EXECUTION COPY


Portions of this Exhibit 10.18 have been omitted based upon a request for
confidential treatment. This Exhibit 10.18, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

Exhibit 10.18
FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT


dated as of June 21, 2013

among


AFC FUNDING CORPORATION,

as Seller,


AUTOMOTIVE FINANCE CORPORATION,

as Servicer,


The entities from time to time
parties hereto as Purchasers or Purchaser Agents hereunder


and

BMO CAPITAL MARKETS CORP.,

as the Agent






 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page


ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES    1

Section 1.1.
Purchase Facility    1

Section 1.2.
Making Purchases    3

Section 1.3.
Participation Computation    4

Section 1.4.
Settlement Procedures    4

Section 1.5.
Fees    8

Section 1.6.
Payments and Computations, Etc    8

Section 1.7.
Dividing or Combining Portions of the Investment of any

Participation    9
Section 1.8.
Increased Costs    9

Section 1.9.
Dilutions; Application of Payments    10

Section 1.10.
Requirements of Law    11

Section 1.11.
Inability to Determine Eurodollar Rate    12

Section 1.12.
Additional and Replacement Purchasers, Increase in Maximum

Amount    12
Section 1.13.
Special Allocation Provisions for Non-Revolving Purchasers    13

ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS;

TERMINATION EVENTS    14
Section 2.1.
Representations and Warranties; Covenants    14

Section 2.2.
Termination Events    14

ARTICLE III.
INDEMNIFICATION    14

Section 3.1.
Indemnities by the Seller    14

Section 3.2.
Indemnities by AFC    16

Section 3.3.
Indemnities by Successor Servicer    18

ARTICLE IV.
ADMINISTRATION AND COLLECTIONS    19

Section 4.1.
Appointment of Servicer    19

Section 4.2.
Duties of Servicer; Relationship to Backup Servicing

Agreement    20
Section 4.3.
Deposit Accounts; Establishment and Use of Certain Accounts    21

Section 4.4.
Enforcement Rights    22

Section 4.5.
Responsibilities of the Seller    23


 
-i-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Page


Section 4.6.
Servicing Fee    24

Section 4.7.
Specified Ineligible Receivables    24

ARTICLE V.
THE AGENTS    24

Section 5.1.
Appointment and Authorization    24

Section 5.2.
Delegation of Duties    25

Section 5.3.
Exculpatory Provisions    26

Section 5.4.
Reliance by Agents    26

Section 5.5.
Notice of Termination Date    27

Section 5.6.
Non-Reliance on Agent, Purchaser Agents and Other

Purchasers    27
Section 5.7.
Agent, Purchaser Agents and Purchasers    27

Section 5.8.
Indemnification    28

Section 5.9.
Successor Agent    28

ARTICLE VI.
MISCELLANEOUS    28

Section 6.1.
Amendments, Etc    28

Section 6.2.
Notices, Etc    29

Section 6.3.
Assignability    29

Section 6.4.
Costs, Expenses and Taxes    30

Section 6.5.
No Proceedings; Limitation on Payments    31

Section 6.6.
Confidentiality    31

Section 6.7.
GOVERNING LAW AND JURISDICTION    31

Section 6.8.
Execution in Counterparts    32

Section 6.9.
Survival of Termination    32

Section 6.10.
WAIVER OF JURY TRIAL    32

Section 6.11.
Entire Agreement    33

Section 6.12.
Headings    33

Section 6.13.
Liabilities of the Purchasers    33

Section 6.14.
Tax Treatment    33




 
-ii-
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page


EXHIBIT I
DEFINITIONS    I-1

EXHIBIT II
CONDITIONS OF PURCHASES    II-1

EXHIBIT III
REPRESENTATIONS AND WARRANTIES    III-1

EXHIBIT IV
COVENANTS    IV-1

EXHIBIT V
TERMINATION EVENTS    V-1

EXHIBIT VI
PORTFOLIO CERTIFICATE    VI-1

EXHIBIT VII
PERFECTION REPRESENTATIONS, WARRANTIES AND

COVENANTS    VII-1


SCHEDULE I
[RESERVED]    I-1

SCHEDULE II
DEPOSIT BANKS AND DEPOSIT ACCOUNTS    II-1

SCHEDULE III
NET RECEIVABLES POOL BALANCE CALCULATION    III-1

SCHEDULE IV
[RESERVED]    IV-1

SCHEDULE V
TAX MATTERS    V-1

SCHEDULE VI
COMPETITOR FINANCIAL INSTITUTIONS    VI-1



ANNEX A
FORM OF PURCHASE NOTICE

ANNEX B
FORM OF SERVICER REPORT

ANNEX C
FORM OF JOINDER AGREEMENT








 
-i-
 




--------------------------------------------------------------------------------




FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
This FIFTH AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, originally dated
as of December 31, 1996, amended and restated as of May 31, 2002, as of June 15,
2004, as of April 20, 2007, as of April 26, 2011 and as of June 21, 2013 (as
further amended, supplemented or otherwise modified from time to time, the
“Agreement”) is entered into among AFC FUNDING CORPORATION, an Indiana
corporation, as seller (the “Seller”), AUTOMOTIVE FINANCE CORPORATION, an
Indiana corporation (“AFC”), as initial servicer (in such capacity, together
with its successors and permitted assigns in such capacity, the “Servicer”), the
entities from time to time parties hereto as Purchasers or Purchaser Agents and
BMO CAPITAL MARKETS CORP., a Delaware corporation (“BMOCM”), as agent for the
Purchasers (in such capacity, together with its successors and assigns in such
capacity, the “Agent”).
PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I to this Agreement. References in the
Exhibits hereto to “the Agreement” refer to this Agreement, as amended, modified
or supplemented from time to time.
Certain of the parties hereto are party to that certain Fourth Amended and
Restated Receivables Purchase Agreement, dated as of April 26, 2011 (the “Prior
Agreement”), pursuant to which the Seller has sold, transferred and assigned an
undivided variable percentage interest in a pool of receivables to the
Purchasers thereunder.
The parties hereto wish to amend and restate the Prior Agreement in its entirety
in order to make certain changes set forth herein.
In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:
ARTICLE I.

AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1.     Purchase Facility. (a) On the terms and conditions hereinafter
set forth, each Purchaser hereby agrees to purchase and make reinvestments of
undivided percentage ownership interests with regard to its Participation from
the Seller from time to time prior to the Termination Date. Under no
circumstances shall any Purchaser make any such purchase or reinvestment, if,
after giving effect to such purchase or reinvestment, (A) the aggregate
Investment of such Purchaser would exceed its Maximum Commitment; or (B) the
aggregate outstanding Investment of all Purchasers would exceed the Maximum
Amount.
(b)    The Seller may, upon at least 30 days’ notice to the Agent, the Purchaser
Agents, the Servicer and the Backup Servicer, terminate the purchase facility
provided in Section 1.1(a) in whole or, from time to time, irrevocably reduce in
part the unused portion of the Maximum Amount; provided that each partial
reduction shall be in the amount of at least $1,000,000, or an integral multiple
of $500,000 in excess thereof and shall not reduce the Maximum Amount below

 
 
 




--------------------------------------------------------------------------------




$100,000,000. Any such reductions shall be applied to the Maximum Commitments of
the Purchasers on a pro rata basis (based on unused Maximum Commitments) or as
otherwise consented to by the Agent.
(c)    Joinder of BMO Harris Bank.
(i)    BMO Harris Bank as a Purchaser. From and after the Closing Date, BMO
Harris Bank shall be a Purchaser party to this Agreement for all purposes hereof
and of the other Transaction Documents, and BMO Harris Bank assumes all related
rights and agrees to be bound by all of the terms and provisions applicable to
Purchasers contained in this Agreement and the other Transaction Documents.
(ii)    Appointment of BMO Harris Bank as Purchaser Agent of BMO Harris Bank’s
Purchaser Group. BMO Harris Bank hereby designates itself as, and BMO Harris
Bank hereby agrees to perform the duties and obligations of, Purchaser Agent for
BMO Harris Bank’s Purchaser Group. From and after the Closing Date, BMO Harris
Bank shall be a Purchaser Agent party to this Agreement for all purposes of this
Agreement and the other Transaction Documents, and BMO Harris Bank assumes all
related rights and agrees to be bound by all of the terms and provisions
applicable to Purchaser Agents contained in this Agreement and the other
Transaction Documents.
(iii)    Consent to Joinder. Each of the parties to this Agreement consents to
the foregoing joinder of BMO Harris Bank as a party to this Agreement, and any
otherwise applicable conditions precedent thereto under this Agreement and the
other Transaction Documents (other than as set forth herein) are hereby waived.
(d)    Joinder of Fifth Third Bank.
(i)    Fifth Third Bank as a Purchaser. From and after the Closing Date, Fifth
Third Bank shall be a Purchaser party to this Agreement for all purposes hereof
and of the other Transaction Documents, and Fifth Third Bank assumes all related
rights and agrees to be bound by all of the terms and provisions applicable to
Purchasers contained in this Agreement and the other Transaction Documents.
(ii)    Appointment of Fifth Third Bank as Purchaser Agent of Fifth Third Bank’s
Purchaser Group. Fifth Third Bank hereby designates itself as, and Fifth Third
Bank hereby agrees to perform the duties and obligations of, Purchaser Agent for
Fifth Third Bank’s Purchaser Group. From and after the Closing Date, Fifth Third
Bank shall be a Purchaser Agent party to this Agreement for all purposes of this
Agreement and the other Transaction Documents, and Fifth Third Bank assumes all
related rights and agrees to be bound by all of the terms and provisions
applicable to Purchaser Agents contained in this Agreement and the other
Transaction Documents.
(iii)    Consent to Joinder. Each of the parties to this Agreement consents to
the foregoing joinder of Fifth Third Bank as a party to this Agreement, and any
otherwise

 
2

 




--------------------------------------------------------------------------------




applicable conditions precedent thereto under this Agreement and the other
Transaction Documents (other than as set forth herein) are hereby waived.
(e)    Joinder of Deutsche Bank AG, New York Branch.
(i)    Deutsche Bank AG, New York Branch as a Purchaser. From and after the
Closing Date, Deutsche Bank AG, New York Branch shall be a Purchaser party to
this Agreement for all purposes hereof and of the other Transaction Documents,
and Deutsche Bank AG, New York Branch assumes all related rights and agrees to
be bound by all of the terms and provisions applicable to Purchasers contained
in this Agreement and the other Transaction Documents.
(ii)    Appointment of Deutsche Bank AG, New York Branch as Purchaser Agent of
Deutsche Bank AG, New York Branch’s Purchaser Group. Deutsche Bank AG, New York
Branch hereby designates itself as, and Deutsche Bank AG, New York Branch hereby
agrees to perform the duties and obligations of, Purchaser Agent for Deutsche
Bank AG, New York Branch’s Purchaser Group. From and after the Closing Date,
Deutsche Bank AG, New York Branch shall be a Purchaser Agent party to this
Agreement for all purposes of this Agreement and the other Transaction
Documents, and Deutsche Bank AG, New York Branch assumes all related rights and
agrees to be bound by all of the terms and provisions applicable to Purchaser
Agents contained in this Agreement and the other Transaction Documents.
(iii)    Consent to Joinder. Each of the parties to this Agreement consents to
the foregoing joinder of Deutsche Bank AG, New York Branch as a party to this
Agreement, and any otherwise applicable conditions precedent thereto under this
Agreement and the other Transaction Documents (other than as set forth herein)
are hereby waived.
(f)    Joinder of Saratoga Funding Corp., LLC.
(i)    Saratoga Funding Corp., LLC as a Purchaser. From and after the Closing
Date, Saratoga Funding Corp., LLC shall be a Purchaser party to this Agreement
for all purposes hereof and of the other Transaction Documents, and Saratoga
Funding Corp., LLC assumes all related rights and agrees to be bound by all of
the terms and provisions applicable to Purchasers contained in this Agreement
and the other Transaction Documents.
(ii)    Appointment of Deutsche Bank AG, New York Branch as Purchaser Agent of
Saratoga Funding Corp., LLC’s Purchaser Group. Saratoga Funding Corp., LLC
hereby designates Deutsche Bank AG, New York Branch as, and Deutsche Bank AG,
New York Branch hereby agrees to perform the duties and obligations of,
Purchaser Agent for Saratoga Funding Corp., LLC’s Purchaser Group. From and
after the Closing Date, Deutsche Bank AG, New York Branch shall be a Purchaser
Agent party to this Agreement for all purposes of this Agreement and the other
Transaction Documents, and Deutsche Bank AG, New York Branch assumes all related
rights and agrees to be bound by all of the terms and provisions applicable to
Purchaser Agents contained in this Agreement and the other Transaction
Documents.

 
3

 




--------------------------------------------------------------------------------




(iii)    Consent to Joinder. Each of the parties to this Agreement consents to
the foregoing joinder of Saratoga Funding Corp., LLC as a party to this
Agreement, and any otherwise applicable conditions precedent thereto under this
Agreement and the other Transaction Documents (other than as set forth herein)
are hereby waived.
(g)    Initial Investment by BMO Harris Bank, Fifth Third Bank, Deutsche Bank
AG, New York Branch and Saratoga Funding Corp., LLC; Rebalancing of Investments.
On the date hereof, the Seller shall request a purchase hereunder from each of
BMO Harris Bank, Fifth Third Bank, Deutsche Bank AG, New York Branch and
Saratoga Funding Corp., LLC and apply the proceeds thereof solely (i) to reduce
in full the outstanding Investment and Participation of Salisbury Receivables
Company LLC and Monterey Funding LLC and (ii) to reduce the Investment of
Fairway such that after giving effect to such payments the aggregate Investment
is funded by all Purchaser Groups on a pro rata basis based on their Maximum
Commitments as a percentage of the Maximum Amount; provided that the purchases
described in this clause (g) on the date hereof shall not be subject to deferral
as described in Section 1.2 below.
Section 1.2.     Making Purchases. (a) Each purchase (but not reinvestment under
Section 1.4(c)) of undivided ownership interests with regard to any
Participation of any Purchaser hereunder shall be made upon the Seller’s
irrevocable written notice in the form of Annex A (a “Purchase Notice”)
delivered to the Agent and each Purchaser Agent in accordance with Section 6.2
(which notice must be received by such Purchaser Agents prior to 2:00 p.m.,
Chicago time) on the Business Day immediately preceding the date of such
proposed purchase. Each such notice of any such proposed purchase shall specify
the desired amount and date of such purchase. Notwithstanding the foregoing, any
Purchaser may, in its sole discretion by written notice to the Seller, Servicer
and Agent by 5:00 p.m. on the date of receipt of a Purchase Notice, elect to
fund any requested purchase (but not reinvestment under Section 1.4(c)) no later
than the [*] day following the Seller’s delivery of a Purchase Notice (the
“Deferred Purchase Date”), rather than on the requested purchase date. Upon
receipt of any such notice, the Agent shall forward a copy thereof promptly to
all Purchaser Agents. In the event that a Purchaser so elects to defer funding a
purchase, subject to the adjustment of the purchase amount payable as described
in clause (ii) below, the Purchaser shall be obligated to fund such purchase no
later than such Deferred Purchase Date so long as all applicable conditions to
such purchase pursuant to Exhibit II were satisfied on the related requested
purchase date (regardless of whether such conditions to funding are not
satisfied thereafter or on the Deferred Purchase Date). A Purchaser which has
elected a Deferred Purchase Date and which has not yet funded such purchase in
full or otherwise had such unfulfilled purchase reduced to zero pursuant to
clause (ii) below (a “Deferring Purchaser”) may (in its sole discretion) fund
such purchase on any Business Day prior to such Deferred Purchase Date. Subject
to the adjustment of the purchase amount payable as described in clause (ii)
below, the Seller shall be obligated to accept the proceeds of any such purchase
on the date funded by the applicable Deferring Purchaser in accordance with this
paragraph). No non-Deferring Purchaser shall be obligated to fund any amounts
required to be funded by a Deferring Purchaser. In addition, if there is a
Deferring Purchaser:
(i)    all repayments of Investment shall be made on a pro rata basis across all
Purchasers (based on each such Purchaser’s Investment (including, for purposes
of this

 
4

 




--------------------------------------------------------------------------------




calculation, any deferred purchase amounts which such Purchaser is still
obligated to fund prior to the applicable Deferred Purchase Date(s)) as a
percentage of the aggregate Investment for all Purchasers (including the
aggregate of all outstanding deferred purchase amounts); provided, that amounts
allocated to any Deferring Purchaser shall first be applied to reduce any
applicable unfulfilled purchase amounts of that Deferring Purchaser (starting
with the most recently deferred purchase) and then, after all such Deferring
Purchaser’s unfulfilled purchase amounts have been reduced to zero, applied to
reduce such Deferring Purchaser’s Investment through the payment of cash; and
(ii)    future purchase requests and reports shall be calculated on a pro forma
basis including the unfulfilled purchase of any Deferring Purchasers (e.g., the
calculation of the Participation shall include such unfulfilled purchases). For
the avoidance of doubt, no unfulfilled purchase shall accrue Discount or be
included in the calculation of fees hereunder until funded.
(b)    On the date of each purchase (but not reinvestment under Section 1.4(c))
of undivided ownership interests with regard to the Participation of any
Purchaser, such Purchaser shall, subject to Section 1.1(a) and the satisfaction
of the applicable conditions set forth in Exhibit II hereto, make available to
its Purchaser Agent (at its address set forth on the signature pages hereto or
of the applicable Joinder Agreement), in same day funds, an amount equal to its
Pro Rata Share (subject to Section 1.13) of the amount of such purchase. Upon
receipt of such funds, each such Purchaser Agent shall make such funds
immediately available to the Seller at such address.
(c)    The Seller hereby sells and assigns to the Agent, for the benefit of the
Purchasers, an undivided percentage ownership interest equal to the Aggregate
Participation in (i) each Pool Receivable then existing and thereafter arising,
(ii) Seller’s right, title and interest in, to and under all Related Security
with respect to such Pool Receivables, and (iii) all Collections with respect
to, and other proceeds of, such Pool Receivables and Related Security.
(d)    To secure all of the Seller’s obligations (monetary or otherwise) under
the Transaction Documents to which it is a party, whether now or hereafter
existing or arising, due or to become due, direct or indirect, absolute or
contingent, including to secure the obligation of the Servicer to apply
Collections as provided in this Agreement, the Seller hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in all of the
Seller’s right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising: (A) all Pool Receivables,
(B) all Related Security with respect to each such Pool Receivable, (C) all
Collections with respect to such Pool Receivables and Related Security, (D) the
Deposit Accounts, the Liquidation Account and the Cash Reserve Account and all
certificates and instruments, if any, from time to time evidencing the Deposit
Accounts, the Liquidation Account and the Cash Reserve Account, all amounts on
deposit therein, all investments (including any investment property) made with
such funds, all claims thereunder or in connection therewith, and all interest,
dividends, moneys, instruments, securities and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing, (E) all rights of the Seller under the Purchase and
Sale Agreement, and (F) all proceeds of, and all amounts received or receivable
under any or all of, the foregoing. The Agent, for the benefit of the Secured
Parties, shall

 
5

 




--------------------------------------------------------------------------------




have, with respect to the property described in this Section 1.2(d), and in
addition to all the other rights and remedies available under this Agreement,
all the rights and remedies of a secured party under any applicable UCC.
Section 1.3.     Participation Computation. Each Participation shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. Each Participation shall remain constant as computed (or
deemed recomputed) as of the day immediately preceding the Termination Date
until such date that the aggregate Investment and Discount thereon shall have
been paid in full, all the amounts owed by the Seller hereunder and under any
other Transaction Document to the Purchasers, the Purchaser Agents, the Agent,
and any other Indemnified Party or Affected Person are paid in full and the
Servicer shall have received the accrued Servicing Fee.
Section 1.4.     Settlement Procedures. (a) Collection of the Pool Receivables
shall be administered by the Servicer in accordance with the terms of this
Agreement. The Seller shall provide to the Servicer on a timely basis all
information needed for such administration, including notice of the occurrence
of any Termination Date or Paydown Day and current computations of the
Participations. The Servicer shall segregate and hold all Collections in trust
for the benefit of the Seller, the Purchasers and the other Secured Parties and,
within one Business Day of the receipt of Collections of Pool Receivables by the
Seller or Servicer, deposit such Collections into a Deposit Account. On each day
that is not a Termination Day, the Servicer shall remit to the Liquidation
Account from the Deposit Accounts (other than those amounts identified as “cash
collateral” with respect to the Deposit Accounts held at [*] (numbered [*] and
[*])) an amount at least equal to the amount needed to make the payments set
forth in clause (c) below.
(b)    Allocation of Seller’s Share of Collections Prior to Termination Date. If
such day is not a Termination Day, the Servicer shall allocate out of the
Seller’s Share of Collections and pay or otherwise deposit into the Cash Reserve
Account as set forth below the following amounts in the following order:
(1)    first, to the Servicer any accrued and unpaid Servicing Fees;
(2)    second, deposit into the Cash Reserve Account an amount up to the excess
of the Cash Reserve over the amount on deposit in the Cash Reserve Account; and
(3)    third, to the Seller.
(c)    Daily Purchaser Share Allocation. On each Business Day that is not a
Termination Day, the Servicer shall allocate from the Purchasers’ Share of
Collections and set aside in the Liquidation Account (unless otherwise specified
below) the following amounts in the following order:
(1)    first, to the Servicer and the Backup Servicer, the Unaffiliated
Servicing Fees and Backup Servicing Fees and Transition Expenses accrued through
such day and not previously set aside in the Liquidation Account;

 
6

 




--------------------------------------------------------------------------------




(2)    second, to each Purchaser, any applicable Discount and Program Fees
accrued through such day and not previously set aside in the Liquidation
Account;
(3)    third, to the Cash Reserve Account, an amount, if any, sufficient to
increase the amount on deposit therein to equal the Cash Reserve;
(4)    fourth, if a voluntary paydown of Investment is being made, for
application in reduction of the Investment in accordance with Section 1.4(f);
(5)    fifth, if the Aggregate Participation exceeds 100% or if such day is
Paydown Day, for application in reduction of the Investment in accordance with
Section 1.4(g);
(6)    sixth, to any Indemnified Party, ratably in proportion to the respective
amounts owed to each such Person, any amounts owed to such Indemnified Party;
(7)    seventh, to the Backup Servicer, any accrued and unpaid Backup Servicing
Fees, after giving effect to the distribution in clause (1) above;
(8)    eighth, to the Servicer, any accrued and unpaid Servicing Fees, which in
the Servicer’s discretion may be netted monthly from Collections, after giving
effect to the distribution in clause (1) above;
(9)    ninth, to the reinvestment in Pool Receivables and Related Security; and
(10)    tenth, to the Seller, but only to the extent no Paydown Day exists or
would result from such distribution.
(d)    Distributions from Liquidation Account. Funds set aside and held on
deposit in the Liquidation Account pursuant to Section 1.4(c) above shall be
distributed as follows:
(1)    Distribution of Discount, Program Fees and Investment Prior to
Termination Date. On each Settlement Date that is not a Termination Day, amounts
set aside in the Liquidation Account for a particular Purchaser with respect to
Discount, Program Fees and Investment shall be paid to the applicable
Purchaser’s Account of such Purchaser;
(2)    Distributions of Indemnified Amounts. On each Settlement Date,
Collections held on deposit in the Liquidation Account for the benefit of an
Indemnified Party shall be paid to the applicable Indemnified Party as directed
by such Indemnified Party;
(3)    Distributions of Servicing Fees. On each Servicer Payment Date,
Collections held on deposit in the Liquidation Account for the benefit of the
Servicer shall be paid as the Servicer shall direct; and
(4)    Distribution of Backup Servicing Fees and Transition Expenses. On each
Backup Servicer Payment Date, Collections held on deposit in the Liquidation
Account for the benefit of the Backup Servicer shall be paid to the Backup
Servicer as the Backup Servicer shall direct.

 
7

 




--------------------------------------------------------------------------------




(e)    Settlement Following Termination Date. On each Settlement Date on and
after the Termination Date, all Collections (including the Seller’s Share) in
the Deposit Accounts (other than those amounts identified as “cash collateral”
with respect to the Deposit Accounts held at [*] (numbered [*] and [*])) shall
be transferred into the Liquidation Account and applied as follows:
(1)    first, to the Servicer (if not AFC or an Affiliate thereof) and the
Backup Servicer (ratably in proportion to the respective amounts owed to each)
the sum of accrued and unpaid Unaffiliated Servicing Fees and Backup Servicing
Fees and Transition Expenses for the prior calendar month;
(2)    second, to the Agent an amount equal to any accrued and unpaid
Enforcement Costs (provided that the amount payable pursuant to this clause (2)
shall not exceed $200,000 in the aggregate);
(3)    third, pro rata (based on amounts due) to each Purchaser’s Account an
amount equal to all accrued and unpaid Discount and Program Fees;
(4)    fourth, on a pro rata basis in accordance with the provisions of Section
1.2(i), to the applicable Purchaser’s Account until the aggregate Investment is
reduced to zero;
(5)    fifth, to the Backup Servicer or any applicable successor Servicer, an
amount equal to the sum of the invoiced but unpaid Transition Expenses (if any)
and any Backup Servicing Fees (if any) for the prior calendar month to the
extent not paid pursuant to clause (1) above;
(6)    sixth, (i) first, to the Agent an amount equal to any accrued and unpaid
Enforcement Costs to the extent not paid pursuant to clause (2) above and (ii)
second, to any Indemnified Party, ratably in proportion to the respective
amounts owed to each such Person, any amounts owed to such Indemnified Party;
(7)    seventh, to the Servicer any accrued and unpaid Servicing Fees due to the
Servicer; and
(8)    eighth, to the Seller.
(f)    Voluntary Paydown of Investment. If at any time the Seller shall wish to
cause the reduction of the aggregate of the Investment of the Participations of
the Purchasers, the Seller shall give each Purchaser Agent, the Agent, the
Servicer and the Backup Servicer at least two Business Days’ prior written
notice thereof (including the amount of such proposed reduction and the proposed
date on which such reduction will commence). Following the delivery of such
notice, on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause the remainder of the Purchasers’ Share of
Collections (after giving effect to allocations of more senior priority items
under Section 1.4(c) above) to be transferred to the Liquidation Account and the
Agent shall hold therein such amounts for the benefit of the Purchasers until
the aggregate amount thereof not so reinvested shall equal the desired amount of
reduction, at which time such amount shall be allocated to repay the outstanding
Investment of the Purchasers ratably, with such

 
8

 




--------------------------------------------------------------------------------




reduction to be applied first to the Investment of the Purchasers (on a pro rata
in accordance with the provisions of Section 1.2(i)) and then to the Investment
of the Non-Revolving Purchasers (and otherwise subject to Section 1.13);
provided, that upon the occurrence of the Termination Date, all such Collections
set aside shall instead be held for distribution in accordance with Section
1.4(e); and provided, further, that, unless otherwise agreed by the Agent, the
amount of any such reduction with respect to each Purchaser shall be not less
than $1,000,000 and shall be an integral multiple of $100,000, and the entire
Investment (if any) of the Participation after giving effect to such reduction
shall be not less than $100,000,000.
(g)    Distributions of Investment Upon Paydown Day. On each Paydown Day
(including on any day the Aggregate Participation exceeds 100%), the remainder
of the Purchasers’ Share of any remaining Collections (after giving effect to
allocations of more senior priority items in Section 1.4(c)), shall be
transferred by the Servicer from the Deposit Accounts to the Liquidation Account
and held therein by the Agent and allocated to repay the outstanding Investment
of the Purchasers (with such reduction to be applied, first, to the Investment
of the Purchasers on a pro rata basis in accordance with the provisions of
Section 1.2(i) and then to the Investment of the Non-Revolving Purchasers and
otherwise subject to Section 1.13); provided, that on the first day that is not
a Paydown Day or a Termination Day, the Agent shall hold all funds allocated to
repay Investment pursuant to this subsection for distribution in accordance with
the priorities set forth in Section 1.4(c); and, provided, further, that upon
the occurrence of the Termination Date, all Collections allocated to repay
Investment pursuant to this subsection shall instead be held for distribution in
accordance with Section 1.4(e).
(h)    Withdrawals from Cash Reserve Account. If on any Settlement Date (A)
insufficient funds are on deposit in the Liquidation Account to make in full all
required distributions of Discount and fees and (B) since the prior Settlement
Date funds have been released to the Seller and not used by the Seller to
acquire Receivables, the Seller shall deposit into the Liquidation Account on or
before such Settlement Date the lesser of the amounts described in clauses (A)
and (B) above for the benefit of the applicable Purchasers. If on any Settlement
Date insufficient funds are on deposit in the Liquidation Account (after giving
effect to any deposits made by the Seller as described in the preceding
sentence) to make in full all required distributions of Discount and fees for
such Settlement Date, the Agent shall distribute funds from the Cash Reserve
Account in payment of such Discount and fees as if such funds were funds on
deposit in the Liquidation Account held for the benefit of the applicable
Purchaser. On any Termination Day, to the extent directed by the Majority
Purchasers, the Agent shall distribute funds from the Cash Reserve Account
pursuant to Section 1.4(e) as if such funds were funds on deposit in the
Liquidation Account held for the benefit of the applicable Purchaser and,
following the payment in full of all outstanding Investment, any remaining
amounts on deposit in the Cash Reserve Account shall be distributed as
Collections pursuant to Section 1.4(e). If on any Business Day other than a
Termination Day, after giving effect to all distributions on such day pursuant
to Section 1.4, the amount on deposit in the Cash Reserve Account exceeds the
Cash Reserve, such excess shall be released from the Cash Reserve Account and
treated as Collections for purposes of Section 1.4 for the following Business
Day.
Section 1.5.     Fees. (a) The Seller shall pay to the Purchaser Agents certain
fees in the amounts and on the dates set forth in a letter dated June 21, 2013
between the Seller, AFC and the

 
9

 




--------------------------------------------------------------------------------




Purchaser Agents, as such letter agreement may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof (the
“Fee Letter”).
(b)    The Seller shall pay to the Backup Servicer the Backup Servicing Fees and
any Transition Expenses in the amounts and on the dates set forth in the Backup
Servicing Fee Letter, as the same may be amended, supplemented or otherwise
modified from time to time with the prior written consent of the Agent.
Section 1.6.     Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Seller or the Servicer to, or for the benefit of, any Purchaser
Agent, any Purchaser, the Agent or the Backup Servicer hereunder shall be paid
or deposited no later than 12:00 noon (Chicago time) on the day when due in same
day funds to the Liquidation Account. All amounts received after noon (Chicago
time) will be deemed to have been received on the immediately succeeding
Business Day.
(b)    The Seller, AFC or Servicer (as applicable) shall, to the extent
permitted by law, pay interest on any amount not paid by the respective party to
the applicable Person when due hereunder, at an interest rate equal to 2.0% per
annum above the Base Rate, payable on demand.
(c)    All computations of interest under subsection (b) above and all
computations of Discount, fees and other amounts hereunder shall be made on the
basis of a year of 360 days for the actual number of days elapsed. Whenever any
payment or deposit to be made hereunder shall be due on a day other than a
Business Day, such payment or deposit shall be made no later than the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.
Section 1.7.     [Reserved].
Section 1.8.     Increased Costs. (a) If any Purchaser Agent, any Purchaser, the
Agent, any Liquidity Bank, any Related CP Issuer, any other Program Support
Provider or any of their respective Affiliates (each an “Affected Person”)
determines that the existence of or compliance with (i) any law or regulation or
any change therein or in the administration, interpretation, application or
implementation thereof by any Governmental Authority or Official Body, in each
case adopted, issued, taking effect or occurring after the date hereof or (ii)
any request, rule, guideline or directive from any central bank or other
Official Body (whether or not having the force of law) issued, occurring or
first applied after the date of this Agreement (each, a “Regulatory Change”) (A)
affects or would affect the amount of capital required or expected to be
maintained by such Affected Person and such Affected Person determines that the
amount of such capital is increased by or based upon the existence of any
commitment to make purchases of or otherwise to maintain the investment in Pool
Receivables related to this Agreement or any related liquidity facility or
credit enhancement facility and other commitments of the same type, or (B)
imposes, modifies or deems applicable any reserve, assessment, fee, tax,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or liabilities of any Affected Person, or
credit extended by an Affected Person pursuant to this Agreement or any
Liquidity Agreement or Program Support Agreement, the result of which is to
increase the cost to an Affected Person of performing its obligations under this
Agreement or any Liquidity Agreement or Program Support Agreement, or

 
10

 




--------------------------------------------------------------------------------




to reduce the rate of return on an Affected Person’s capital or assets as a
consequence of its obligations under this Agreement or any Liquidity Agreement
or Program Support Agreement, or to reduce the amount of any sum received or
receivable by an Affected Person under this Agreement or any Liquidity Agreement
or Program Support Agreement, or to require any payment calculated by reference
to the amount of interests or loans held or interest received by it, under this
Agreement or any Liquidity Agreement or Program Support Agreement, then, upon
written demand by such Affected Person (with a copy to the Agent and the
applicable Purchaser Agent (if any)), the Seller shall immediately pay to the
Agent, for the account of such Affected Person, from time to time as specified
by such Affected Person, additional amounts sufficient to compensate such
Affected Person in the light of such circumstances, to the extent that such
Affected Person reasonably determines such increase in capital, increase in
costs or reduction in sum received or receivable to be allocable to the
existence of any of such commitments or maintenance of its investment in the
Pool Receivables and such Affected Person requires such compensation from
substantially all similarly situated sellers, borrowers or other recipients of
credit; provided that within 30 days of an Affected Person’s knowledge of any
such circumstance and intent to seek indemnification therefor such Affected
Person shall notify the Seller in writing of the same and whether such Affected
Person will request that the Seller indemnify it for such circumstance (and the
Seller shall not be obligated to indemnify any Affected Person for any period in
excess of 30 days prior to receipt of such notice). A certificate as to such
amounts shall be submitted to the Seller, the Agent and the applicable Purchaser
Agent (if any) by such Affected Person and shall be conclusive and binding for
all purposes, absent manifest error. Notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all rules and regulations promulgated thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, shall in each case be deemed to have been
introduced as of the date after the date hereof, thereby constituting a
Regulatory Change hereunder, regardless of the date enacted, adopted or issued.
(b)    If, due to Regulatory Change, there shall be any increase in the cost to
any Affected Person of agreeing to purchase or purchasing, or maintaining the
ownership of the related Participation(s) in respect of which Discount is
computed by reference to the Eurodollar Rate, then, upon written demand by such
Affected Person, the Seller shall immediately pay to the Agent, for the account
of such Affected Person, from time to time as specified, additional amounts
sufficient to compensate such Affected Person for such increased costs; provided
that within 30 days of an Affected Person’s knowledge of any such circumstance
and intent to seek indemnification therefor such Affected Person shall notify
the Seller in writing of the same and whether such Affected Person will request
that the Seller indemnify it for such circumstance (and the Seller shall not be
obligated to indemnify any Affected Person for any period in excess of 30 days
prior to receipt of such notice). A certificate as to such amounts shall be
submitted to the Seller, the Agent and the applicable Purchaser Agent (if any),
by such Affected Person and shall be conclusive and binding for all purposes,
absent manifest error.

 
11

 




--------------------------------------------------------------------------------




Section 1.9.     Dilutions; Application of Payments.
(a)    if on any day
(i)    the Outstanding Balance of any Pool Receivable is reduced or adjusted as
a result of any discount, rebate or other adjustment made by the Originator,
Seller or Servicer, or any setoff or dispute between the Seller, Originator or
the Servicer and an Obligor, the Seller shall be deemed to have received on such
day a Collection of such Pool Receivable in the amount of such reduction or
adjustment; or
(ii)    any of the representations or warranties in paragraphs A.(g) or A.(o) of
Exhibit III is not true with respect to any Pool Receivable, the Seller shall be
deemed to have received on such day a Collection of such Pool Receivable in
full.
(iii)    Any such deemed Collections shall be deposited by the Seller into the
Liquidation Account on the first Business Day of the calendar week following
deemed receipt thereof.
(b)    Except as otherwise required by applicable law or the relevant Contract,
all Collections received from an Obligor of any Receivable shall be applied in
accordance with the Contract with such Obligor and the Credit and Collection
Policy.
(c)    If and to the extent any Secured Party shall be required for any reason
to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received but rather to have been
retained by the Seller and, accordingly, such Secured Party shall have a claim
against the Seller for such amount, payable when and to the extent that any
distribution from or on behalf of such Obligor is made in respect thereof.
Section 1.10.     Requirements of Law. In the event that any Affected Person
determines that the existence of or compliance with (i) any law or regulation or
any change therein or in the interpretation or application thereof, in each case
adopted, issued or occurring after the date hereof or (ii) any request,
guideline or directive from any central bank or other Governmental Authority
(whether or not having the force of law) issued or occurring after the date of
this Agreement:
(i)    does or shall subject such Affected Person to any tax of any kind
whatsoever with respect to this Agreement, any increase in the applicable
Participation(s) or in the amount of Investment relating thereto, or does or
shall change the basis of taxation of payments to such Affected Person on
account of Collections, Discount or any other amounts payable hereunder
(excluding taxes imposed on the overall net income of such Affected Person, and
franchise taxes imposed on such Affected Person, by the jurisdiction under the
laws of which such Affected Person is organized or doing business or a political
subdivision thereof);
(ii)    does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities

 
12

 




--------------------------------------------------------------------------------




in or for the account of, purchases, advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of such Affected
Person which are not otherwise included in the determination of the Eurodollar
Rate or the Base Rate hereunder; or
(iii)    does or shall impose on such Affected Person any other condition;
and the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as a Purchaser Agent or Agent or of agreeing to
purchase or purchasing or maintaining the ownership of undivided ownership
interests with regard to the applicable Participation or any Investment (or
interests therein) in respect of which Discount is computed by reference to the
Eurodollar Rate or the Base Rate or (y) to reduce any amount receivable
hereunder (whether directly or indirectly) funded or maintained by reference to
the Eurodollar Rate or the Base Rate, then, in any such case, upon written
demand by such Affected Person the Seller shall pay the Agent, for the account
of such Affected Person, any additional amounts necessary to compensate such
Affected Person for such additional cost or reduced amount receivable. All such
amounts shall be payable as incurred. A certificate from such Affected Person to
the Seller certifying, in reasonably specific detail, the basis for, calculation
of, and amount of such additional costs or reduced amount receivable shall be
conclusive in the absence of manifest error; provided, however, that no Affected
Person shall be required to disclose any confidential or tax planning
information in any such certificate.
Section 1.11.     Inability to Determine Eurodollar Rate. In the event that any
Purchaser Agent shall have determined prior to the first day of any Yield Period
for the Participation of its Purchaser (which determination shall be conclusive
and binding upon the parties hereto) by reason of circumstances affecting the
interbank Eurodollar market, either (a) dollar deposits in the relevant amounts
and for the relevant Yield Period are not available, (b) adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Yield Period or
(c) the Eurodollar Rate determined pursuant hereto does not accurately reflect
the cost (as conclusively determined by such Purchaser Agent) to any Purchaser
for which such Purchaser Agent acts as agent of maintaining each such Investment
of such Purchaser during such Yield Period, such Purchaser Agent shall promptly
give telephonic notice of such determination, confirmed in writing, to the
Seller prior to the first day of such Yield Period. Upon delivery of such notice
(a) no Investment of such Purchaser shall be funded thereafter at the Bank Rate
determined by reference to the Eurodollar Rate, unless and until the applicable
Purchaser Agent shall have given notice to the Seller that the circumstances
giving rise to such determination no longer exist, and (b) with respect to any
outstanding Investment then funded at the Bank Rate determined by reference to
the Eurodollar Rate, such Bank Rate shall automatically be converted to the Bank
Rate determined by reference to the Base Rate for the next Yield Period.
Section 1.12.     Additional and Replacement Purchasers, Increase in Maximum
Amount. (a) The Seller shall have the right, at any time and from time to time,
with the prior written consent of the Agent to add any entity as a Purchaser
hereunder (which addition may increase the Maximum Amount if a Purchaser is
added) or increase the Maximum Commitment of any existing Purchaser. No increase
in the Maximum Commitment of a Purchaser hereunder shall be effective unless, if
the increasing Purchaser is a Note Issuer, such Note Issuer shall have received
written confirmation by the Rating Agencies that such action shall not cause the
rating on the then outstanding Notes of

 
13

 




--------------------------------------------------------------------------------




such Note Issuer to be downgraded or withdrawn. Each such addition of a new
Purchaser hereunder shall be effected by delivery to the Seller, the Servicer,
the Agent and each Purchaser Agent, of a Joinder Agreement executed by the
Seller, the Servicer, the Agent, such new Purchaser and its Purchaser Agent (if
different from the Purchaser) in substantially the form of Annex C hereto. Upon
receipt of a Joinder Agreement, if such Joinder Agreement has been fully
executed and completed and is substantially in the form of Annex C, the Servicer
shall, not less than five (5) Business Days prior to the effectiveness of such
Joinder Agreement give prompt written notice to all Purchaser Agents, the Agent
and Purchasers as to (i) the name, identity and address for receiving notices of
the new Purchaser(s) and Purchaser Agent(s) becoming party hereto, (ii) the
Maximum Commitment of such new Purchaser, (iii) the change in the Maximum Amount
and (iv) the effective date of such Joinder Agreement. Immediately upon the
effectiveness of such Joinder Agreement, such additional Purchaser shall
purchase, by wire transfer of immediately available funds its Participation.
Effective with the payment of such amounts, such new Purchaser and its Purchaser
Agent designated in the applicable Joinder Agreement shall each become parties
hereto.
(b)    By executing and delivering a Joinder Agreement, each new Purchaser and
Purchaser Agent confirms to and agrees with the Agent and each other Purchaser
and Purchaser Agent party hereto as follows: (A) such new Purchaser has received
a copy of this Agreement, and the Purchase and Sale Agreement, together with
copies of such financial statements and other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Joinder Agreement; (B) such new Purchaser has made and will continue
to make, independently and without reliance upon the Agent, any Purchaser Agent
or any other Purchaser and based on such documents and information as it shall
deem appropriate at the time, its own credit decisions in taking or not taking
action under this Agreement; (C) such new Purchaser appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers as are reasonably incidental thereto; and (D) such new
Purchaser and its Purchaser Agent agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Purchaser or Purchaser Agent.
(c)    In addition to the foregoing, in the event that any Purchaser or
Purchaser Agent (i) does not consent to an amendment of clause (ii) of the
definition of Termination Date to which the Seller and the Servicer have
otherwise consented; or (ii) does not consent to any amendment or modification
of this Agreement agreed to by the Seller, the Servicer and the Majority
Purchasers but which requires the consent of such Purchaser, then, in any such
event, the Seller shall have the right, with the prior written consent of the
Agent, to require such Purchaser to assign its interests in its Participation
and the Pool Receivables and all of its rights and obligations under this
Agreement to a replacement Purchaser acceptable to the Agent and the Seller. Any
such assignment shall be without recourse, representation or warranty of any
kind on the part of the assigning Purchaser, except that such assignment is free
and clear of any Adverse Claims created by such Purchaser, and shall be
consummated pursuant to documentation reasonably satisfactory to the assignor
and assignee on not less than ten days’ prior written notice, at a purchase
price equal to the sum of (w) the aggregate outstanding Investment of the
Purchaser being so replaced; (x) all accrued and unpaid Discount on such
Investment; (y) all accrued and unpaid Program Fees owed to or on behalf of such
Purchaser; and (z) all other accrued and unpaid expenses, indemnities and other
amounts owing

 
14

 




--------------------------------------------------------------------------------




under this Agreement to such Purchaser, including any Termination Fees caused by
the above-described assignment. Concurrently with any such assignment, the
Seller, the Servicer, such replacement Purchaser and its Purchaser Agent (if
different from the Purchaser) shall execute a Joinder Agreement to evidence the
terms and conditions under which such replacement Purchaser has agreed to become
a Purchaser hereunder.
Section 1.13.     Special Allocation Provisions for Non-Revolving Purchasers.
Notwithstanding the definitions of “Pro Rata Share” or “Purchaser Percentage”
and the provisions of Section 1.2(b), 1.4(f) and 1.4(g), such definitions and
provisions shall be adjusted such that the Investment of each such Non-Revolving
Purchaser shall remain (i) constant prior to the occurrence of the Termination
Date or (ii) subject to such other limitations specified in the applicable
Joinder Agreement of such Non-Revolving Purchaser.
ARTICLE II.

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
Section 2.1.     Representations and Warranties; Covenants. Each of the Seller
and the Servicer hereby makes the representations and warranties, and hereby
agrees to perform and observe the covenants of such Person, set forth in
Exhibits III, IV and VII, respectively hereto.
Section 2.2.     Termination Events. If any of the Termination Events set forth
in Exhibit V hereto shall occur, the Majority Purchasers may, by notice to the
Seller, each Purchaser Agent, the Agent and the Backup Servicer, declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred); provided that, automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in subsection (g), (h), (k) or (m) of Exhibit V, the
Termination Date shall occur. Upon any such declaration, the occurrence or the
deemed occurrence of the Termination Date, the Agent (at the direction of the
Majority Purchasers) shall have, in addition to the rights and remedies which
they may have under this Agreement, all other rights and remedies provided after
default under the UCC and under other applicable law, which rights and remedies
shall be cumulative. The Agent shall obtain confirmation of the then-current
rating of the Notes from the Rating Agencies prior to waiving the occurrence of
any Termination Event of the type described in clause (j) of Exhibit V hereto.
ARTICLE III.

INDEMNIFICATION
Section 3.1.     Indemnities by the Seller. Without limiting any other rights
that the Agent, the Purchaser Agents, the Purchasers, the Related CP Issuers,
the Backup Servicer or any of their respective Affiliates, employees, agents,
successors, transferees or assigns (each, an “Indemnified Party”) may have
hereunder or under applicable law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, expenses, losses
and liabilities (including Attorney Costs) (all of the foregoing being
collectively referred to as “Indemnified

 
15

 




--------------------------------------------------------------------------------




Amounts”) arising out of or resulting from this Agreement or other Transaction
Documents (whether directly or indirectly) or the use of proceeds of purchases
or reinvestments or the ownership of any Participation, or any interest therein,
or in respect of any Receivable or any Contract regardless of whether any such
Indemnified Amounts result from an Indemnified Party’s negligence or strict
liability or other acts or omissions of an Indemnified Party, excluding,
however, (a) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party, (b) recourse
(except as otherwise specifically provided in this Agreement) for uncollectible
Receivables to be written off consistent with the Credit and Collection Policy
or (c) any overall net income taxes or franchise taxes imposed on such
Indemnified Party by the jurisdiction under the laws of which such Indemnified
Party is organized or any political subdivision thereof. Without limiting or
being limited by the foregoing, and subject to the exclusions set forth in the
preceding sentence, the Seller shall pay on demand to each Indemnified Party any
and all amounts necessary to indemnify such Indemnified Party from and against
any and all Indemnified Amounts relating to or resulting from any of the
following:
(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable,
the failure of any information contained in a Servicer Report or a Portfolio
Certificate to be true and correct, or the failure of any other information
provided to any Purchaser, any Purchaser Agent or the Agent with respect to
Receivables or this Agreement to be true and correct;
(ii)    the failure of any representation or warranty or statement made or
deemed made by the Seller (or any of its officers) under or in connection with
this Agreement to have been true and correct in all respects when made;
(iii)    the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Pool Receivable or the related Contract; or the
failure of any Pool Receivable or the related Contract to conform to any such
applicable law, rule or regulation;
(iv)    the failure (A) to vest in the Agent (for the benefit of the Secured
Parties) a valid and enforceable perfected undivided percentage ownership
interest, to the extent of the Aggregate Participation, in the Pool Receivables
and Collections with respect thereto and in Seller’s right, title and interest
in, to and under the Related Security, and (B) to vest in the Agent (for the
benefit of the Secured Parties) a first priority perfected security interest in
all of Seller’s right, title and interest in, to and under the items described
in Section 1.2(d)(A) – (F), in each case, free and clear of any Adverse Claim;
(v)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Pool Receivables and
the Related Security and Collections in respect thereof, whether at the time of
any purchase or reinvestment or at any subsequent time;
(vi)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivables
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal,

 
16

 




--------------------------------------------------------------------------------




valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from or relating to the
transaction giving rise to such Receivable or relating to collection activities
with respect to such Receivable (if such collection activities were performed by
the Seller or any of its Affiliates acting as Servicer or by any agent or
independent contractor retained by the Seller or any of its Affiliates);
(vii)    any failure of the Seller to perform its duties or obligations in
accordance with the provisions hereof;
(viii)    any products liability or other claim, investigation, litigation or
proceeding arising out of or in connection with goods, insurance or services
that are the subject of or secure any Contract;
(ix)    the commingling of Collections of Pool Receivables at any time with
other funds;
(x)    any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of purchases or reinvestments or the ownership of any
Participation or in respect of any Receivable, Related Security or Contract;
(xi)    any reduction in Investment as a result of the distribution of
Collections pursuant to Section 1.4, in the event that all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason;
(xii)    any tax or governmental fee or charge (other than any tax upon or
measured by net income or gross receipts), all interest and penalties thereon or
with respect thereto, and all reasonable out-of-pocket costs and expenses,
including the reasonable fees and expenses of counsel in defending against the
same, which may arise by reason of the purchase or ownership of any
Participation or other interests in the Pool Receivables or in any Related
Security or Contract;
(xiii)    the failure by the Seller or the Servicer to pay when due any taxes
payable by it, including, without limitation, the franchise taxes and sales,
excise or personal property taxes payable in connection with the Receivables;
(xiv)    the failure by the Seller or the Servicer to be duly qualified to do
business, to be in good standing or to have filed appropriate fictitious or
assumed name registration documents in any jurisdiction; or
(xv)    the failure of any Deposit Account Bank to remit any amounts held in its
Deposit Account pursuant to the instructions of the Servicer whether by reason
of the exercise of setoff rights or otherwise.
If for any reason the indemnification provided above in this Section 3.1 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then the Seller shall contribute to such Indemnified Party the
amount otherwise payable by such Indemnified Party as

 
17

 




--------------------------------------------------------------------------------




a result of such loss, claim, damage or liability to the maximum extent
permitted under applicable law (but subject to the exclusions set forth in
clauses (a) through (c) above).
The obligations of the Seller under this Section 3.1 are limited recourse
obligations payable solely from the Collections, the Receivables and Related
Security in accordance with the priority of payments set forth in Section 1.4.
Section 3.2.     Indemnities by AFC. Without limiting any other rights that the
Agent, any Purchaser, any Purchaser Agent or any other Indemnified Party may
have hereunder or under applicable law, AFC hereby agrees to indemnify each
Indemnified Party, forthwith on demand, from and against any and all Indemnified
Amounts, awarded against or incurred by any of them, regardless of whether any
such Indemnified Amounts result from an Indemnified Party’s negligence or strict
liability or other acts or omissions of an Indemnified Party excluding, however,
(a) Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party, (b) recourse (except as
otherwise specifically provided in this Agreement) for uncollectible Receivables
to be written off consistent with the Credit and Collection Policy or (c) any
overall net income taxes or franchise taxes imposed on such Indemnified Party by
the jurisdiction under the laws of which such Indemnified Party is organized or
any political subdivision thereof, arising out of or relating to:
(i)    the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable at any time to be an Eligible
Receivable at such time, the failure of any information contained in a Servicer
Report or a Portfolio Certificate to be true and correct, or the failure of any
other information provided (directly or indirectly) by AFC or the Seller to the
Purchasers, the Agent, the Backup Servicer or any Purchaser Agent with respect
to Receivables or this Agreement to be true and correct;
(ii)    any representation or warranty made by AFC under or in connection with
any Transaction Document in its capacity as Servicer or any information or
report delivered by or on behalf of AFC in its capacity as Servicer pursuant
hereto, which shall have been false, incorrect or misleading in any material
respect when made or deemed made;
(iii)    the failure by AFC, in its capacity as Servicer, to comply with any
applicable law, rule or regulation (including truth in lending, fair credit
billing, usury, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) with respect to any Pool Receivable or other
related contract;
(iv)    any failure of AFC to perform its duties, covenants and obligations in
accordance with the applicable provisions of this Agreement or to perform its
duties or obligations, if any, under the Contracts;
(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable resulting
from or relating to collection activities with respect to such Receivable (if
such collection activities were performed by the Seller or any of its Affiliates
acting as Servicer or by any agent or independent contractor retained by the
Seller or any of its Affiliates);

 
18

 




--------------------------------------------------------------------------------




(vi)    the commingling of Collections of Pool Receivables at any time with
other funds; or
(vii)    any investigation, litigation or proceeding related to AFC’s activities
as Servicer under this Agreement.
If for any reason the indemnification provided above in this Section 3.2 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then AFC shall contribute to such Indemnified Party the amount
otherwise payable by such Indemnified Party as a result of such loss, claim,
damage or liability to the maximum extent permitted under applicable law (but
subject to the exclusions set forth in clauses (a) through (c) above).
Section 3.3.     Indemnities by Successor Servicer. Without limiting any other
rights that the Agent, any Purchaser, any Purchaser Agent or any other
Indemnified Party may have hereunder under applicable law, each successor
Servicer hereby agrees to indemnify each Indemnified Party, forthwith on demand,
from and against any and all Indemnified Amounts, other than Indemnified Amounts
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party, awarded against or incurred by any of them arising out of or
relating to:
(i)    any representation or warranty made by such successor Servicer under or
in connection with any Transaction Document in its capacity as Servicer or any
information or report delivered by such successor Servicer pursuant hereto,
which shall have been false, incorrect or misleading in any material respect
when made or deemed made;
(ii)    the failure by such successor Servicer to comply with any applicable
law, rule or regulation (including truth in lending, fair credit billing, usury,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) with respect to any Pool Receivable or other related contract;
(iii)    any failure of such successor Servicer to perform its duties, covenants
and obligations in accordance with the applicable provisions of this Agreement;
(iv)    any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Pool Receivables
resulting from or relating to collection activities with respect to such
Receivable (if such collection activities were performed by such successor
Servicer or by any agent or independent contractor retained by such successor
Servicer); or
(v)    any investigation, litigation or proceeding related to such successor
Servicer’s activities as Servicer under this Agreement.
If for any reason the indemnification provided above in this Section 3.3 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless, then such successor Servicer shall contribute to such
Indemnified Party the amount otherwise payable by such Indemnified Party as a
result of such loss, claim, damage or liability to the maximum extent permitted
under applicable law.

 
19

 




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, in no event shall any successor
Servicer be liable to any Person for any act or omission of any predecessor
Servicer.

ARTICLE IV.
ADMINISTRATION AND COLLECTIONS
Section 4.1.     Appointment of Servicer. (a) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person so
designated from time to time as Servicer in accordance with this Section 4.1.
Until the Majority Purchasers give notice to the Seller, the Agent and the
Servicer (in accordance with the following sentence) of the designation of a new
Servicer, AFC is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event, the Majority Purchasers may designate the
Backup Servicer or any other Person (including the Agent) to succeed the
Servicer, on the condition that any such Person so designated (other than the
Backup Servicer, except to the extent specified in the Backup Servicing
Agreement) shall agree in writing to perform the duties and obligations of the
Servicer pursuant to the terms hereof unless otherwise consented to by the
Majority Purchasers.
(b)    Upon the designation of a successor Servicer as set forth in Section
4.1(a) hereof, the Servicer agrees that it will terminate its activities as
Servicer hereunder in a manner which the Agent determines will facilitate the
transition of the performance of such activities to the new Servicer, and the
Servicer shall cooperate with and assist such new Servicer. Such cooperation
shall include (without limitation) access to and transfer of all records and use
by the new Servicer of all licenses, hardware or software necessary or desirable
to collect the Pool Receivables and the Related Security. Without limiting the
foregoing, the Servicer agrees that, at any time following the occurrence of a
Termination Event, the Servicer shall, at the request of the Agent (i) promptly
identify all branch offices, loan processing offices or other locations at which
the Pool Receivable Documents are then being held, (ii) allow the Agent or its
designee full access to all such locations and all Pool Receivable Documents,
(iii) promptly arrange, at the Servicer’s expense, the transfer of possession of
all such Pool Receivable Documents to the Backup Servicer, any successor
Servicer or other third-party custodian specified by the Agent and (iv) instruct
the Servicer’s agents and any person with whom the Servicer or its agents have
contracted to hold any such Pool Receivable Documents to provide full access to,
and/or transfer possession of, any Pool Receivable Documents held by such agent
or contractor. The Servicer agrees to take no action which would impede or
impair the ability of the Agent or its designees to gain access to the Pool
Receivable Documents or to obtain possession thereof in accordance with the
provisions hereof. The parties hereto agree that the covenants contained in the
foregoing sentence are reasonable and necessary for the protection of the
legitimate interests of the Secured Parties in the Pool Receivables.
Accordingly, in addition to other remedies provided at law or equity, upon any
breach by the Servicer of the covenants contained in the second preceding
sentence, the Agent shall be entitled to seek specific performance and
injunctive relief by and against the Servicer prohibiting any further breach of
such covenants, without the necessity of proving irreparable injury or posting
bond.
(c)    The Servicer acknowledges that, in making its decision to execute and
deliver this Agreement, the Purchaser Agents, the Agent and the Purchasers have
relied on the Servicer’s

 
20

 




--------------------------------------------------------------------------------




agreement to act as Servicer hereunder. Accordingly, the Servicer agrees that it
will not voluntarily resign as Servicer.
(d)    The Servicer may delegate its duties and obligations hereunder to any
subservicer (each, a “Sub-Servicer”); provided that, in each such delegation,
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain primarily liable to the Secured Parties for the performance of the
duties and obligations so delegated, (iii) the Secured Parties shall have the
right to look solely to the Servicer for such performance and (iv) the terms of
any agreement with any Sub-Servicer shall provide that the Majority Purchasers
may terminate such agreement upon the termination of the Servicer hereunder in
accordance with Section 4.1(a) above by giving notice of its desire to terminate
such agreement to the Servicer (and the Servicer shall provide appropriate
notice to such Sub-Servicer); provided further, no such delegation shall be
effective without the prior written consent of the Majority Purchasers.
Section 4.2.     Duties of Servicer; Relationship to Backup Servicing Agreement.
(a) The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to collect each Pool Receivable from time to time, all in
accordance with this Agreement, accepted industry standards and all applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. Servicer may sue to collect
upon Pool Receivables or enforce or recover Related Security, in its own name,
if possible. If Servicer elects to commence a legal proceeding to collect a Pool
Receivable or enforce or recover Related Security, the act of commencement shall
be deemed to be an automatic assignment of the Pool Receivable or Seller’s and
Purchasers’ rights in, to and under the Related Security to Servicer, for
purposes of collection only. The Servicer shall set aside for the accounts of
the Seller, the Backup Servicer and the Purchasers the amount of the Collections
to which each is entitled in accordance with Section 1.4. The Seller shall
deliver to the Servicer and the Servicer shall hold for the benefit of the
Secured Parties in accordance with their respective interests, all records and
documents (including without limitation computer tapes or disks) with respect to
each Pool Receivable and all Pool Receivable Documents. The Servicer (if the
Servicer is AFC or one of its Affiliates) shall stamp each page of each Contract
related to a Pool Receivable with the following legend “This Receivable has been
sold to AFC Funding Corporation and an interest therein has been granted to BMO
Capital Markets Corp. as Agent”. During such period as a Backup Servicer is
required to be maintained hereunder, the Servicer agrees to provide the Backup
Servicer with an electronic (scanned) copy of each Contract related to a Pool
Receivable and with monthly updates thereafter upon receipt of which the Backup
Servicer shall perform a reconciliation of the Receivables data and recalculate
the Servicer Report. Notwithstanding anything to the contrary contained herein,
the Agent may direct the Servicer to commence or settle any legal action to
enforce collection of any Pool Receivable or to foreclose upon or repossess any
Related Security; provided, however, that no such direction may be given unless
a Termination Event has occurred. AFC is hereby appointed the custodian of the
Pool Receivable Documents for the benefit of the Agent on behalf of the Secured
Parties; provided, however, that such appointment may be terminated pursuant to
the terms hereof. AFC, or an affiliate on its behalf, will maintain fidelity and
forgery insurance and adequate insurance to replace all Pool Receivable
Documents due to casualty loss or theft of such documents. In performing its
duties as servicer and custodian, AFC shall act with reasonable care, using that
degree of skill and attention

 
21

 




--------------------------------------------------------------------------------




that AFC exercises with respect to the files relating to all comparable
contracts that AFC owns or services for itself or others. AFC shall (i) maintain
the Pool Receivable Documents in such a manner as shall enable the Agent and the
Purchaser Agents to verify the accuracy of AFC’s recordkeeping; and (ii)
promptly report to the Agent and the Purchaser Agents any failure on its part or
the part of its agents to hold the Pool Receivable Documents and promptly take
appropriate action to remedy any such failure. Upon termination of AFC’s
appointment as custodian hereunder and the delivery of the Pool Receivable
Documents to the successor custodian, the successor custodian shall review such
documents to determine whether it is missing any documents, and AFC shall
cooperate with the successor custodian and use its best efforts to assist the
successor custodian to obtain the missing documents. AFC shall maintain
continuous custody of the Pool Receivable Documents in secure facilities in
accordance with customary standards for such custody.
(b)    In the event the Backup Servicer becomes the successor Servicer
hereunder, any applicable terms and conditions of the Backup Servicing Agreement
relating to its performance as successor Servicer shall be deemed to be
incorporated herein, and the obligations and liabilities of the successor
Servicer (as such obligations and liabilities apply to the Backup Servicer
acting in such capacity) shall be deemed to be modified in accordance with the
provisions thereof. To the extent that any conflict exists between the terms of
this Agreement and the Backup Servicing Agreement, the terms of the Backup
Servicing Agreement shall control.
(c)    The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. After such termination, the Servicer shall promptly deliver to the Seller
all books, records and related materials that the Seller previously provided to
the Servicer in connection with this Agreement.
(d)    During such period as a Backup Servicer is required to be maintained
hereunder, the Servicer shall provide to the Backup Servicer and the Agent and
each Purchaser Agent (if requested) all such information (by the times and in
the form) specified to be delivered by the Servicer under the Backup Servicing
Agreement.
(e)    Following the occurrence and during the continuation of a Termination
Event or a Level One Trigger, the Servicer shall provide to the  Agent and each
Purchaser Agent (if requested) on a daily basis a Portfolio Certificate
(including information with respect to all Collections received and all
Receivables acquired by the Seller).
Section 4.3.     Deposit Accounts; Establishment and Use of Certain Accounts.
(i)    Deposit Accounts. On or prior to the date hereof, the Servicer agrees to
transfer ownership and control of each Deposit Account to the Seller. Seller has
granted a valid security interest in each Deposit Account to the Agent (for the
benefit of the Secured Parties) pursuant to Section 1.2(d) and shall take all
actions reasonably requested by the Agent to cause the security interest to be
perfected under the applicable UCC.
(ii)    Cash Reserve Account. The Agent has established and will maintain in
existence the Cash Reserve Account. The Cash Reserve Account shall be used to
hold the Cash Reserve and for such other purposes described in the Transaction
Documents.

 
22

 




--------------------------------------------------------------------------------




(iii)    Liquidation Account. The Agent has established and will maintain in
existence the Liquidation Account. The Liquidation Account shall be used to
receive Collections from the Deposit Accounts pursuant to Section 1.4(b) and to
hold amounts set aside for the Purchasers, the Backup Servicer and (if the
Servicer is not AFC or an Affiliate of AFC) the Servicer out of the Collections
of Pool Receivables prior to the applicable Settlement Dates and for such other
purposes described in the Transaction Documents. No funds other than those
transferred in accordance with Section 1.4 shall be intentionally transferred
into the Liquidation Account.
(iv)    Permitted Investments. Any amounts in the Liquidation Account or the
Cash Reserve Account, as the case may be, may be invested by the Liquidation
Account Bank or the Cash Reserve Account Bank, respectively, prior to the
occurrence of a Termination Event at the Agent’s direction and following the
occurrence of a Termination Event at the Agent’s direction, in Permitted
Investments, so long as the Agent’s interest (for the benefit of the Secured
Parties) in such Permitted Investments is perfected in a manner satisfactory to
the Agent and such Permitted Investments are subject to no Adverse Claims other
than those of the Agent provided hereunder.
(v)    Control of Accounts. The Agent may (with written notice to the Purchaser
Agents) and shall (at the direction of the Majority Purchasers) following any
Termination Event (or an Unmatured Termination Event of the type described in
paragraph (g) of Exhibit V) at any time give notice to any Deposit Account Bank
that the Agent is exercising its rights under the applicable Deposit Account
Agreement to do any or all of the following: (i) to have the exclusive ownership
and control of such Deposit Account transferred to the Agent (or such other
party designated by the Majority Purchasers) and to exercise exclusive dominion
and control over the funds deposited therein and (ii) to take any or all other
actions permitted under the applicable Deposit Account Agreement. The Seller
hereby agrees that if the Agent (or such other party designated by the Majority
Purchasers) at any time takes any action set forth in the preceding sentence,
the Agent (or such other party designated by the Majority Purchasers) shall have
exclusive control of the proceeds (including Collections) of all Pool
Receivables and the Seller hereby further agrees to take any other action that
the Majority Purchasers may reasonably request to transfer such control. Any
proceeds of Pool Receivables received by the Seller, the Servicer or AFC (as
Servicer or otherwise), thereafter shall be sent immediately to an account
designated by the Majority Purchasers and held by the Agent (or such other party
designated by the Majority Purchasers) for the benefit of the Secured Parties.
(vi)    Location of Liquidation Account and Cash Reserve Account. If at anytime
Harris Trust and Savings Bank is rated below A-1 by S&P or P-1 by Moody’s, the
Agent shall promptly establish a new Liquidation Account and a new Cash Reserve
Account at a financial institution which is rated at least A-1+ by S&P (or if
the financial institution is the Bank of Montreal A-1 by S&P) and P-1 by Moody’s
and transfer all amounts on deposit in such accounts at Harris Trust and Savings
Bank to such new accounts at such financial institution, until such time as
Harris Trust and Savings Bank is rated at least A-1 by S&P and P-1 by Moody’s.
Section 4.4.     Enforcement Rights. (a) At any time following the occurrence of
a Termination Event:
(i)    the Majority Purchasers may (with the consent of the Agent) direct the
Obligors that payment of all amounts payable under any Pool Receivable be made
directly

 
23

 




--------------------------------------------------------------------------------




to the Backup Servicer or such other party designated by the Majority
Purchasers, in each case, for the benefit of the Secured Parties;
(ii)    the Majority Purchasers may with the consent of the Agent instruct the
Seller or the Servicer to give notice of the Agent’s interest (for the benefit
of the Secured Parties) in Pool Receivables to each Obligor, which notice shall
direct that payments be made directly to the Backup Servicer or such other party
designated by the Majority Purchasers (for the benefit of the Secured Parties),
and upon such instruction from the Majority Purchasers, the Seller or the
Servicer, as applicable, shall give such notice at the expense of the Seller;
provided, that if the Seller or the Servicer fails to so notify each Obligor,
the Agent or its designee may so notify the Obligors; and
(iii)    the Majority Purchasers may with the consent of the Agent request the
Seller or the Servicer to, and upon such request the Seller or the Servicer, as
applicable, shall, (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security and all Pool Receivable
Documents, and transfer or license to any new Servicer the use of all software
necessary or desirable to collect the Pool Receivables and the Related Security,
and make the same available to the Backup Servicer or other third-party
custodian specified by, and at a place selected by, the Agent and (B) segregate
all cash, checks and other instruments received by it from time to time
constituting Collections with respect to the Pool Receivables in a manner
acceptable to the Agent and, promptly upon receipt, remit all such cash, checks
and instruments, duly endorsed or with duly executed instruments of transfer, to
the Agent or the Backup Servicer (or such other party designated by the Majority
Purchasers) (for the benefit of the Secured Parties).
(b)    The Seller hereby authorizes the Agent (for the benefit of the Secured
Parties), and irrevocably appoints the Agent (acting on behalf of the Secured
Parties) as its attorney-in-fact with full power of substitution and with full
authority in the place and stead of the Seller, which appointment is coupled
with an interest, to take any and all steps in the name of the Seller and on
behalf of the Seller necessary or desirable, in the determination of the Agent,
to collect any and all amounts or portions thereof due under any and all Pool
Receivables or Related Security, including, without limitation, endorsing the
name of the Seller on checks and other instruments representing Collections and
enforcing such Pool Receivables, Related Security and the related Contracts. The
Agent shall only exercise the powers conferred by this subsection (b) after the
occurrence of a Termination Event. Notwithstanding anything to the contrary
contained in this subsection (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action taken by it shall prove to
be inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
Section 4.5.     Responsibilities of the Seller. Anything herein to the contrary
notwithstanding, the Seller shall (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by any Secured Party of its rights hereunder shall not relieve the
Seller from such obligations and (ii) pay when due any taxes, including, without
limitation, any

 
24

 




--------------------------------------------------------------------------------




sales taxes payable in connection with the Pool Receivables and their creation
and satisfaction. The Agent, the Purchaser Agents, the Purchasers, the Backup
Servicer and any successor Servicer shall not have any obligation or liability
with respect to any Pool Receivable, any Related Security or any related
Contract, nor shall any of them be obligated to perform any of the obligations
of the Seller or AFC under any of the foregoing.
Section 4.6.     Servicing Fee. The Servicer shall be paid a monthly fee in
arrears, through distributions contemplated by Section 1.4, equal to (a) at any
time AFC or an Affiliate of AFC is the Servicer, [*], (b) at any time the Backup
Servicer has become the Servicer hereunder, [*], and (c) at any time a Person
other than AFC, an Affiliate of AFC or the Backup Servicer is the Servicer, the
Unaffiliated Servicing Fees or such other amount as the Agent and such successor
Servicer shall agree. The Servicing Fee shall not be payable to the extent funds
are not available to pay the Servicing Fee pursuant to Section 1.4.
Section 4.7.     Specified Ineligible Receivables. On or prior to the initial
date of purchase of a Receivable under the Purchase and Sale Agreement, the
Servicer (so long as the Originator is the Servicer) may designate such
Receivable as a “Specified Ineligible Receivable” (which designation may take
the form of a specification that a certain class or category of Receivables to
be transferred from the Originator to the Seller after such designation will be
treated as “Specified Ineligible Receivables”). In addition, the Servicer (so
long as the Originator is the Servicer) may, on behalf of the Seller, (i)
designate an existing Receivable then owned by the Seller as a “Specified
Ineligible Receivable” or (ii) designate an existing Specified Ineligible
Receivable then owned by the Seller as a Receivable (i.e., no longer a
“Specified Ineligible Receivable”), in each of cases (i) and (ii) with the prior
written consent of the Majority Purchasers. For the avoidance of doubt, any
Receivable which was treated as an Eligible Receivable hereunder at any time may
not be treated as a “Specified Ineligible Receivable” without the prior written
consent of the Majority Purchasers. The Servicer (so long as the Originator is
the Servicer) shall identify the aggregate Outstanding Balance of all such
“Specified Ineligible Receivables” on the Servicer Report. To the extent the
Servicer has from time to time identified a Receivable as a “Specified
Ineligible Receivable” in accordance with this Section, for so long as such
Receivable is a Specified Ineligible Receivable, (i) such Receivable shall not
be included as an Eligible Receivable by the Seller or the Servicer hereunder,
(ii) such Receivable shall not be included in any calculations of the
Delinquency Ratio or the Default Ratio or other Pool Receivables information
(other than a statement of the aggregate Outstanding Balance of such Specified
Ineligible Receivables) hereunder and (iii) such Receivable shall not be
considered a Receivable for purposes of clause (o) of Exhibit V hereof.

ARTICLE V.
THE AGENTS
Section 5.1.     Appointment and Authorization. Each Purchaser and Purchaser
Agent (including each Purchaser and Purchaser Agent that may from time to time
become a party hereto) hereby irrevocably designates and appoints BMO Capital
Markets Corp. as the “Agent” hereunder and authorizes the Agent to take such
actions and to exercise such powers as are delegated to the Agent hereby and to
exercise such other powers as are reasonably incidental thereto. The Agent

 
25

 




--------------------------------------------------------------------------------




shall hold, in its name, for the benefit of the Secured Parties, amounts on
deposit in the Liquidation Account and the Cash Reserve Account. The Agent shall
not have any duties other than those expressly set forth herein or any fiduciary
relationship with any Indemnified Party, and no implied obligations or
liabilities shall be read into this Agreement or any other Transaction Document
or otherwise exist against the Agent. The Agent does not assume, nor shall it be
deemed to have assumed, any obligation to, or relationship of trust or agency
with, the Seller or Servicer. Notwithstanding any provision of this Agreement or
any other Transaction Document to the contrary, in no event shall the Agent ever
be required to take any action which exposes the Agent to personal liability
(unless indemnified in advance in a manner determined satisfactory to the Agent
in its sole and absolute discretion) or which is contrary to the provision of
any Transaction Document or applicable law.
(a)    Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser on the
signature pages hereto or in any agreement pursuant to which such Purchaser
becomes a party hereto, and each authorizes such Purchaser Agent to take such
action on its behalf under the provisions of this Agreement and to exercise such
powers and perform such duties as are expressly delegated to such Purchaser
Agent by the terms of this Agreement, if any, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Purchaser Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Purchaser or other Purchaser Agent or the Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Purchaser Agent shall be read into this
Agreement or otherwise exist against such Purchaser Agent.
(b)    Except as otherwise specifically provided in this Agreement, the
provisions of this Article V are solely for the benefit of the Purchaser Agents,
the Agent and the Purchasers, and none of the Seller or Servicer shall have any
rights as a third‑party beneficiary or otherwise under any of the provisions of
this Article V, except that this Article V shall not affect any obligations
which any Purchaser Agent, the Agent or any Purchaser may have to the Seller or
the Servicer under the other provisions of this Agreement. Furthermore, no
Purchaser shall have any rights as a third-party beneficiary or otherwise under
any of the provisions hereof in respect of a Purchaser Agent which is not the
Purchaser Agent for such Purchaser.
(c)    In performing its functions and duties hereunder, the Agent shall act
solely as the agent of the Secured Parties, and the Agent does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Seller or Servicer or any of their successors and
assigns. In performing its functions and duties hereunder, each Purchaser Agent
shall act solely as the agent of its respective Purchasers and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Seller, the Servicer, any other Purchaser, any other
Purchaser Agent or the Agent, or any of their respective successors and assigns.
Section 5.2.     Delegation of Duties. The Agent may, with the prior written
consent of the Majority Purchasers, execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be

 
26

 




--------------------------------------------------------------------------------




responsible to the Purchaser Agents or any Purchaser for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.
Section 5.3.     Exculpatory Provisions. None of the Purchaser Agents, the Agent
or any of their directors, officers, agents or employees shall be liable for any
action taken or omitted (i) with the consent or at the direction of the Majority
Purchasers (or in the case of any Purchaser Agent, the Purchaser relating to
such Purchaser Agent) or (ii) in the absence of such Person’s gross negligence
or willful misconduct. The Agent shall not be responsible to any Purchaser or
Purchaser Agent for (i) any recitals, representations, warranties or other
statements made by the Seller, Servicer, the Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Seller, the
Servicer, the Originator or any of their Affiliates to perform any obligation it
may have under any Transaction Document to which it is a party or (iv) the
satisfaction of any condition specified in Exhibit II. The Agent shall not have
any obligation to any Purchaser or any Purchaser Agent to ascertain or inquire
about the observance or performance of any agreement contained in any
Transaction Document or to inspect the properties, books or records of the
Seller, Servicer, the Originator or any of their Affiliates.
Section 5.4.     Reliance by Agents.  Each Purchaser Agent and the Agent shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any document or other writing or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller or
Servicer), independent accountants and other experts selected by the Agent or
any such Purchaser Agent. Each Purchaser Agent and the Agent shall in all cases
be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchasers (or in the case of any Purchaser Agent, the Purchaser
relating to such Purchaser Agent) and it shall first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
reason of taking or continuing to take any such action.
(a)    With regard to the Purchasers and the Purchaser Agents, the Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement in accordance with a request of the Majority Purchasers and the
Purchaser Agents, and such request and any action taken or failure to act
pursuant thereto shall be binding upon all Purchasers and Purchaser Agents.
(b)    Purchasers that have a common Purchaser Agent and that have a majority of
the Investment of all such related Purchasers shall be entitled to request or
direct the related Purchaser Agent to take action, or refrain from taking
action, under this Agreement on behalf of such Purchasers. With regard to the
Purchasers and the Purchaser Agents, such Purchaser Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of such Purchasers, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all of such
Purchaser Agent’s related Purchasers.
(c)    Unless otherwise advised in writing by a Purchaser Agent or by any
Purchaser on whose behalf such Purchaser Agent is purportedly acting, each party
to this Agreement may assume that (i) such Purchaser Agent is acting for the
benefit of each of the Purchasers for which such

 
27

 




--------------------------------------------------------------------------------




Purchaser Agent is identified herein (or in any Joinder Agreement or assignment
agreement) as being the Purchaser Agent, as well as for the benefit of each
assignee or other transferee from any such Person, and (ii) each action taken by
such Purchaser Agent has been duly authorized and approved by all necessary
action on the part of the Purchasers on whose behalf it is purportedly acting.
Each Purchaser Agent and its Purchaser(s) shall agree amongst themselves as to
the circumstances and procedures for removal, resignation and replacement of
such Purchaser Agent.
Section 5.5.     Notice of Termination Date. Neither any Purchaser Agent nor the
Agent shall be deemed to have knowledge or notice of the occurrence of any
Termination Event or Unmatured Termination Event unless such Person has received
notice from any Purchaser, Purchaser Agent, the Servicer or the Seller stating
that a Termination Event or Unmatured Termination Event has occurred hereunder
and describing such Termination Event or Unmatured Termination Event. If the
Agent receives such a notice, it shall promptly give notice thereof to each
Purchaser Agent whereupon each such Purchaser Agent shall promptly give notice
thereof to its Purchasers. If a Purchaser Agent receives such a notice (other
than from the Agent), it shall promptly give notice thereof to the Agent. The
Agent shall take such action concerning a Termination Event or Unmatured
Termination Event as may be directed by the Majority Purchasers (unless such
action is otherwise specified herein as requiring the consent of all
Purchasers), but until the Agent receives such directions, the Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
as the Agent deems advisable and in the best interests of the Secured Parties.
Section 5.6.     Non-Reliance on Agent, Purchaser Agents and Other Purchasers.
Each Purchaser expressly acknowledges that none of the Agent, the Purchaser
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Agent or any Purchaser Agent hereafter taken, including
any review of the affairs of the Seller, Servicer or the Originator, shall be
deemed to constitute any representation or warranty by the Agent or such
Purchaser Agent, as applicable. Each Purchaser represents and warrants to the
Agent and the Purchaser Agents that, independently and without reliance upon the
Agent, Purchaser Agents or any other Purchaser and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
Servicer and the Originator, and the Receivables and its own decision to enter
into this Agreement and to take, or omit, action under any Transaction Document.
Except for items specifically required to be delivered hereunder, the Agent
shall not have any duty or responsibility to provide any Purchaser Agent with
any information concerning the Seller, Servicer or the Originator or any of
their Affiliates or the Receivables that comes into the possession of the Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
Section 5.7.     Agent, Purchaser Agents and Purchasers. Each of the Purchasers,
the Agent, the Purchaser Agents and their Affiliates may extend credit to,
accept deposits from and generally engage in any kind of banking, trust, debt or
other business with the Seller, KAR, Servicer or the Originator or any of their
Affiliates. With respect to the acquisition of the Eligible Receivables pursuant
to this Agreement, any of the Purchaser Agents and the Agent shall, to the
extent they become Purchasers hereunder, have the same rights and powers under
this Agreement as any

 
28

 




--------------------------------------------------------------------------------




Purchaser and may exercise the same as though it were not such an agent, and the
terms “Purchaser” and “Purchasers” shall, in such case, include such Purchaser
Agent or the Agent in their individual capacities.
Section 5.8.     Indemnification. Each Purchaser shall indemnify and hold
harmless the Agent (but solely in its capacity as Agent) and its officers,
directors, employees, representatives and agents (to the extent not reimbursed
by the Seller or Servicer and without limiting the obligation of the Seller or
Servicer to do so), ratably in accordance with their respective Investment from
and against any and all liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses and disbursements of any kind whatsoever
(including in connection with any investigative or threatened proceeding,
whether or not the Agent or such Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the Agent or
such Person as a result of, or related to, any of the transactions contemplated
by the Transaction Documents or the execution, delivery or performance of the
Transaction Documents or any other document furnished in connection therewith
(but excluding any such liabilities, obligations, losses, damages, penalties,
judgments, settlements, costs, expenses or disbursements resulting solely from
the gross negligence or willful misconduct of the Agent or such Person as
finally determined by a court of competent jurisdiction). The obligations of any
Note Issuer under this Section 5.8 shall be subject to the restrictions of
Section 6.5.
Section 5.9.     Successor Agent. The Agent may, upon at least thirty (30) days
notice to the Seller, the Servicer, the Backup Servicer, each Purchaser and
Purchaser Agent, resign as Agent. Such resignation shall not become effective
until a successor Agent is appointed by the Majority Purchasers and has accepted
such appointment. Upon such acceptance of its appointment as Agent hereunder by
a successor Agent, such successor Agent shall succeed to and become vested with
all the rights and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under the Transaction Documents.
After any retiring Agent’s resignation hereunder, the provisions of
Sections 3.1, 3.2, 3.3 and this Article V shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Agent.

ARTICLE VI.

MISCELLANEOUS
Section 6.1.     Amendments, Etc. No amendment or waiver of any provision of
this Agreement or consent to any departure by the Seller or Servicer therefrom
shall be effective unless in a writing signed by the Majority Purchasers and, in
the case of any amendment, by the Seller and the Servicer and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that (i) other
than an amendment to extend the scheduled Termination Date, no amendment shall
be effective unless each Note Issuer that is a Purchaser (or the applicable
Purchaser Agent on its behalf) shall have received written confirmation by the
Rating Agencies that such amendment shall not cause the rating on the then
outstanding Notes of such Note Issuer to be downgraded or withdrawn; (ii) no
amendment shall be effective which would reduce the amount of Investment or
Discount, or fees or other amounts payable to any Purchaser hereunder, or delay
any scheduled date for payment thereof (including

 
29

 




--------------------------------------------------------------------------------




any scheduled occurrence of the Termination Date) absent the prior written
consent of such Purchaser; (iii) no increase in a Purchaser’s Maximum Commitment
shall be effective without the prior written consent of such Purchaser; (iv) no
amendments to this Section 6.1 or to the definition of Majority Purchasers shall
be effective without the prior written consent of all Purchasers and (v) no
amendments to Sections 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.8, 1.10, 1.11, 1.12, 3.1,
3.2, Article V, 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.9, 6.10, 6.11 or 6.13 or the
definitions of Bank Rate, Base Rate, Carry Costs, CP Rate, Discount, Eurodollar
Rate, Federal Funds Rate, Investment, Level One Trigger, LIBOR, Loss Percentage,
Loss Reserve, Net Receivables Pool Balance, Normal Concentration Percentage,
Participation, Program Fee, Special Concentration Percentage, Special Obligor,
Termination Date, Termination Fee, Yield Period, or any definitions incorporated
in such definitions, shall be effective in each case without the consent of the
Majority Purchasers and the Agent; and provided, further, that no such amendment
shall in any way amend any provisions of this Agreement applicable to the rights
or obligations of the Agent or any Purchaser Agent without the prior written
consent of the Agent or such Purchaser Agent, as applicable. No failure on the
part of the Agent, any Purchaser, or any Purchaser Agent to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.
Section 6.2.     Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile and electronic mail communication) and sent or delivered, to each
party hereto, at its address set forth under its name on the signature pages
hereof or, in the case of the Backup Servicer, at its notice address designated
in the Backup Servicing Agreement or, in any case, at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile or electronic mail shall be
effective when sent (and shall, unless such delivery is waived by the recipient
by electronic mail or other means, be followed by hard copy sent by first class
mail), and notices and communications sent by other means shall be effective
when received.
Section 6.3.     Assignability. (a) This Agreement and any Purchaser’s rights
and obligations herein (including ownership of its Participation) shall be
assignable, in whole or in part, by such Purchaser and its successors and
assigns with the prior written consent of the Seller and the Agent; provided,
however, that such consent shall not be unreasonably withheld; and provided,
further, that no such consent shall be required if the assignment is made to (i)
any Affiliate of such Purchaser, (ii) any Liquidity Bank (or any Person who upon
such assignment would be a Liquidity Bank) of such Purchaser or (iii) any
Program Support Provider (or any Person who upon such assignment would be a
Program Support Provider) of such Purchaser. Each assignor may, in connection
with the assignment, disclose to the applicable assignee any information
relating to the Seller or the Pool Receivables furnished to such assignor by or
on behalf of the Seller, the Agent, the Purchasers or the Purchaser Agents.
Upon the assignment by a Purchaser in accordance with this Section 6.3, the
assignee receiving such assignment shall have all of the rights of such
Purchaser with respect to the Transaction Documents and the Investment (or such
portion thereof as has been assigned).

 
30

 




--------------------------------------------------------------------------------




(b)    Each Purchaser may at any time grant to one or more banks or other
institutions (each a “Liquidity Bank”) party to a Liquidity Agreement or to any
other Program Support Provider participating interests or security interests in
its Participation. In the event of any such grant by a Purchaser of a
participating interest to a Liquidity Bank or other Program Support Provider,
the Purchaser shall remain responsible for the performance of its obligations
hereunder. The Seller agrees that each Liquidity Bank or other Program Support
Provider shall be entitled to the benefits of Sections 1.8 and 1.10.
(c)    This Agreement and the rights and obligations of any Purchaser Agent
hereunder shall be assignable, in whole or in part, by such Purchaser Agent and
its successors and assigns; provided, however, that if such assignment is to any
Person that is not an Affiliate of the assigning Purchaser Agent, such Purchaser
Agent must receive the prior written consent (which consent in each case shall
not be unreasonably withheld) of the Agent and the Seller.
(d)    Except as provided in Section 4.1(d), neither the Seller nor the Servicer
may assign its rights or delegate its obligations hereunder or any interest
herein without the prior written consent of the Majority Purchasers.
(e)    Without limiting any other rights that may be available under applicable
law, the rights of any Purchaser may be enforced by it directly or by its
Purchaser Agent or its other agents.
(f)    [*]
Section 6.4.     Costs, Expenses and Taxes. (a) In addition to the rights of
indemnification granted under Section 3.1 hereof, the Seller agrees to pay on
demand all reasonable costs and expenses in connection with the preparation,
execution, delivery and administration (including periodic auditing of Pool
Receivables) of this Agreement, any Liquidity Agreement, the other Transaction
Documents and the other documents and agreements to be delivered hereunder or in
connection herewith, including all reasonable costs and expenses relating to the
amending, amending and restating, modifying or supplementing any such documents
or agreements and the waiving of any provisions thereof, and including in all
cases, without limitation, Rating Agency fees (including in connection with the
execution hereof and any amendments hereto) and Attorney Costs for the Agent,
each Purchaser, each Program Support Provider, each Purchaser Agent, the Backup
Servicer, any successor Servicer and their respective Affiliates and agents with
respect thereto and with respect to advising the Agent, the Purchaser, each
Program Support Provider and their respective Affiliates and agents as to their
rights and remedies under this Agreement and the other Transaction Documents,
and all reasonable costs and expenses, if any (including Attorney Costs), of
each Purchaser Agent, each Purchaser, each Program Support Provider, the Agent,
the Backup Servicer, any successor Servicer and their respective Affiliates and
agents in connection with the enforcement of this Agreement and the other
Transaction Documents.
(b)    In addition, the Seller shall pay on demand any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and agrees to save each Indemnified Party harmless from and against
any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

 
31

 




--------------------------------------------------------------------------------




Section 6.5.     No Proceedings; Limitation on Payments. (a) Each of the Seller,
the Servicer, the Agent, the Purchaser Agents, the Purchasers, the Backup
Servicer, each assignee of a Participation or any interest therein, and each
Person which enters into a commitment to purchase or does purchase a
Participation or interests therein hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Note
Issuer or Related CP Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by any such Note Issuer or Related CP Issuer is paid in
full.
(b)    Notwithstanding any provisions contained in this Agreement to the
contrary, no Note Issuer shall, nor shall it be obligated to, pay any amount
pursuant to this Agreement unless such Note Issuer has excess cash flow from
operations or has received funds with respect to such obligation which may be
used to make such payment and which funds or excess cash flow are not required
to repay its Notes when due. Any amounts which a Note Issuer does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
against such Note Issuer for any such insufficiency unless and until the
condition described in the preceding sentence is satisfied. Nothing in this
subsection (b) shall be construed to forgive or cancel any obligations of such
Note Issuer hereunder.
(c)    Each of the Servicer, the Agent, the Purchaser Agents, the Purchasers,
the Backup Servicer, each assignee of a Participation or any interest therein,
and each Person which enters into a commitment to purchase or does purchase a
Participation or interests therein hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, the Seller
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or other proceeding under any federal or state bankruptcy or similar
law, for one year and one day after all amounts payable by the Seller hereunder
are paid in full.
(d)    Notwithstanding any provisions contained in this Agreement to the
contrary, the Seller shall not be obligated to pay any amount pursuant to this
Agreement unless the Seller has property or other assets which may be used to
make such payment. Any amounts which the Seller does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim against the
Seller for any such insufficiency unless and until the conditions described in
the preceding sentence are satisfied. Nothing in this subsection (d) shall be
construed to forgive or cancel any obligations of the Seller hereunder.
Section 6.6.     Confidentiality. Unless otherwise required by applicable law or
already known by the general public or the third party to which it is disclosed,
the Seller agrees to maintain the confidentiality of this Agreement and the
other Transaction Documents (and all drafts thereof) in communications with
third parties and otherwise; provided that this Agreement may be disclosed to
(a) third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Agent and (b) the Seller’s legal counsel and auditors if they agree to hold
it confidential.
Section 6.7.     GOVERNING LAW AND JURISDICTION. (a) THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
INDIANA (WITHOUT GIVING EFFECT TO THE PRINCIPLES OF

 
32

 




--------------------------------------------------------------------------------




CONFLICTS OF LAWS THEREOF), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS,
EXCEPT TO THE EXTENT THAT THE PERFECTION (OR THE EFFECT OF PERFECTION OR
NON-PERFECTION) OF THE INTERESTS OF THE PURCHASERS IN THE POOL RECEIVABLES AND
THE OTHER ITEMS DESCRIBED IN SECTION 1.2(d) IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF INDIANA.
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS COOK COUNTY AND CHICAGO OR NEW
YORK NEW YORK COUNTY, NEW YORK CITY OR OF THE UNITED STATES FOR THE NORTHERN
DISTRICT OF ILLINOIS OR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PURCHASERS, THE SELLER, THE SERVICER,
THE PURCHASER AGENTS AND THE AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
PURCHASERS, THE SELLER, THE SERVICER, THE PURCHASER AGENTS AND THE AGENT
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.
Section 6.8.     Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.
Section 6.9.     Survival of Termination. The provisions of Sections 1.8, 1.10,
3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.13 shall survive any termination of
this Agreement.
Section 6.10.     WAIVER OF JURY TRIAL. THE PURCHASERS, THE SELLER, THE
SERVICER, THE PURCHASER AGENTS, THE AGENT AND THE BACKUP SERVICER (BY ACCEPTING
THE BENEFIT HEREOF) EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. THE PURCHASERS, THE SELLER, THE SERVICER, THE PURCHASER AGENTS, THE
AGENT AND THE BACKUP SERVICER EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL
BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING WHICH

 
33

 




--------------------------------------------------------------------------------




SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS
AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
Section 6.11.     Entire Agreement. This Agreement (together with the other
Transaction Documents) embodies the entire agreement and understanding between
the Purchasers, the Seller, the Servicer, the Purchaser Agents and the Agent,
and supersedes all prior or contemporaneous agreements and understandings of
such Persons, verbal or written, relating to the subject matter hereof and
thereof.
Section 6.12.     Headings. The captions and headings of this Agreement and in
any Exhibit hereto are for convenience of reference only and shall not affect
the interpretation hereof or thereof.
Section 6.13.     Liabilities of the Purchasers. The obligations of each
Purchaser under this Agreement are solely the corporate obligations of such
Purchaser. No recourse shall be had for any obligation or claim arising out of
or based upon this Agreement against any stockholder, employee, officer,
director or incorporator of any Purchaser; and provided, however, that this
Section 6.13 shall not relieve any such Person of any liability it might
otherwise have for its own gross negligence or willful misconduct. The
agreements provided in this Section 6.13 shall survive termination of this
Agreement.
Section 6.14.     Tax Treatment. The Participations shall be treated and
reported as indebtedness of the Seller for all income and franchise tax
purposes. The Seller, the Servicer, the Agent and Fairway and each Purchaser, by
its agreement to make a purchase (and to make reinvestments, if applicable) with
regard to its Participation, agrees, and shall cause its assignees to agree, to
treat and report the Participations as indebtedness of the Seller for all income
and franchise tax purposes.





 
34

 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
AFC FUNDING CORPORATION,
as Seller


    By: /s/ James E. Money, II
    Name: James E. Money, II
    Title: Chief Financial Officer & Treasurer

    13085 Hamilton Crossing Blvd., Suite 310
    Carmel, Indiana 46032
    Attention: Jim Money
    Telephone: 317-843-4756
    Facsimile: 317-815-8687
    E-mail: jmoney@autofinance.com    
AUTOMOTIVE FINANCE CORPORATION,
as Servicer


    By: /s/ James E. Money, II
    Name: James E. Money, II
    Title: Chief Financial Officer & Treasurer
13085 Hamilton Crossing Blvd., Suite 300
    Carmel, Indiana 46032
    Attention: Jim Money
    Telephone: 317-843-4756
    Facsimile: 317-815-8687
    E-mail: jmoney@autofinance.com

 
S-1
 

--------------------------------------------------------------------------------




BMO CAPITAL MARKETS CORP.,
as Agent and as Purchaser Agent for Fairway


    By: /s/ John Pappano
    Name: John Pappano
    Title: Managing Director

BMO CAPITAL MARKETS CORP.
    115 S. LaSalle, 13th Floor West
    Chicago, Illinois 60603
    Attention: Conduit Administration
    E-mail: fundingdesk@bmo.com
    Telephone: (312) 461-5640
    Facsimile: (312) 293-4908
FAIRWAY FINANCE COMPANY, LLC,
as a Purchaser


    By: /s/ Michael R. Newell
    Name: Michael R. Newell
    Title: Vice President

    c/o Lord Securities Corp.
    48 Wall Street, 27th Floor
    New York, New York 10005
    Attention: Michael Newell
    Email: michael.newell@lordspv.com
    Telephone: (212) 346-9004
Facsimile: (212) 346-9012
Maximum Commitment:
[*]

 
S-2
 

--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH,
as Purchaser Agent for Saratoga Funding Corp., LLC


By: /s/ Daniel Greber
Name: Daniel Greber
Title: Director



By: /s/ Billy Strobel
Name: Billy Strobel
Title: Vice-President

DEUTSCHE BANK AG, NEW YORK BRANCH,
60 Wall Street, 18th Floor
New York, New York 10005
Email: abs-conduits@list.db.com
Telephone: (212) 250-0357
Facsimile: (212) 797-5150




SARATOGA FUNDING CORP., LLC,
as a Purchaser


By: /s/ Michael R. Newell
Name: Michael R. Newell
Title: Vice President

c/o Lord Securities Corporation
48 Wall Street, 27th Floor
New York, New York 10005
Telephone: (212) 346-9021
Facsimile: (212) 346-9012


Maximum Commitment:
[*]

 
S-3
 

--------------------------------------------------------------------------------




DEUTSCHE BANK AG, NEW YORK BRANCH,
as Purchaser and Purchaser Agent for itself


By: /s/ Daniel Greber
Name: Daniel Greber
Title: Director



By: /s/ Billy Strobel
Name: Billy Strobel
Title: Vice President

Maximum Commitment:
[*]


 


 
S-4
 

--------------------------------------------------------------------------------




BMO HARRIS BANK N.A.,
as Purchaser and Purchaser Agent for itself


    By: /s/ Scott M. Ferris
    Name: Scott M. Ferris
    Title: Managing Director

115 South LaSalle Street – 19W
Chicago, Illinois 60603
Attention: Scott Ferris
E-mail: scott.ferris@bmo.com
Telephone: (312) 461-6751
Facsimile: (312) 765-8353
Maximum Commitment
[*]



 
S-5
 

--------------------------------------------------------------------------------




FIFTH THIRD BANK,
as Purchaser and as Purchaser Agent for itself


    By: /s/ Andrew D. Jones
    Name: Andrew D. Jones
    Title: Vice President

38 Fountain Square Plaza, MD 109046
Attention: Asset Securitization Group
E-mail: andrew.jones@53.com / 53.Securitization.Bancorp@53.com
Telephone: (513) 534-0836
Facsimile: (513) 534-0319


Maximum Commitment
[*]



 
S-6
 

--------------------------------------------------------------------------------




Acknowledged and Agreed:


KAR AUCTION SERVICES, INC.,
as provider of the Performance Guaranty




By: /s/ Eric M. Loughmiller
Name: Eric M. Loughmiller
Title: Executive Vice President and Chief Financial Officer



 
S-7
 

--------------------------------------------------------------------------------




STATE OF INDIANA        )
                )    SS
COUNTY OF HAMILTON    )
Before me the undersigned, a Notary Public in and for the said County and State,
personally appeared James E. Money, II, an officer of AFC FUNDING CORPORATION,
personally known to me who acknowledged the execution of the foregoing this 21st
day of June, 2013.


/s/ Francesca C. York 
Signature
My Commission Expires: 12-05-16
Francesca C. York 
Printed Name
My County of Residence: Hamilton











STATE OF INDIANA        )
                )    SS
COUNTY OF HAMILTON    )
Before me the undersigned, a Notary Public in and for the said County and State,
personally appeared James E. Money, II, an officer of AUTOMOTIVE FINANCE
CORPORATION, personally known to me who acknowledged the execution of the
foregoing this 21st day of June, 2013.


/s/ Francesca C. York 
Signature
My Commission Expires: 12-05-16
Francesca C. York 
Printed Name
My County of Residence: Hamilton






 
S-8
 

--------------------------------------------------------------------------------




EXHIBIT I

DEFINITIONS
As used in the Agreement (including its Exhibits), the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined). Unless otherwise indicated, all
Section, Annex, Exhibit and Schedule references in this Exhibit are to Sections
of and Annexes, Exhibits and Schedules to the Agreement.
“ADESA” means ADESA, Inc., a Delaware corporation.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, it being understood that a lien,
security interest or other charge or encumbrance, or any other type of
preferential arrangement, in favor of the Agent for the benefit of the Secured
Parties contemplated by the Agreement shall not constitute an Adverse Claim.
“AFC” has the meaning set forth in the preamble to this Agreement.
“Affected Person” has the meaning set forth in Section 1.8.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person, except that with respect
to a Purchaser, Affiliate shall mean the holder(s) of its capital stock.
“Agent” has the meaning set forth in the preamble to this Agreement.
“Aggregate Participation” means, at any time, the sum of the Participations
expressed as a percentage.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Applicable Rental Receivables Advance Rate” means [*]; provided that, unless
all Purchaser Agents agree otherwise, such rate will be reduced at any time any
Static Rental Receivables Pool Net Loss Rate for any [*] rolling period ending
during the prior 24 months (each [*] rolling period, a vintage) is [*] or
greater to (i) [*] if such Static Rental Receivables Pool Net Loss Rate is [*]
or greater but less than [*] or (ii) [*] if such Static Rental Receivables Pool
Net Loss Rate is [*] or greater but less than [*] or (iii) [*] if such Static
Rental Receivables Pool Net Loss Rate is [*] or greater.
“Attorney Costs” means and includes all reasonable fees and reasonable
disbursements of any law firm or other external counsel, and all reasonable
disbursements of internal counsel.
“Auction Credit” means a Receivable pursuant to which a wholesale auction has
granted credit for the purposes of a float sale arrangement with dealers,
provided that the wholesale

 
EX-I-1
 

--------------------------------------------------------------------------------




auction shall be considered the “Obligor” of such Receivable and shall be
subject to the Normal Concentration Percentage or Special Concentration
Percentage, as applicable.
“Backup Servicer” means the Person appointed to act as backup servicer pursuant
to the Backup Servicing Agreement.
“Backup Servicer Payment Date” means each Settlement Date.
“Backup Servicing Agreement” means (i) the Backup Servicing Agreement, dated as
of January 19, 2011, among the Servicer, Wells Fargo Bank, National Association,
the Agent and the other parties thereto; and (ii) any replacement backup
servicing agreement entered into from time to time with the prior written
consent of the Majority Purchasers; in each case as such agreements may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof.
“Backup Servicing Fee Letter” means (i) the fee letter, dated October 20, 2010,
setting forth the Backup Servicing Fees payable to the Backup Servicer; and (ii)
any replacement backup servicing fee letter entered into from time to time with
the prior written consent of the Majority Purchasers; in each case as such
letters may be amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.
“Backup Servicing Fees” means all fees and reimbursable expenses (excluding
Transition Expenses) payable to the Backup Servicer (for the avoidance of doubt,
prior to Backup Servicer assuming the role of Servicer) pursuant to the Backup
Servicing Agreement or the Backup Servicing Fee Letter.
“Bank Rate” means, for any Purchaser for any Yield Period, an interest rate per
annum equal to the Eurodollar Rate for such Purchaser for such Yield Period;
provided, that in the case of any Yield Period on or after the first day of
which the applicable Purchaser Agent shall have been notified by a Liquidity
Bank or the related Purchaser that the introduction of or any change in or in
the interpretation of any law or regulation makes it unlawful, or any central
bank or other Governmental Authority asserts that it is unlawful, for such
Liquidity Bank or such Purchaser to fund its Investment based on the Eurodollar
Rate set forth above (and such Liquidity Bank or such Purchaser, as applicable,
shall not have subsequently notified such Purchaser Agent that such
circumstances no longer exist), the “Bank Rate” for each such Yield Period shall
be an interest rate per annum equal to the Base Rate in effect on each day of
such Yield Period. Notwithstanding the foregoing, the “Bank Rate” for each day
in a Yield Period occurring during the continuance of a Termination Event shall
be an interest rate equal to 2% per annum above the Base Rate in effect on such
day.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978
(11U.S.C. § 101, et seq.), as amended and in effect from time to time.
“Base Rate” means, for any Purchaser for any day, a fluctuating interest rate
per annum equal to the higher of: (a) the rate of interest most recently
announced by the applicable Reference Bank as its prime commercial rate for
loans made in Dollars in the United States or (b)

 
EX-I-2
 

--------------------------------------------------------------------------------




0.50% per annum above the latest Federal Funds Rate. The rate referred to in
clause (a) is not necessarily intended to be the lowest rate of interest
determined by the applicable Reference Bank in connection with extensions of
credit.
“BMO Harris Bank” means BMO Harris Bank, N.A.
“Business Day” means any day on which (i) (A) the Agent at its branch office in
Chicago, Illinois is open for business and (B) commercial banks in New York City
are not authorized or required to be closed for business, and (ii) if this
definition of “Business Day” is utilized in connection with the Eurodollar Rate,
dealings are carried out in the London interbank market.
“Buyer’s Fees” means the fees paid by an Obligor to an auction or other
commercial inventory source in connection with a purchase of a vehicle by such
dealer.
“Carry Costs” means, with respect to any calendar month, the sum of the amounts
of the following items that accrued or were incurred during such calendar month:
(a) all Discount, (b) the Program Fee, (c) the Servicing Fee, (d) the Backup
Servicing Fee and (e) all other expenses and fees of the Seller under the
Agreement.
“Cash Reserve” means (i) at any time after the occurrence and during the
continuation of a Level One Trigger, [*] of the aggregate Investment at such
time and (ii) at any other time, an amount equal to 1% of the aggregate
Investment at such time.
“Cash Reserve Account” means that certain bank account numbered 181-445-8
maintained at Harris Trust and Savings Bank in the name of “Cash Reserve
Account, BMO Capital Markets Corp. as Agent,” and maintained for the benefit of
the Secured Parties.
“Cash Reserve Account Bank” means the bank holding the Cash Reserve Account.
“Change in Control” means
(a)    AFC shall fail to own, free and clear of all Adverse Claims, 100% of the
outstanding shares of voting stock of the Seller, except as otherwise provided
by the Pledge Agreement; or
(b)    KAR shall fail to own, directly or indirectly, free and clear of all
Adverse Claims (other than the KAR Credit Facility Pledge), at least 80% of the
outstanding shares of voting stock of AFC, on a fully diluted basis.
“Closing Date” means June 21, 2013.
“Collection Accounts” means, collectively, the Deposit Accounts held at Wells
Fargo Bank, National Association.
“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by the Seller, the Originator or the Servicer (including amounts
paid directly to an Originating Lender and subsequently forwarded to the Seller,
the Originator or the Servicer) in

 
EX-I-3
 

--------------------------------------------------------------------------------




payment of any amounts owed in respect of such Receivable (including, without
limitation, principal payments, finance charges, floorplan fees, curtailment
fees, interest and all other charges), or applied (or to be applied) to amounts
owed in respect of such Receivable (including, without limitation, insurance
payments and net proceeds of the sale or other disposition of vehicles or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Pool Receivable applied (or to be
applied) thereto), (b) all Collections deemed to have been received pursuant to
Section 1.9 and (c) all other proceeds of such Receivable.
“Company Note” has the meaning set forth in Section 3.2 of the Purchase and Sale
Agreement.
“Contract” means, with respect to any Obligor, collectively, the Dealer Note
issued by such Obligor, or similar agreement between such Obligor and AFC or an
Originating Lender, as applicable, any guaranty issued in connection therewith
and each other agreement or instrument executed by an Obligor pursuant to or in
connection with any of the foregoing, the purpose of which is to evidence,
secure or support such Obligor’s obligations to AFC or each Originating Lender,
as applicable, under such Dealer Note or other similar agreement.
“CP Rate” means, for any Purchaser for any Yield Period, to the extent such
Purchaser funds any portion of its Investment for such Yield Period by the
issuance of Notes, the rate equivalent to the weighted average cost (as
determined by the applicable Purchaser Agent and which shall include dealer
fees, incremental carrying costs incurred with respect to Notes maturing on
dates other than those on which corresponding funds are received by the
Purchaser, other borrowings by the Purchaser or its related commercial paper
issuer if the Purchaser does not itself issue commercial paper to fund any
Investment hereunder (other than under any Program Support Agreement), actual
costs of swapping foreign currencies into Dollars to the extent the Notes are
issued in a market outside the U.S. and any other costs associated with the
issuance of Notes) of or related to the issuance of Notes that are allocated, in
whole or in part, by the Purchaser or the applicable Purchaser Agent to fund or
maintain such portion of the Investment (and which may be also allocated in part
to the funding of other assets of the Purchaser); provided, however, that if the
rate (or rates) is a discount rate, then the rate (or if more than one rate, the
weighted average of the rates) shall be the rate resulting from converting such
discount rate (or rates) to an interest -bearing equivalent rate per annum. It
is understood and agreed that any Purchaser or Purchaser Agent may either “match
fund” Notes or “pool fund” Notes to maintain any Investment and may select the
duration of Notes maintaining the Investment in its discretion.
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Servicer in effect on the date of the Agreement
and provided to the Agent and the Purchaser Agents (including the core policy
manual and the credit policy manual), as modified in compliance with the
Agreement.
“Curtailment Date” means, with respect to any Receivable, the date defined as
such in the Contract for such Receivable.
“Dealer Note” means a Demand Promissory Note and Security Agreement and any
other promissory note issued by an Obligor in favor of AFC or the applicable
Originating Lender.

 
EX-I-4
 

--------------------------------------------------------------------------------




“Debt” means (i) indebtedness for borrowed money (which shall not include, in
the case of the Seller or AFC, accounts payable to any Affiliate in the ordinary
course of business arising from the provision of goods and services by such
Affiliate), (ii) obligations evidenced by bonds, debentures, notes or other
similar instruments, (iii) obligations to pay the deferred purchase price of
property or services, (iv) obligations as lessee under leases which shall have
been or should be, in accordance with generally accepted accounting principles,
recorded as capital leases, (v) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of kinds referred to in clauses (i)
through (iv) above, and (vi) liabilities in respect of unfunded vested benefits
under plans covered by Title IV of ERISA.
“Default Ratio” means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of the last day of each calendar month by
dividing (i) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables during such month plus the aggregate amount of
non-cash adjustments that reduced the Outstanding Balance of any Pool Receivable
during such month (other than a Pool Receivable that became a Defaulted
Receivable during such month) by (ii) the aggregate amount of Pool Receivables
that were generated by the Originator (including those acquired by the
Originator from any Originating Lender) during the calendar month that occurred
five calendar months prior to the calendar month ending on such day.
“Defaulted Receivable” means a Pool Receivable:
(i)    as to which any payment, or part thereof, remains unpaid for more than 90
days after the due date for such payment;
(ii)    which, consistent with the Credit and Collection Policy, would be
written off the Seller’s books as uncollectible; or
(iii)    which is converted to a long term payment plan in the form of a note or
other similar document.
“Deferred Purchase Date” has the meaning specified in Section 1.2(a).
“Deferring Purchaser” has the meaning specified in Section 1.2(a).
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded
upward to the nearest 1/100 of 1%) computed as of the last day of each calendar
month by dividing (i) the aggregate Outstanding Balance of all Pool Receivables
(net of all miscellaneous credits) that were Delinquent Receivables on such day
by (ii) the aggregate Outstanding Balance of all Pool Receivables on such day.
“Delinquent Receivable” means a Pool Receivable which is not a Defaulted
Receivable (i) as to which any payment, or part thereof, remains unpaid for more
than 30 days after the due date for such payment or (ii) which, consistent with
the Credit and Collection Policy, would be classified as delinquent by the
Seller.

 
EX-I-5
 

--------------------------------------------------------------------------------




“Deposit Account” means an account listed on Schedule II hereto and maintained
at a bank or other financial institution for the purpose of receiving
Collections.
“Deposit Account Agreement” means a letter agreement, in form and substance
acceptable to the Agent, among the Seller, the Agent and the applicable Deposit
Account Bank, as the same may be amended, supplemented, amended and restated, or
otherwise modified from time to time in accordance with the Agreement.
“Deposit Bank” means any of the banks or other financial institutions at which
one or more Deposit Accounts are maintained.
“Discount” means, with respect to each Purchaser:
(i)    for the portion of Investment of its Participation for any Yield Period
to the extent such Purchaser will be funding such portion of the Investment on
the first day of such Yield Period through the issuance of Notes,
CPR x I x ED + TF
360



(ii)    for the portion of Investment of its Participation for any Yield Period
to the extent such Purchaser will not be funding such portion of the Investment
on the first day of such Yield Period through the issuance of Notes,
   ED
BR x I x 360 + TF



where:
BR
=
the Bank Rate for the applicable portion of the Investment for such Yield Period
I
=
the applicable portion of Investment during such Yield Period
CPR
=
the CP Rate of such Purchaser (or its Related CP Issuer) for the applicable
portion of the Investment for such Yield Period
ED
=
the actual number of days during such Yield Period
TF
=
the Termination Fee, if any, for such portion of Investment of the Participation
for such Yield Period;

provided, that no provision of the Agreement shall require the payment or permit
the collection of Discount in excess of the maximum permitted by applicable law;
and provided, further, that Discount for any Investment of any Participation
shall not be considered paid by any distribution to the extent

 
EX-I-6
 

--------------------------------------------------------------------------------




that at any time all or a portion of such distribution is rescinded or must
otherwise be returned for any reason.
“Dividends” means any dividend or distribution (in cash or obligations) on any
shares of any class of Seller’s capital stock or any warrants, options or other
rights with respect to shares of any class of Seller’s capital stock.
“Eligible Contract” means a Contract in one of the forms delivered to and
approved by the Purchaser Agents with such variations as AFC shall approve in
its reasonable business judgment that shall not materially adversely affect the
rights of the Originator or the Originating Lender, the Seller or the
Purchasers.
“Eligible Receivable” means, at any time, any Receivable:
(a)    which is denominated and payable only in U.S. Dollars, was originated by
an Originating Lender and acquired by the Originator pursuant to an Originating
Lender Sale Agreement or originated by the Originator in the ordinary course of
business, was sold to the Seller pursuant to the Purchase and Sale Agreement and
is either a general intangible, a payment intangible, an account or chattel
paper;
(b)    the Obligor of which is a resident of the United States and is not a
government or a governmental subdivision or agency;
(c)    in which the Agent (for the benefit of the Secured Parties) has a first
priority, perfected security interest free from any Adverse Claim, and with
respect to which the Agent has (i) a first priority perfected security interest
in the vehicles financed thereby (except to the extent of any Permitted Liens),
and (ii) a perfected security interest in all other Related Security with
respect to such Receivable (to the extent that a security interest in such other
Related Security can be perfected by the filing of a financing statement);
(d)    in which Seller has a first priority, perfected ownership interest, free
from any Adverse Claim, and with respect to which the Seller has (i) a first
priority perfected security interest in the vehicles financed thereby (except to
the extent of any Permitted Liens), and (ii) a perfected security interest in
all other Related Security with respect to such Receivable (to the extent that a
security interest in such other Related Security can be perfected by the filing
of a financing statement);
(e)    which arises from the making of a loan to finance the purchase of (i) an
automobile or light duty truck, the ownership of which is evidenced by a
certificate of title or electronic title, driven or drawn by mechanical power,
manufactured primarily for use on the public streets, roads or highways with two
axles, or (ii) a Specialty Vehicle;
(f)    that is guaranteed by the related dealer’s parent, general partner or
owners, provided that, in the Servicer’s discretion, guarantees shall not be
required from (i) public companies or (ii) passive partners or minority partners
when an operating partner has provided a guarantee;

 
EX-I-7
 

--------------------------------------------------------------------------------




(g)    which arises under an Eligible Contract that has been duly authorized by
the parties thereto and that, together with such Receivable, is in full force
and effect and constitutes the legal, valid and binding obligation of the
Obligor of such Receivable enforceable against such Obligor in accordance with
its terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law;
(h)    which, together with the Contract related thereto, does not contravene in
any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy);
(i)    the sale of which pursuant to the Purchase and Sale Agreement, and the
transfer of an undivided interest in which pursuant to this Agreement, do not
contravene or conflict with any law, or require the consent of the Obligor or
any other Person;
(j)    with respect to which the Majority Purchasers have not given Seller at
least five (5) Business Days’ notice that such Receivable will not be an
Eligible Receivable hereunder, provided that such designation is in good faith
and based on a reasonable business judgment by the Majority Purchasers that such
Receivable should not be considered an Eligible Receivable;
(k)    the Obligor of which is not an Affiliate of AFC, an Excluded Obligor or a
father, mother, son or daughter (or any Affiliate thereof) of any officer or
director of AFC or its Affiliates;
(l)    for which AFC has taken (or caused to be taken) all commercially
reasonable action to ensure that (i) the Obligor of such Receivable does not
hold physical possession of the certificate of title or certificate of origin
with respect to such Receivable (except for any Receivable originated in the
State of Michigan), and (ii) in the case where there is only an electronic title
(and not a physical title), the Seller (or the Originator or Originating Lender)
is identified as lienholder in the electronic title records;
(m)     which is not an Excluded Receivable, a Specified Ineligible Receivable,
or a Title Attached Receivable;
(n)    which (i) satisfies all applicable requirements of the Credit and
Collection Policy, (ii) other than with respect to any Rental Receivable, whose
terms require a minimum principal payment of not less than [*] plus accrued
interest and fees on each Curtailment Date, provided that, subject to a Special
Concentration Percentage, such minimum principal payment for a Receivable may be
less than [*] so long as it is at least [*] and the maximum term of such
Receivable does not exceed [*] days, (iii) for which all payments required to be
made pursuant to the related Contract in connection with any Curtailment Date
extension have not been waived and have been made within [*] days of each such
extension, (iv)

 
EX-I-8
 

--------------------------------------------------------------------------------




whose terms (including the due date thereof) have not otherwise been amended or
modified in any material respect and [*]
(o)    which is payable on demand and which the related Contract requires to be
repaid on the earlier of (i) [*] following the sale of the vehicle such
Receivable financed, and (ii) the Curtailment Date for such Receivable;
(p)     which is not a Defaulted Receivable and which is not a Delinquent
Receivable;
(q)    from an Obligor not more than [*] of whose aggregate Outstanding Balance
of all Receivables of such Obligor and its Affiliates are Defaulted Receivables;
(r)    for which the Obligor has not “short-paid” the Receivable or paid with
non-sufficient funds;
(s)    from an Obligor that, to the knowledge of the Servicer or the Seller, has
not admitted in writing its inability to pay its debts generally or made a
general assignment for the benefit of creditors; and no proceeding has been
instituted (and is continuing) by or against such Obligor seeking to adjudicate
it bankrupt or insolvent, or seeking the liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property; and
(t)     if the Receivable is an Auction Credit, then (i) the wholesale auction
is not fronting for a government or a governmental subdivision or agency, (ii)
the Servicer has received a bill of sale evidencing the transaction between the
wholesale auction and the purchasing dealer, (iii) the wholesale auction has
been underwritten in accordance with the Credit and Collection Policy’s
requirements for platinum dealers, (iv) a UCC has been filed against the
wholesale auction, and (v) clauses (f) and (g) above shall be deemed to be
satisfied if the wholesale auction, rather than the applicable dealer, signs the
applicable Eligible Contract.
“Enforcement Costs” means, at any time, all unpaid costs and expenses incurred
by the Agent in enforcing its rights and the rights of the other Indemnified
Parties hereunder.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.
“ERISA Affiliate” shall mean, with respect to any Person, at any time, each
trade or business (whether or not incorporated) that would, at the time, be
treated together with such Person as a single employer under Section 4001 of
ERISA or Sections 414(b), (c), (m) or (o) of the Internal Revenue Code.

 
EX-I-9
 

--------------------------------------------------------------------------------




“Eurodollar Rate” means the rate calculated in accordance with clause (a) or (b)
below (as selected by the applicable Purchaser Agent) (a) with respect to any
day, the interest rate per annum determined by the applicable Purchaser Agent
(which determination shall be conclusive absent manifest error) by dividing (the
resulting quotient rounded upwards, if necessary, to the fourth decimal place)
(i) the one-month Eurodollar rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or, if not so reported, then as determined by such
Purchaser Agent from another recognized source for interbank quotation), in each
case, changing when and as such rate changes, by (ii) a number equal to 1.00
minus the Eurodollar Reserve Percentage. The Eurodollar Rate determined pursuant
to this clause (a) for any day may also be expressed by the following formula:
One-Month Eurodollar Rate for
Eurodollar
=     U.S. Dollar Deposits on such Day    

1.00-Eurodollar Reserve Percentage


and (b) for any portion of the Investment for any Yield Period, an interest rate
per annum (rounded upward to the fourth decimal place) determined pursuant to
the following formula:
Eurodollar Rate =
                       LIBOR
 
1.00 - Eurodollar Reserve Percentage



As used in clauses (a) and (b) above in this definition, “Eurodollar Reserve
Percentage” means, for any Yield Period, the maximum reserve percentage
(expressed as a decimal, rounded upwards, if necessary, to the fourth decimal
place) in effect on the date LIBOR for such Yield Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to
“Eurocurrency” funding (currently referred to as “Eurocurrency liabilities”)
having a term comparable to such Yield Period.
“Excluded Obligor” means an Obligor so designated in writing as such by the
Agent or the Majority Purchasers in a notice to the Seller in good faith and in
the Agent’s or the Majority Purchasers’ reasonable judgment relating to credit
considerations from time to time, it being understood that from time to time
such designation may be revoked by written notice to the Seller.
“Excluded Receivable” means any Receivable that the Originator determines (prior
to or concurrently with origination) (i) is clearly not contemplated by the
Transaction Documents due to size, terms, ineligibility or commingling concerns
and (ii) is not to be transferred to the Seller pursuant to the Purchase and
Sale Agreement. The Seller and the Purchasers have no ownership or other
interest in any Excluded Receivables. For the avoidance of doubt, as required by
Exhibit

 
EX-I-10
 

--------------------------------------------------------------------------------




IV(l)(xv), the Seller and the Servicer shall maintain a complete list of
Excluded Receivables at all times and shall provide notice to the Purchaser
Agents promptly following any changes thereto.
“Extended Curtailment Receivable” means an Eligible Receivable which satisfies
all of the requirements of the definition of Eligible Receivable except [*]
“Fairway” means Fairway Finance Company, LLC.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal (for each day during such period) to: (a) the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York, or (b) if such rate is not so published for
any Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” means, as to any Purchaser, the fee letter entered into by such
Purchaser’s Purchaser Agent and the Seller as described more particularly in
Section 1.5.
“Fee Payment Date” means each Settlement Date.
“Final Payout Date” means the date following the Termination Date on which no
Investment or Discount in respect of any Participation under the Agreement shall
be outstanding and all other amounts payable by the Originator, the Seller or
the Servicer to the Purchasers, the Purchaser Agents, the Agent, the Backup
Servicer, any successor Servicer or any other Affected Person under the
Transaction Documents shall have been paid in full.
“Finance Charge and Floorplan Fee Collections” means, with respect to any
calendar month, any Collections applied by the Servicer in such calendar month
to the payment of interest and finance charges and all other amounts (other than
principal) owed under a Contract.
“GAAP” means generally accepted accounting principles and practices in the
United States, consistently applied.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including without limitation any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Heavy Duty Truck” means [*]
“Holdings” means KAR Holdings II, LLC, a Delaware limited liability company.

 
EX-I-11
 

--------------------------------------------------------------------------------




“Indemnified Amounts” has the meaning set forth in Section 3.1.
“Indemnified Party” has the meaning set forth in Section 3.1.
“Insolvent” or “Insolvency” means, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case (a) and (b) undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
“Investment” means, with respect to any Purchaser, the aggregate of the amounts
paid to the Seller in respect of the Participation of such Purchaser pursuant to
the Agreement, or such amount divided or combined in accordance with
Section 1.7, in each case reduced from time to time by amounts actually
distributed and applied on account of such Investment pursuant to Section 1.4;
provided, that if such Investment shall have been reduced by any distribution
and thereafter all or a portion of such distribution is rescinded or must
otherwise be returned for any reason, such Investment shall be increased by the
amount of such rescinded or returned distribution, as though it had not been
made.
“Joinder Agreement” means a Joinder Agreement substantially in the form of Annex
C and executed pursuant to Section 1.12.
“KAR” means KAR Auction Services, Inc., a Delaware corporation.
“KAR Credit Facility” means that certain Credit Agreement, dated as of May 19,
2011 among KAR Auction Services, Inc., as Borrower, the secured lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
Goldman Sachs Lending Partners LLC, as Syndication Agent and the other parties
thereto, as the same may be amended, supplemented or otherwise modified from
time to time.
“KAR Credit Facility Pledge” means the pledge of AFC stock to secure the
obligations under the KAR Credit Facility.
“KAR Financial Covenant” means the financial covenant regarding KAR’s maximum
consolidated senior secured leverage ratio as set forth in Section 8.1(a) of the
KAR Credit Facility as amended in the First Amendment dated November 29, 2012.
Such covenant (including all defined terms incorporated therein) will survive
the termination of the KAR Credit Facility and can only be amended, modified,
added or terminated from time to time with the prior written consent of the
Majority Purchasers; provided, however, that as long as KAR’s senior secured
debt shall be rated at least “BBB- (stable)” by S&P and at least “Baa3 (stable)”
by Moody’s, the financial covenant will conform with the financial covenants
required by KAR’s Credit Facility or any replacement facility without the
consent of the Majority Purchasers.

 
EX-I-12
 

--------------------------------------------------------------------------------




“KAR Financial Covenant Event” means any breach of the KAR Financial Covenant
that is not cured pursuant to the cure right as set forth in Section 8.1 (b) of
the KAR Credit Facility.
“KAR Financial Covenant Termination Event” means, following the occurrence of a
KAR Financial Covenant Event, the earliest to occur of (i) if a Majority
Purchasers Notice Event has occurred, 120 days following the occurrence of such
Majority Purchasers Notice Event, (ii) any KAR Restricted Amendment and (iii)
the occurrence of a Majority Purchasers Notice Event resulting in the KAR Credit
Facility being accelerated.
“KAR Restricted Amendment” means any action under or amendment to the KAR Credit
Facility which, in the sole and absolute discretion of the Majority Purchasers,
results in or may result in (i) an acceleration (in whole or in part) of
principal or interest or the amount of principal or interest due under the KAR
Credit Facility, (ii) the pledge of any additional collateral by AFC under the
KAR Credit Facility (other than newly-acquired collateral of the same type as
that already pledged thereunder, e.g., a newly-acquired additional trademark is
pledged where all trademarks of the relevant entity had previously been
pledged), (iii) any amendment to any provisions or the addition of any provision
to the KAR Credit Facility regarding the Seller or its assets or AFC as
Originator or Servicer hereunder, (iv) any change, amendment or modification to
AFC’s guaranty under the KAR Credit Facility or (v) any action by any party to
the KAR Credit Facility against AFC’s guaranty under the KAR Credit Facility or
the assets of AFC.
“Legal Final Maturity Date” means the first Settlement Date on or after the date
that is two years after the Termination Date.
“Level One Trigger” means the occurrence of any of the following (i) as of the
last day of any calendar month, the arithmetic average of the Net Spread for [*]
(ii) the Delinquency Ratio is greater than [*] or (iii) as of the last day of
any calendar month, the arithmetic average of the Payment Rate for [*];
provided, however, that following each occurrence of a Level One Trigger, such
trigger shall remain in effect until [*]
“LIBOR” means, with respect to each Purchaser’s Investment, the rate of interest
per annum (rounded upwards to the fourth decimal place) equal to the rate of
interest per annum: (i) for deposits in Dollars (in the approximate amount of
the Investment to be funded) for a period equal to the applicable period that
appears on Telerate Page 3750 or (ii) if such rate does not appear on Telerate
Page 3750, determined by the Agent to be the arithmetic mean (rounded rounded
upwards, if necessary, to the fourth decimal place) of the rates of interest per
annum notified to the Agent as the rate of interest at which Dollar deposits in
the approximate amount of the Investment to be funded, and for the applicable
period, would be offered to major banks in the London interbank market at their
request, in each case at or about 11:00 a.m. (London time) on the second
Business Day before such funding. For the purposes of calculating LIBOR, any
Purchaser Agent may (a) calculate LIBOR for a particular calendar month and
utilize such LIBOR for all Investment funded by the related Purchaser for such
calendar month, (b) utilize an interpolated rate for periods shorter than 30
days or periods longer than 30 days as determined in the customary manner for
such Purchaser Agent and (c) utilize a weighted average LIBOR cost as
customarily determined by such Purchaser Agent for portions of Investment funded
for different periods during any applicable calendar month.

 
EX-I-13
 

--------------------------------------------------------------------------------




“Liquidation Account” means that certain bank account numbered 181-446-6
maintained at Harris Trust and Savings Bank in Chicago, Illinois or such other
account at such other bank approved by the Agent, with the Purchasers and their
respective Purchaser Agents receiving notice that such account is maintained at
such bank, in either case, which is in the name of “Liquidation Account, BMO
Capital Markets Corp as Agent,” and pledged, on a first-priority basis, by the
Seller to the Agent pursuant to Section 1.2(d).
“Liquidation Account Bank” means the bank holding the Liquidation Account.
“Liquidity Agent” means any financial institution in its capacity as a Liquidity
Agent pursuant to a Liquidity Agreement.
“Liquidity Agreement” means any loan or asset purchase agreement or similar
agreement whereby a Note Issuer party hereto as a Purchaser obtains commitments
from financial institutions to support its funding obligations hereunder and/or
to refinance any Notes issued to fund the Note Issuer’s Investment hereunder.
“Liquidity Bank” has the meaning set forth in Section 6.3(b).
“Loss Percentage” means, on any date, the greatest of [*]
“Loss Reserve” means, for any date and any Participation, an amount equal to the
product of [*]
“Lot Check” means, with respect to any Obligor, a physical inspection of such
Obligor’s financed vehicles and which may include a review of such Obligor’s
books and records related thereto.
“Majority Purchasers” means Purchasers having a share of the Aggregate
Participation equal to or greater than [*]
“Majority Purchasers Notice Event” means, following the occurrence of a KAR
Financial Covenant Event, the Majority Purchasers have provided the Agent and
Seller with written notice of the Majority Purchasers’ declaration of a KAR
Financial Covenant Termination Event.
“Marine Craft” means [*]
“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:
(a)    the business, operations, property or financial condition of the Seller
or the Servicer;
(b)    the ability of the Seller or the Servicer to perform its obligations
under this Agreement or any other Transaction Document to which it is a party or
the performance of any such obligations;

 
EX-I-14
 

--------------------------------------------------------------------------------




(c)    the validity or enforceability of this Agreement or any other Transaction
Document;
(d)    the status, existence, perfection, priority or enforceability of the
Agent’s interest (for the benefit of the Secured Parties) in the Pool
Receivables or Related Security; or
(e)    the collectibility of the Pool Receivables.
“Maximum Amount” means the lesser of (i) $800,000,000 or (ii) the sum of the
Maximum Commitments of all Purchasers.
“Maximum Commitment” means, with respect to a Purchaser, the maximum dollar
amount of Investment that such Purchaser is willing to fund, as set forth on the
signature pages of this Agreement, any Joinder Agreement or any assignment
entered into pursuant to Section 6.3, as applicable, which amount may, following
the written request of the Seller, be increased at any time with the written
consent of such Purchaser.
“Moody’s” means Moody’s Investor Services, Inc.
“Motorcycle” means [*]
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Net Receivables Pool Balance” means, at any time, the amount determined
pursuant to the calculation in Schedule III.
“Net Spread” means the annualized percentage equivalent of a fraction (computed
as of the last day of each calendar month), the numerator of which is the excess
of (x) all Finance Charge and Floorplan Fee Collections received and applied
during such calendar month (including recoveries) over (y) the sum of, without
duplication, (i) the Carry Costs for such calendar month, (ii) the aggregate
amount of Receivables that became Defaulted Receivables during such calendar
month, and (iii) the aggregate amount of non-cash adjustments that reduced the
Outstanding Balance of any Pool Receivable during such calendar month (but
excluding any Receivable that was included in the calculation of Net Spread
pursuant to clause (ii) above in any previous calendar month); and the
denominator of which is the average aggregate Outstanding Balances of the Pool
Receivables during such calendar month.
“New Car” means [*]
“Non-Revolving Purchaser” means each Purchaser designated as a “Non-Revolving
Purchaser” in the Joinder Agreement or amendment pursuant to which such
Purchaser becomes a party hereto.
“Normal Concentration Percentage” for any Obligor (other than Obligors subject
to Special Concentration Percentages) means at any time [*]

 
EX-I-15
 

--------------------------------------------------------------------------------




“Note Issuer” means Fairway and any other Purchaser which funds its Investment
and other investments by issuing short or medium term promissory notes either
directly or by means of a Related CP Issuer.
“Notes” means (a) in the case of Fairway or other Purchaser, the short-term
promissory notes issued or to be issued by Fairway or such Purchaser to fund its
investments in accounts receivable or other financial assets, (b) in the case of
any Purchaser with a Related CP Issuer, the short-term promissory notes issued
by its Related CP Issuer to indirectly fund the investments of such Purchaser,
and (c) in the case of any other Purchaser, as set forth in the applicable
Joinder Agreement.
“Obligor” means, with respect to any Receivable, a Person obligated to make
payments pursuant to the Contract relating to such Receivable; provided that
Receivables generated by Affiliates of any Obligor shall be treated as if
generated by such Obligor.
“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, or any accounting board or authority (whether or not a part of
government) which is responsible for the establishment or interpretation of
national or international accounting principles, in each case whether foreign or
domestic.
“Originating Lender” means AFC Cal, LLC, a California limited liability company
and each other entity approved in writing by the Purchaser Agents as an
Originating Lender hereunder in their sole discretion.
“Originating Lender Sale Agreement” means each transfer agreement between an
Originating Lender and the Originator; prior to the Receivables of any
Originating Lender being treated as Eligible Receivables hereunder, the Majority
Purchasers shall have consented to the form of Originating Lender Sale Agreement
and each Rating Agency shall have received a copy thereof at least 5 Business
Days prior to such Receivables receiving such treatment.
“Originator” has the meaning set forth in the Purchase and Sale Agreement.
“Outstanding Balance” means, with respect to any Receivable, the then unpaid
principal amount of all advances or loans made to the related Obligor pursuant
to the related Contract by AFC or the Originating Lender, as applicable, to the
extent that (i) for auction purchases, such amount does not exceed 100% of the
auction costs, including Buyers’ Fees, inspection fees, reconditioning costs
inclusive of light body work, light mechanical work or replacement parts (not to
exceed $500) and transportation fees, or (ii) for non-auction purchases, such
amount does not exceed the wholesale cost, including any applicable Buyer’s Fees
as set forth on the related bill of sale or other similar document, for the
related vehicles.
“Participation” means, with respect to any Purchaser at any time, the undivided
percentage ownership interest of such Purchaser in (i) each and every Pool
Receivable now existing or hereafter arising, other than any Pool Receivable
that arises on or after the Termination Date, (ii)

 
EX-I-16
 

--------------------------------------------------------------------------------




all of Seller’s right, title and interest in, to and under all Related Security
with respect to such Pool Receivables, and (iii) all Collections with respect
to, and other proceeds of, such Pool Receivables and Related Security. Such
undivided percentage interest shall be computed as
I + DP + LR 
NRPB + LA
where:
I
=    the Investment of such Participation at the time of computation as reduced
by the amount of cash in the Collection Accounts at the end of business on
either (i) with respect to any Servicer Report, the last Business Day of the
prior calendar month, or (ii) with respect to any Portfolio Certificate, the
last Business Day of the prior calendar week, in each case that was wired to the
respective Purchaser on the immediately following Business Day to pay down that
Purchaser’s Investment.

LR
=    the Loss Reserve of such Participation at the time of computation
(calculated after reducing the Purchaser’s Investment by the amount of cash in
the Collection Accounts at the end of business on either (i) with respect to any
Servicer Report, the last Business Day of the prior calendar month, or (ii) with
respect to any Portfolio Certificate, the last Business Day of the prior
calendar week, in each case that was wired to the respective Purchaser on the
second immediately following Business Day to pay down that Purchaser’s
Investment).

DP
=    the aggregate unfulfilled purchase amounts of all Deferring Purchasers at
such time.

NRPB
=    the Net Receivables Pool Balance at the time of computation.

LA
=    the amount on deposit in the Liquidation Account (other than amounts
transferred thereto from the Deposit Accounts to pay Discount, the Servicing
Fee, Unaffiliated Servicing Fees, Backup Servicing Fees, Transition Expenses and
Program Fees and Indemnified Amounts to the Indemnified Parties), and, for the
avoidance of doubt, those amounts identified as “cash collateral” with respect
to the Deposit Accounts held at [*] (numbered [*] and [*]) shall not be
deposited into the Liquidation Account or taken into consideration for the
calculation of the Participation.    

Each Participation shall be determined from time to time pursuant to the
provisions of Section 1.3.
“Paydown Day” means any day that is not a Termination Day on which the
conditions set forth in Section 3 of Exhibit II are not either satisfied or
waived.

 
EX-I-17
 

--------------------------------------------------------------------------------




“Payment Rate” means the ratio (expressed as a percentage and rounded upward to
the nearest 1/100th of 1%) computed as of the last day of each calendar month by
dividing [*]
“Perfection Representation” means the representations, warranties and covenants
set forth in Exhibit VII attached hereto.
“Performance Guaranty” means the Performance Guaranty, dated as of April 20,
2007, made by KAR in favor of the Agent for the benefit of the Secured Parties,
as the same may be amended, supplemented or otherwise modified from time to time
with the prior written consent of the Majority Purchasers.
“Permitted Investments” means (i) overnight obligations of the United States of
America, (ii) time deposits or AAAm or AAAm-G rated money market accounts
maintained at Harris Trust and Savings Bank or the Bank of Montreal or if Harris
Trust and Savings Bank or the Bank of Montreal is rated below A-1 by S&P or P-1
by Moody’s such other financial institutions rated at the time of investment not
less than A-1+ by S&P and P-1 by Moody’s, (iii) certificates of deposit that are
not represented by instruments, have a maturity of one week or less and are
issued by financial institutions rated at the time of investment not less than
A-1 by S&P and P-1 by Moody’s if such certificates of deposit are issued by
Harris Trust and Savings Bank or the Bank of Montreal or A-1+ by S&P and P-1 by
Moody’s if such certificates of deposit are issued by financial institutions
other than Harris Trust and Savings Bank and the Bank of Montreal and (iv)
commercial paper rated at the time of investment not less than A-1 by S&P and
P-1 by Moody’s if such commercial paper is issued by Fairway or A‑1+ by S&P and
P-1 by Moody’s if such commercial paper is issued by an entity other than
Fairway and, in the cases of clauses (ii), (iii) and (iv), having a maturity
date not later than (A) with respect to amounts on deposit in the Cash Reserve
Account, the immediately succeeding Settlement Date and (B) with respect to
amounts on deposit in the Liquidation Account, the earlier of (x) the next
Settlement Date and (y) one week from the date of investment; provided, however,
that the Majority Purchasers may, from time to time, upon three Business Days’
prior written notice to Servicer, remove from the scope of “Permitted
Investments” any such obligations, certificates of deposit or commercial paper
and specify to be within such scope, other investments.
“Permitted Lien” means (i) any mechanic’s lien, supplier’s lien, materialman’s
lien, landlord’s lien or similar lien arising by operation of law with respect
to the Related Security and (ii) and liens for taxes, assessments or similar
governmental charges or levies incurred in the ordinary course of business that
are not yet due and payable or as to which any applicable grace period shall not
have expired, or that are being contested in good faith by proper proceedings
and for which adequate reserves have been established, but only so long as
foreclosure with respect to such a lien is not imminent and the use and value of
the property to which the Adverse Claim attaches is not impaired during the
pendency of such proceeding.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

 
EX-I-18
 

--------------------------------------------------------------------------------




“Plan” means, at a particular time, any employee benefit plan or other plan
established, maintained or contributed to by the Seller or any ERISA Affiliate
thereof that is covered by Title IV of ERISA.
“Pledge Agreement” means the Pledge Agreement dated May 31, 2002 between AFC and
the Agent, as the same may be amended or modified with the prior written consent
of the Majority Purchasers.
“Pool Receivable” means a Receivable conveyed to the Seller pursuant to the
Purchase and Sale Agreement and not reconveyed to the Originator in accordance
with the terms of the Purchase and Sale Agreement.
“Pool Receivable Documents” has the meaning set forth in paragraph (l)(iii) of
Exhibit IV to the Agreement.
“Portfolio Certificate” means a certificate substantially in the form of
Exhibit VI to the Agreement.
“Prior Agreement” has the meaning set forth in the Preliminary Statements.
“Program Fee” means, as to any Purchaser, the periodic fees set forth in the
applicable Fee Letter.
“Program Support Agreement” means, as to any applicable Note Issuer party hereto
as a Purchaser, the Liquidity Agreement and any other agreement (if any) entered
into by any Program Support Provider providing for the issuance of one or more
letters of credit for the account of the Purchaser, the issuance of one or more
surety bonds for which the Purchaser is obligated to reimburse the applicable
Program Support Provider for any drawings thereunder, the sale by the Purchaser
to any Program Support Provider of the Participation (or portions thereof)
and/or the making of loans and/or other extensions of credit to the Purchaser in
connection with the Purchaser’s securitization program, together with any letter
of credit, surety bond or other instrument issued thereunder.
“Program Support Provider” as to any Note Issuer (and/or Related CP Issuers)
means and includes any Liquidity Bank and any other or additional Person (other
than any customer of a Purchaser (and/or Related CP Issuers)) now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, a Purchaser (and/or Related CP Issuers) or
issuing a letter of credit, surety bond or other instrument to support any
obligations arising under or in connection with any Note Issuer’s (and/or
Related CP Issuer’s) securitization program.
“Pro Rata Share” means, with respect to any Purchaser at any time, a fraction,
the numerator of which is the sum of the unused portion of such Purchaser’s
Maximum Commitment at such time and the denominator of which is the unused
portion of the Maximum Amount at such time.

 
EX-I-19
 

--------------------------------------------------------------------------------




“Purchase and Sale Agreement” means the Amended and Restated Purchase and Sale
Agreement, dated as of May 31, 2002, among the Originator and the Seller, as the
same has been and may be modified, supplemented, amended and amended and
restated from time to time in accordance with the Transaction Documents and with
prior written consent of the Majority Purchasers.
“Purchase Notice” has the meaning set forth in Section 1.2(a).
“Purchaser” means Fairway, Deutsche Bank AG, New York Branch, Saratoga Funding
Corp., LLC, BMO Harris Bank, Fifth Third Bank, and each other Person which
becomes a “Purchaser” hereunder in accordance with the provisions of Section
1.12 or Section 6.3(a).
“Purchaser Agent” means, as to any Purchaser, the financial institution
designated by such Purchaser as responsible for administering this Agreement on
behalf of such Purchaser, together with any successors or permitted assigns
acting in such capacity; if any Purchaser does not so designate another
institution as its Purchaser Agent, such Purchaser shall be deemed to have
designated itself as its Purchaser Agent and all references herein to such
Purchaser’s Purchaser Agent shall mean and be references to such Purchaser.
“Purchaser Group” means each Purchaser Agent and the Purchasers and Related CP
Issuers (if any) for which such Purchaser Agent acts hereunder; provided that
(i) Deutsche Bank AG, New York Branch as Purchaser and Purchaser Agent and (ii)
Deutsche Bank AG, New York Branch, as Purchaser Agent for Saratoga Funding
Corp., LLC, and Saratoga Funding Corp., LLC, as Purchaser, shall be considered
separate Purchaser Groups hereunder.
“Purchaser Percentage” means, with respect to any Purchaser at any time, a
fraction (expressed as a percentage), the numerator of which is such Purchaser’s
Investment at such time, and the denominator of which is the aggregate
Investment of all Purchasers at such time.
“Purchaser’s Account” means (i) as to Fairway, the special account (account
number [*] maintained at the office of Harris Trust and Savings Bank, or such
other account as may be so designated in writing by its Purchaser Agent to the
Seller and (ii) as to any other Purchaser, such account as may be so designated
in writing by the applicable Purchaser Agent to the Seller and the Servicer.
“Purchasers’ Share” means the share of Collections deposited into the Deposit
Accounts represented by the Aggregate Participation.
“Rating Agencies” means Moody’s and S&P.
“Receivable” means any right to payment from any Person, whether constituting an
account, chattel paper, instrument, payment intangible or a general intangible,
arising from the providing of financing and other services by the Originator or
the applicable Originating Lender to (i) new, used and wholesale automobile,
light truck or other Specialty Vehicle dealers or to (ii) wholesale auctions
under an Auction Credit, and includes the right to payment of any interest or
finance charges and other obligations of such Person with respect thereto.

 
EX-I-20
 

--------------------------------------------------------------------------------




“Recreational Vehicle” means [*]
“Recreational Vehicle Receivable” means those Receivables generated as a result
of the making of loans to finance the purchase of Recreational Vehicles.
“Reference Bank” means Bank of Montreal, provided that if so agreed by the
Seller, the Servicer and the Agent, each Purchaser which becomes a party hereto
by virtue of Section 1.12 may designate a different Reference Bank for purposes
of calculating the Base Rate applicable to such Purchaser’s Investment.
“Related CP Issuer” shall mean, with respect to any Purchaser, any commercial
paper conduit approved by the Servicer which advances funds to such Purchaser
for the purpose of funding or maintaining its interest in the Investment,
together with their successors and permitted assigns.
“Related Security” means, with respect to any Pool Receivable:
(a)    all right, title and interest in and to all Contracts and other Pool
Receivable Documents that relate to such Receivable;
(b)    all security interests or liens and rights in property subject thereto
from time to time purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, including all
rights in vehicles securing or purporting to secure such payment and any
insurance or other proceeds arising therefrom;
(c)    all UCC financing statements covering any collateral securing payment of
such Receivable;
(d)    all guarantees and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such Receivable whether
pursuant to the Contract related to such Receivable or otherwise;
(e)    all rights in any power of attorney delivered by the related Obligor; and
(f)    all rights and claims of the Seller with respect to such Receivable
pursuant to the Purchase and Sale Agreement.
“Rental Receivable” means a Receivable which satisfies all of the requirements
of the definition of Eligible Receivable except clause [*] provided (i) any such
Receivable must have a maturity of [*] (ii) the applicable terms thereof must
require [*] (iii) the Obligor thereof must be otherwise current on its
obligations under the related Contract, (iv) if applicable, [*]. For purposes of
the Net Receivables Pool Balance calculation, the value of Receivables that are
Rental Receivables is limited to the product of (i) aggregate Outstanding
Balance of all Eligible Receivables that are Rental Receivables and (ii) the
Applicable Rental Receivables Advance Rate.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 
EX-I-21
 

--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .22, .27 or .28 of PBGC Reg. §4043.
“Restricted Payments” has the meaning set forth in paragraph (o)(i) of
Exhibit IV of the Agreement.
“Salvage Vehicle” means any vehicle [*] provided that such vehicle [*]. For
purposes of the Net Receivables Pool Balance calculation, the value of
Receivables that are originated for the purpose of financing Salvage Vehicles is
limited to [*]
“S&P” means Standard and Poor’s Ratings Services.
“Secured Parties” means, collectively, the Purchasers, the Purchaser Agents, the
Agent and the Program Support Providers.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller’s Share” means the Seller’s share of Collections deposited into the
Deposit Accounts, calculated as 100% minus the Aggregate Participation.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer Payment Date” shall mean each Settlement Date.
“Servicer Report” means a report, in substantially the form of Annex B hereto.
“Servicer Report Date” means the 15th day of each month, or if such day is not a
Business Day, the next Business Day.
“Servicing Fee” shall mean the fee referred to in Section 4.6.
“Settlement Date” means the 20th day of each calendar month or, if such day is
not a Business Day, the following Business Day.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.
“Special Concentration Percentage” means, as a percentage of the aggregate
Eligible Receivables at such time, without duplication:
(i)    [*]
(ii)    [*]
(iii)    [*]
(iv)    [*]

 
EX-I-22
 

--------------------------------------------------------------------------------




(v)    [*]
(vi)    [*]
(vii)    [*]
(viii)    [*]
(ix)    [*]
(x)    [*]
(xi)    [*]
(xii)    [*]
(xiii)    [*]
“Special Obligor” means any Obligors, together with their Affiliates, [*],
identified as a Special Obligor on the most recent Servicer Report by the
Servicer.
“Specialty Vehicles” means [*]
“Specified Ineligible Receivables” means those Pool Receivables that the
Servicer has identified as “Specified Ineligible Receivables” pursuant to
Section 4.7.
“Static Rental Receivables Pool Net Loss Rate” means, with respect to each [*]
rolling vintage of Rental Receivables originated and/or serviced by AFC, a
fraction (expressed as a percentage) the numerator of which is [*]
“Tangible Net Worth” means, with respect to any Person, the net worth of such
Person calculated in accordance with GAAP after subtracting therefrom the
aggregate amount of such Person’s intangible assets, including, without
limitation, goodwill, franchises, licenses, patents, trademarks, tradenames,
copyrights, service marks and brand names and capitalized software.
“Termination Date” means the earliest of (i) the Business Day which the Seller
so designates by notice to the Agent at least 30 days in advance pursuant to
Section 1.1(b), (ii) June 30, 2016 (the “Scheduled Termination Date”), and (iii)
the date determined pursuant to Section 2.2.
“Termination Day” means each day which occurs on or after the Termination Date,
unless the occurrence of the Termination Date (if declared by the Majority
Purchasers pursuant to Section 2.2) is waived in accordance with Section 6.1.
“Termination Event” has the meaning specified in Exhibit V.
“Termination Fee” means, with respect to any portion of the Investment of any
Purchaser and any Yield Period during which any reduction of such portion of the
Investment occurs on a date other than the date on which the Notes or
LIBOR/Eurodollar funding supporting such

 
EX-I-23
 

--------------------------------------------------------------------------------




portion of Investment matures, the amount, if any, by which (i) the additional
Discount (calculated without taking into account any Termination Fee) which
would have accrued during the remainder of such period on the reductions of
Investment had such reductions remained as Investment, exceeds (ii) the income,
if any, received by the applicable Purchaser from investing the proceeds of such
reductions of Investment, as determined by the related Purchaser Agent, which
determination shall be binding and conclusive for all purposes, absent manifest
error.
“Title Attached Receivable” means a Receivable which satisfies all of the
requirements of the definition of Eligible Receivable and for which AFC has
recorded an account payable subject to the receipt of the certificate of title
for the vehicle securing or purporting to secure such Receivable, but has not
authorized the release of funds for such vehicle.
“Tractor Receivable” means those Receivables generated as a result of the making
of loans to finance the purchase of Tractors.
“Tractors” means [*]
“Transaction Documents” means the Agreement, the Deposit Account Agreements, the
Purchase and Sale Agreement, each Originating Lender Sale Agreement, the
Performance Guaranty, the Pledge Agreement, the Company Note, each Joinder
Agreement, the Backup Servicing Agreement, the Backup Servicing Fee Letter (if
any) and all other certificates, instruments, UCC financing statements, reports,
notices, agreements and documents executed or delivered under or in connection
with any of the foregoing, in each case as the same may be amended, supplemented
or otherwise modified from time to time in accordance with the Agreement.
“Transition Expenses” means all reasonable cost and expenses (including Attorney
Costs) incurred by the Backup Servicer in connection with transferring servicing
obligations under this Agreement, which shall not exceed the cap established in
the Backup Servicing Agreement or the Backup Servicing Fee Letter.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unaffiliated Servicing Fees” means all Servicing Fees payable to an entity,
that is not AFC, any Affiliate thereof, or the Backup Servicer, engaged as
Servicer hereunder, as such entity and the Agent shall agree.
“Unmatured Termination Event” means an event which, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended.
“Yield Period” means, with respect to each portion of Investment of any
Purchaser:
(a)    initially the period commencing on the date of a purchase pursuant to
Section 1.2 and ending on the last day of the calendar month of such purchase;
and

 
EX-I-24
 

--------------------------------------------------------------------------------




(b)    thereafter each calendar month; provided that the final Yield Period
shall extend to the date of reduction of the Investment in full.
Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of Indiana, and not specifically
defined herein, are used herein as defined in such Article 9. Unless the context
otherwise requires, “or” means “and/or,” and “including” (and with correlative
meaning “include” and “includes”) means including without limiting the
generality of any description preceding such term.





 
EX-I-25
 

--------------------------------------------------------------------------------




EXHIBIT II

CONDITIONS OF PURCHASES
1.    Conditions Precedent to Initial Purchase and the Effectiveness of the
Prior Agreement. The effectiveness of the Prior Agreement was subject to the
conditions precedent (which have been satisfied or waived as of the date hereof)
that the Agent receive on or before the date thereof the following:
(a)    A counterpart of the Prior Agreement and the other Transaction Documents
duly executed by the parties thereto.
(b)    Certified copies of (i) the resolutions of the board of directors of each
of the Seller and AFC authorizing the execution, delivery, and performance by
the Seller and AFC of the Prior Agreement and the other Transaction Documents,
(ii) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Prior Agreement and the other Transaction
Documents and (iii) the articles of incorporation and by‑laws of the Seller and
AFC.
(c)    A certificate of the secretary or assistant secretary of the Seller and
AFC certifying the names and true signatures of the officers of the Seller and
AFC authorized to sign the Prior Agreement and the other Transaction Documents.
Until the Agent receives a subsequent incumbency certificate from the Seller and
AFC in form and substance satisfactory to the Agent, the Agent shall be entitled
to rely on the last such certificate delivered to them by the Seller and AFC, as
applicable.
(d)    Financing statements, in proper form for filing under the UCC of all
jurisdictions that the Agent may deem necessary or desirable in order to perfect
the interests of the Agent (for the benefit of the Secured Parties) contemplated
by the Prior Agreement and other Transaction Documents.
(e)    Financing statements, in proper form for filing under the applicable UCC,
if any, necessary to release all security interests and other rights of any
Person in the Receivables, Contracts or Related Security previously granted by
the Seller or AFC.
(f)    Completed UCC requests for information, dated on or before the date of
the Prior Agreement, listing the financing statements referred to in
subsection (e) above and all other effective financing statements filed in the
jurisdictions referred to in subsection (e) above that named the Seller or AFC
as debtor, together with copies of such other financing statements (none of
which shall cover any Receivables, Contracts or Related Security), and similar
search reports with respect to federal tax liens, judgments and liens of the
Pension Benefit Guaranty Corporation in such jurisdictions as the Agent
requested, showing no such liens on any of the Receivables, Contracts or Related
Security.
(g)    Executed copies of a Deposit Account Agreement with each Deposit Account
Bank.

 
EX-II-1
 

--------------------------------------------------------------------------------




(h)    Favorable opinions of in‑house counsel for the Seller and AFC, as to
corporate and such other matters as the Agent reasonably requested.
(i)    Favorable opinions of Ice Miller, special counsel for the Seller, ADESA
and AFC, as to enforceability and such other matters as the Agent reasonably
requested.
(j)    Favorable opinions of Ice Miller, special counsel for the Seller and AFC,
as to bankruptcy matters.
(k)    Certificates of Existence with respect to the Seller and AFC issued by
the Indiana Secretary of State and articles of incorporation of the Seller
certified by the Indiana Secretary of State.
(l)    Evidence (i) of the execution and delivery by each of the parties thereto
of the Purchase and Sale Agreement and all documents, agreements and instruments
contemplated thereby (which evidence included copies, either original or
facsimile, of each of such documents, instruments and agreements), (ii) that
each of the conditions precedent to the execution and delivery of the Purchase
and Sale Agreement was satisfied to the Agent’s satisfaction, and (iii) that the
initial purchases under the Purchase and Sale Agreement were consummated.
(m)    Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Letter), costs and expenses to the
extent then due and payable on the date thereof, together with Attorney Costs of
the Agent to the extent invoiced prior to or on such date, plus such additional
amounts of Attorney Costs as constituted the Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings;
including any such costs, fees and expenses arising under or referenced in
Section 6.4 as provided in the Fee Letter.
(n)    The Fee Letter between the Seller, AFC and the Purchaser Agents
contemplated by and delivered pursuant to Section 1.5.
(o)    A Servicer Report representing the performance of the portfolio purchased
through the Purchase and Sale Agreement and the Prior Agreement for the month
prior to closing.
(p)    Such confirmations from the rating agencies as were required by any
Purchaser in its respective sole discretion.
2.    Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of the Agreement is subject to the condition precedent that the
Agent shall have received on or before the date hereof the following, each in
form and substance satisfactory to the Agent:
(a)    A counterpart of the Agreement and the other Transaction Documents duly
executed by the parties thereto.
(b)    Certified copies of (i) the resolutions of the board of directors of each
of the Seller and AFC authorizing the execution, delivery, and performance by
the Seller and AFC of the

 
EX-II-2
 

--------------------------------------------------------------------------------




Agreement and the other Transaction Documents, (ii) all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to the Agreement and (iii) the articles of incorporation and by-laws of
the Seller and AFC (to the extent such documents have been modified since they
were last delivered to the Agent).
(c)    A certificate of the secretary or assistant secretary of the Seller and
AFC certifying the names and true signatures of the officers of the Seller and
AFC authorized to sign the Agreement and the other Transaction Documents.
(d)    Favorable opinions of Ice Miller, special counsel for the Seller and AFC,
as to corporate, enforceability and such other matters as the Agent may
reasonably request.
(e)    Evidence of payment by the Seller of all fees, costs and expenses then
due and payable to the Purchasers or the Agent (including, without limitation,
any such fees payable under the Fee Letter), together with Attorney Costs of the
Agent to the extent invoiced prior to or on such date, plus such additional
amounts of Attorney Costs as shall constitute the Agent’s reasonable estimate of
Attorney Costs incurred or to be incurred by it through the closing proceedings.
(f)    Such confirmations from the rating agencies as shall be required by any
Purchaser in its sole discretion.
(g)    Such other approvals, opinions or documents as the Agent may reasonably
request.
3.    Conditions Precedent to All Purchases and Reinvestments. Each purchase
(including the initial purchase) and each reinvestment shall be subject to the
further conditions precedent that:
(a)    in the case of each purchase, the Servicer shall have delivered to the
Agent on or prior to such purchase, in form and substance satisfactory to the
Agent, (i) a completed Servicer Report with respect to the immediately preceding
calendar month, dated within 30 days prior to the date of such purchase (or a
completed Portfolio Certificate, dated as of the last Business Day of the
immediately preceding calendar week) and (ii) a completed Portfolio Certificate
to the extent a daily Portfolio Certificate is required in accordance with
Section 4.2(e) of the Agreement, and shall have delivered to the Agent such
additional information as may reasonably be requested by the Agent.
(b)    on the date of such purchase or reinvestment the following statements
shall be true (and acceptance of the proceeds of such purchase or reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):
(i) the representations and warranties contained in Exhibit III are true and
correct on and as of the date of such purchase or reinvestment as though made on
and as of such date; and

 
EX-II-3
 

--------------------------------------------------------------------------------




(ii) no event has occurred and is continuing, or would result from such purchase
or reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event; and
(iii) the sum of the aggregate of the Participations does not exceed 100%; and
(iv) the amount on deposit in the Cash Reserve Account is equal to or greater
than the Cash Reserve; and
(c)    the Agent shall have received such other approvals, opinions or documents
it may reasonably request.



 
EX-II-4
 

--------------------------------------------------------------------------------




EXHIBIT III

REPRESENTATIONS AND WARRANTIES
A.    Representations and Warranties of the Seller. The Seller represents and
warrants as follows:
(a)    The Seller is a corporation duly incorporated and in existence under the
laws of the State of Indiana, and is duly qualified to do business, and is in
good standing, as a foreign corporation in every jurisdiction where the nature
of its business requires it to be so qualified except where the failure to so
qualify has not had and could not reasonably be expected to have a Material
Adverse Effect.
(b)    The execution, delivery and performance by the Seller of the Agreement
and the other Transaction Documents to which it is a party, including the
Seller’s use of the proceeds of purchases and reinvestments, (i) are within the
Seller’s corporate powers, (ii) have been duly authorized by all necessary
corporate action of the Seller, (iii) do not contravene or result in a default
under or conflict with (1) the Seller’s charter or by-laws, (2) any law, rule or
regulation applicable to the Seller, (3) any contractual restriction binding on
or affecting the Seller or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Seller or its property, and
(iv) do not result in or require the creation of any Adverse Claim upon or with
respect to any of the Seller’s properties, where, in the cases of items (2), (3)
and (4), such contravention, default or conflict has had or could reasonably be
expected to have a Material Adverse Effect. The Agreement and the other
Transaction Documents to which it is a party have been duly executed and
delivered by the Seller.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by the Seller of the Agreement or any other
Transaction Document to which it is a party other than those previously obtained
or UCC filings.
(d)    Each of the Agreement and the other Transaction Documents to which it is
a party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether enforceability is considered
in a proceeding in equity or at law.
(e)    Since December 31, 2012 there has been no material adverse change in the
business, operations, property or financial condition of the Seller or AFC, the
ability of the Seller or AFC to perform its obligations under the Agreement or
the other Transaction Documents to which it is a party or the collectibility of
the Pool Receivables, or which affects the legality, validity or enforceability
of the Agreement or the other Transaction Documents.
(f)    (i) There is no action, suit, proceeding or investigation pending or, to
the knowledge of the Seller, threatened against the Seller before any Government
Authority or arbitrator

 
EX-III-1
 

--------------------------------------------------------------------------------




and (ii) the Seller is not subject to any order, judgment, decree, injunction,
stipulation or consent order of or with any Government Authority or arbitrator,
that, in the case of each of foregoing clauses (i) and (ii), could reasonably be
expected to have a Material Adverse Effect.
(g)    The Seller is the legal and beneficial owner of the Pool Receivables free
and clear of any Adverse Claim, excepting only Permitted Liens; and has acquired
all of the Originator’s right, title and interest in, to and under the Related
Security. Upon each purchase or reinvestment, the Agent (for the benefit of the
Secured Parties) shall acquire a valid and enforceable perfected undivided
percentage ownership interest, to the extent of the Aggregate Participation, in
each Pool Receivable then existing or thereafter arising, free and clear of any
Adverse Claim, excepting only Permitted Liens, in the Collections with respect
thereto and in the Seller’s right, title and interest in, to and under the
Related Security and proceeds thereof. The Agreement creates a security interest
in favor of the Agent (for the benefit of the Secured Parties) in the items
described in Section 1.2(d), and the Agent (for the benefit of the Secured
Parties) has a first priority perfected security interest in such items. No
effective financing statement or other instrument similar in effect naming AFC
or the Seller as debtor or seller and covering any Contract or any Pool
Receivable or the Related Security or Collections with respect thereto or any
Deposit Account is on file in any recording office, except those filed in favor
of the Agent (for the benefit of the Secured Parties) relating to the Agreement.
(h)    [Reserved].
(i)    Each Servicer Report, Portfolio Certificate, information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by or on behalf of the Seller to the Agent or any
Purchaser Agent in connection with the Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the Agent
and any such Purchaser Agent at such time) as of the date so furnished, and no
such item contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.
(j)    The principal place of business and chief executive office (as such terms
are used in the UCC) of the Seller and the office(s) where the Seller keeps its
records concerning the Pool Receivables are located at the address set forth
under its signature to this Agreement.
(k)    The names and addresses of all the Deposit Banks, together with the
account numbers of the Deposit Accounts of the Seller at such Deposit Banks, are
specified in Schedule II to the Agreement.
(l)    The Seller is not in violation of any order of any court, arbitrator or
Governmental Authority.
(m)    Neither the Seller nor any Affiliate of the Seller has any direct or
indirect ownership or other financial interest in any Purchaser, the Agent or
any Purchaser Agent.

 
EX-III-2
 

--------------------------------------------------------------------------------




(n)    No proceeds of any purchase or reinvestment will be used for any purpose
that violates any applicable law, rule or regulation, including, without
limitation, Regulations T, U and X of the Federal Reserve Board.
(o)    Each Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance is an Eligible Receivable as of
the date of such calculation.
(p)    No event has occurred and is continuing, or would result from a purchase
in respect of, or reinvestment in respect of, any Participation or from the
application of the proceeds therefrom, which constitutes a Termination Event.
(q)    The Seller and the Servicer have complied in all material respects with
the Credit and Collection Policy with regard to each Pool Receivable.
(r)    The Seller has complied with all of the terms, covenants and agreements
contained in the Agreement and the other Transaction Documents and applicable to
it.
(s)    The Seller’s complete corporate name is set forth in the preamble to the
Agreement, and the Seller does not use and has not during the last six years
used any other corporate name, trade name, doing-business name or fictitious
name, and except for names first used after the date of the Agreement and set
forth in a notice delivered to the Agent pursuant to paragraph (l)(vi) of
Exhibit IV.
(t)    The authorized capital stock of Seller consists of 1,000 shares of common
stock, no par value, 100 shares of which are currently issued and outstanding.
All of such outstanding shares are validly issued, fully paid and nonassessable
and are owned (beneficially and of record) by AFC.
(u)    The Seller has filed all federal and other tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges thereby shown to be owing.
(v)    The Seller is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(w)    The Seller is not (i) a country, territory, organization, person or
entity named on an Office of Foreign Asset Control (OFAC) list; (ii) a Person
that resides or has a place of business in a country or territory named on such
lists or which is designated as a “Non-Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA PATRIOT Act as warranting special
measures due to money laundering concerns.

 
EX-III-3
 

--------------------------------------------------------------------------------




(x)    No “accumulated funding deficiency” (within the meaning of Section 412 of
the Internal Revenue Code or Section 302 of ERISA) exists with respect to any
Single Employer Plan, and each Single Employer Plan has complied in all material
respects with the applicable provisions of ERISA and the Internal Revenue Code.
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits. Neither the Seller nor any ERISA Affiliate has had a complete or
partial withdrawal from any Multiemployer Plan, and neither the Seller nor any
ERISA Affiliate would become subject to any liability under ERISA if the Seller
or any such ERISA Affiliate were to withdraw completely from all Multiemployer
Plans as of the valuation date most closely preceding the date on which this
representation is made or deemed made. No such Multiemployer Plan is in
Reorganization or Insolvent.
B.    Representations and Warranties of the Servicer. The Servicer represents
and warrants as follows:
(a)    The Servicer is a corporation duly organized and in existence under the
laws of the State of Indiana, and is duly qualified to do business, and is in
good standing, as a foreign corporation in every jurisdiction where the nature
of its business requires it to be so qualified except where the failure to so
qualify has not had and could not reasonably be expected to have a Material
Adverse Effect.
(b)    The execution, delivery and performance by the Servicer of the Agreement
and the other Transaction Documents to which it is a party, (i) are within the
Servicer’s corporate powers, (ii) have been duly authorized by all necessary
corporate action on the part of the Servicer, (iii) do not contravene or result
in a default under or conflict with (1) the Servicer’s charter or by-laws, (2)
any law, rule or regulation applicable to the Servicer, (3) any contractual
restriction binding on or affecting the Servicer or its property or (4) any
order, writ, judgment, award, injunction or decree binding on or affecting the
Servicer or its property, and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties, where, in the
cases of items (2), (3) and (4), such contravention, default or conflict has had
or could reasonably be expected to have a Material Adverse Effect. The Agreement
and the other Transaction Documents to which it is a party have been duly
executed and delivered by the Servicer.
(c)    No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery and performance by the Servicer of the Agreement or any
other Transaction Document to which it is a party.
(d)    Each of the Agreement and the other Transaction Documents to which it is
a party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether enforceability is considered
in a proceeding in equity or at law.

 
EX-III-4
 

--------------------------------------------------------------------------------




(e)    There is no pending or threatened action or proceeding affecting the
Servicer before any Governmental Authority or arbitrator which could have a
Material Adverse Effect.
(f)    The Servicer has complied in all material respects with the Credit and
Collection Policy with regard to each Pool Receivable.
(g)     the Servicer is not subject to any order, judgment, decree, injunction,
stipulation or consent order of or with any Governmental Authority or
arbitrator, that, could reasonably be expected to have a Material Adverse
Effect.
(h)    Each Servicer Report, Portfolio Certificate, information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by or on behalf of the Seller to the Agent or any
Purchaser Agent in connection with the Agreement is or will be accurate in all
material respects as of its date or (except as otherwise disclosed to the Agent
and any such Purchaser Agent at such time) as of the date so furnished, and no
such item contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.
(i)    The principal place of business and chief executive office (as such terms
are used in the UCC) of the Servicer and the office(s) where the Servicer keeps
its records concerning the Pool Receivables are located at the address set forth
under its signature to this Agreement or the Backup Servicing Agreement, as
applicable.
(j)    The Servicer is not in violation of any order of any court, arbitrator or
Governmental Authority.
(k)    Neither the Servicer nor any Affiliate of the Servicer has any direct or
indirect ownership or other financial interest in any Purchaser, the Agent or
any Purchaser Agent.
(l)    The Servicer is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
(m)    The Servicer is not (i) a country, territory, organization, person or
entity named on an OFAC list; (ii) a Person that resides or has a place of
business in a country or territory named on such lists or which is designated as
a “Non-Cooperative Jurisdiction” by the Financial Action Task Force on Money
Laundering, or whose subscription funds are transferred from or through such a
jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of the USA PATRIOT
Act, i.e., a foreign bank that does not have a physical presence in any country
and that is not affiliated with a bank that has a physical presence and an
acceptable level of regulation and supervision; or (iv) a person or entity that
resides in or is organized under the laws of a jurisdiction designated by the
United States Secretary of the Treasury under Sections 311 or 312 of the USA
PATRIOT Act as warranting special measures due to money laundering concerns.





 
EX-III-5
 

--------------------------------------------------------------------------------




EXHIBIT IV

COVENANTS
Covenants of the Seller and the Servicer. Until the latest of the Termination
Date, the date on which no Investment of or Discount in respect of any
Participation shall be outstanding or the date all other amounts owed by the
Seller under the Agreement to the Purchasers, the Purchaser Agents, the Agent
and any other Indemnified Party or Affected Person shall be paid in full:
(a)    Compliance with Laws, Etc. Each of the Seller and the Servicer shall
comply in all material respects with all applicable laws, rules, regulations and
orders, and preserve and maintain its corporate existence, rights, franchises,
qualifications, and privileges except to the extent that the failure so to
comply with such laws, rules and regulations or the failure so to preserve and
maintain such existence, rights, franchises, qualifications, and privileges
would not materially adversely affect the collectibility of the Receivables or
the enforceability of any related Contract or the ability of the Seller or the
Servicer to perform its obligations under any related Contract or under the
Agreement.
(b)    Offices, Records and Books of Account, Etc. The Seller shall provide the
Agent with at least 60 days’ written notice prior to making any change in the
Seller’s name or jurisdiction of organization or making any other change in the
Seller’s identity or corporate structure (including a merger) which could impair
or otherwise render any UCC financing statement filed in connection with this
Agreement “seriously misleading” as such term is used in the applicable UCC;
each notice to the Agent pursuant to this sentence shall set forth the
applicable change and the proposed effective date thereof. The Seller and
Servicer will also maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Pool Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including,
without limitation, records adequate to permit the daily identification of each
Pool Receivable and all Collections of and adjustments to each existing Pool
Receivable).
(c)    Performance and Compliance with Contracts and Credit and Collection
Policy. Each of the Seller and the Servicer shall, at its expense, timely and
fully perform and comply with all material provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply in all material respects with the
Credit and Collection Policy with regard to each Pool Receivable and the related
Contract.
(d)    Ownership Interest, Etc. The Seller shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
undivided ownership interest, to the extent of the Aggregate Participation, in
the Pool Receivables (free and clear of any Adverse Claim excepting only
Permitted Liens) and the Collections with respect thereto and the Seller’s
right, title and interest in, to and under the Related Security and the proceeds
thereof, and a first priority perfected security interest in the items described
in Section 1.2(d), in favor of the Agent (for the benefit of the Secured
Parties), including, without limitation, taking such action to

 
EX-IV-1
 

--------------------------------------------------------------------------------




perfect, protect or more fully evidence the interest of the Agent (for the
benefit of the Secured Parties) under the Agreement as the Agent may request.
(e)    Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim (excepting only Permitted Liens) upon or with respect to, any or all of
its right, title or interest in, to or under, any item described in
Section 1.2(d) (including without limitation the Seller’s undivided interest in
any Receivable, Related Security, or Collections, or upon or with respect to any
account to which any Collections of any Receivables are sent), or assign any
right to receive income in respect of any items contemplated by this
paragraph (e).
(f)    Extension or Amendment of Receivables. After the occurrence and during
the continuance of a Termination Event or an Unmatured Termination Event or
after the Termination Date (or if a Termination Event or Unmatured Termination
Event would result therefrom), neither the Seller nor the Servicer shall extend
the maturity or adjust the Outstanding Balance or otherwise modify the terms of
any Pool Receivable in any material respect, or amend, modify or waive any term
or condition of any related Contract in any material respect.
(g)    Change in Business or Credit and Collection Policy. Without the prior
written consent of the Majority Purchasers, neither the Seller nor the Servicer
shall make any material change in the character of its business or in the Credit
and Collection Policy, or any change in the Credit and Collection Policy that
would adversely affect the collectibility of the Pool Receivables or the
enforceability of any related Contract or the ability of the Seller or Servicer
to perform its obligations under any related Contract or under the Agreement;
provided that prior written consent shall not be required for changes to
standard operating practices or procedures (excluding any changes to credit
underwriting criteria), however, any Purchaser Agent can prevent a change, or
require that a change be reversed, by notifying the Servicer that such Purchaser
Agent reasonably believes such change would have a material adverse impact on
the Pool Receivables.
(h)    Audits. Each of the Seller and the Servicer shall, from time to time
during regular business hours, upon reasonable prior notice as requested by the
Agent, permit the Agent or its agents or representatives, (i) to examine and
make copies of and abstracts from all books, records and documents (including,
without limitation, computer tapes and disks) in the possession or under the
control of the Seller or the Servicer relating to Pool Receivables and the
Related Security, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of the Seller and the Servicer for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to Pool Receivables and the Related Security or the
Seller’s or Servicer’s performance hereunder or under the Contracts with any of
the officers, employees, agents or contractors of the Seller having knowledge of
such matters; provided, however, that the Agent shall not be reimbursed for more
than two such examinations in any year (including any examinations conducted
pursuant to any other Transaction Document but excluding any audit conducted
pursuant to Section 4.2(a)) unless (x) a Level One Trigger has occurred and is
continuing, in which case the Agent shall be reimbursed for four such
examinations per year in addition to any audits conducted pursuant to Section
4.2(a) or (y) a Termination Event or Unmatured Termination Event has occurred,
in which case the Agent shall be reimbursed for all such examinations.

 
EX-IV-2
 

--------------------------------------------------------------------------------




(i)    Change in Deposit Banks, Deposit Accounts and Payment Instructions to
Obligors. Neither the Seller nor the Servicer shall add or terminate any bank as
a Deposit Bank or any account as a Deposit Account from those listed in
Schedule II to the Agreement without (i) the prior written consent of the Agent
and (ii) in the case of a new Deposit Account and/or Deposit Bank, the
applicable Deposit Bank has executed, and the applicable Deposit Account is
subject to, a Deposit Account Agreement consented to in writing by the Agent.
(j)    Deposit Accounts. Each Deposit Account shall at all times be subject to a
Deposit Account Agreement. Neither the Seller nor the Servicer will deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Deposit Account, the Liquidation Account or the Cash Reserve Account cash or
cash proceeds other than Collections of Pool Receivables; provided that, with
respect to the Deposit Accounts held at [*] (numbered [*] and [*]), only cash
attributable to “cash collateral” (as such term is defined in the applicable
Contract) shall be deposited into such account and such amounts shall be
separately tracked and individually identified on the Servicer Report. In
addition, any such “cash collateral” amounts so set aside with respect to a
particular Obligor shall be held in the aforementioned Deposit Account until
such amounts are either (i) transferred to the Liquidation Account, if such
amounts are being applied to such Obligor’s related Receivables (in such event,
the “cash collateral” so applied shall be deemed Collections) or (ii) returned
to such Obligor, if such Obligor has paid its related Receivables in full or as
specified in the related Contract documentation.
(k)    Marking of Records. At its expense, the Seller (or the Servicer on its
behalf) shall mark its master data processing records relating to Pool
Receivables and related Contracts, including with a legend evidencing that the
undivided percentage ownership interests with regard to the Aggregate
Participation related to such Receivables and related Contracts have been sold
in accordance with the Agreement.
(l)    Reporting Requirements. The Seller will provide to the Agent and each
Purchaser Agent (in multiple copies, if requested by the Agent) (except that
with respect to paragraphs (i), (ii), (iii) and (iv), the Seller will cause AFC
(or, with respect to paragraph (iv), the Servicer), to provide to the Agent,
each Purchaser Agent, the Backup Servicer (in the case of paragraph (iii)) and
(in the case of items (iii)(a), (iv) and (xiv)) each Rating Agency, the
following:
(i)    (I) as soon as available and in any event within 45 days after the end of
each fiscal quarter of AFC (including the end of each fiscal year) in a format
acceptable to the Agent the consolidating balance sheet of AFC and its
consolidated subsidiaries as of the end of such quarter and statements of income
of AFC and its consolidated subsidiaries for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, certified by
the chief financial officer of such Person and (II) as soon as available, but in
any event not later than 45 days after the end of each of the first three
quarterly periods of each fiscal year of KAR, the unaudited consolidated balance
sheet of KAR and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated statements of income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter;

 
EX-IV-3
 

--------------------------------------------------------------------------------




(ii)    (I) as soon as available and in any event within 90 days after the end
of each fiscal year of KAR, a copy of the audited consolidated balance sheet of
KAR and its consolidated Subsidiaries as at the end of such year and the related
audited consolidated statements of income and of cash flows for such year,
reported on by KPMG LLP or other independent certified public accountants of
nationally recognized standing; (II) as soon as available and in any event
within 90 days after the end of each fiscal year of KAR (A) audited financial
statements for KAR which include a consolidating income statement and
consolidating balance sheet showing the consolidation of AFC and its
subsidiaries into KAR’s audited financial statements and (B) an opinion of KPMG
LLP or other independent certified public accountants acceptable to the Agent
addressing such consolidating information either in an explanatory paragraph
following the KAR audit opinion or in a separate report; and (III) if any
Purchaser Agent provides AFC written notice on or prior to the 150th day before
the end of any fiscal year of AFC that such Purchaser Agent desires the separate
annual financial statements of AFC, as soon as available and in any event within
90 days after the end of each fiscal year of AFC, (A) a copy of the annual
report for AFC and its consolidated subsidiaries, containing financial
statements for such year audited by KPMG LLP or other independent certified
public accountants acceptable to the Agent, and (B) the consolidating balance
sheet of AFC and the income statement of AFC for such year certified by the
chief financial officer of AFC;
(iii) (a) as soon as available and in any event not later than the Servicer
Report Date, a Servicer Report as of the calendar month ended immediately prior
to such Servicer Report Date and (b) unless the Agent has otherwise agreed in
writing, a Portfolio Certificate as of each Friday, delivered on the third
Business Day of the next calendar week (or as of each Business Day to the extent
required by Section 4.2(e)). Each Servicer Report shall contain a current list
of all branch offices, loan processing offices or other locations at which
records and documents relating to the Pool Receivables (including, without
limitation, any related Contracts and vehicle certificates of title)
(collectively, the “Pool Receivable Documents”) are held by the Servicer. The
Servicer shall provide each Rating Agency with prior notice of any material
change to the form of Servicer Report and get their consent thereto prior to
implementing any such change.
(iv)    as soon as possible and in any event within three days after the
occurrence of each Termination Event and Unmatured Termination Event, a
statement of the chief financial officer of the Seller setting forth details of
such Termination Event or event and the action that the Seller has taken and
proposes to take with respect thereto;
(v)    promptly after the filing or receiving thereof, copies of all reports and
notices that the Seller or any ERISA Affiliate files with respect to a Plan
under ERISA or the Internal Revenue Code with the Internal Revenue Service or
the Pension Benefit Guaranty Corporation or the U.S. Department of Labor or that
the Seller or any

 
EX-IV-4
 

--------------------------------------------------------------------------------




ERISA Affiliate receives from any of the foregoing or from any Multiemployer
Plan to which the Seller or any ERISA Affiliate is or was, within the preceding
five years, a contributing employer, in each case in respect of the assessment
of withdrawal liability or an event or condition which could, in the aggregate,
result in the imposition of liability on the Seller and/or any such ERISA
Affiliate in excess of $250,000;
(vi)    at least 60 days prior to any change in the Seller’s name or any other
change requiring the amendment of UCC financing statements, a notice setting
forth such changes and the effective date thereof;
(vii)    such other information respecting the Pool Receivables, the Related
Security (including inventory reports by branch, Obligor, vehicle identification
number, and other descriptions sufficient to identify the Related Security) or
the condition of operations, financial or otherwise, of the Seller or AFC as the
Agent or any Purchaser Agent may from time to time reasonably request;
(viii)    promptly after the Seller obtains knowledge thereof, notice of any
litigation, regulatory ruling, default under any Originating Lender Sale
Agreement or other event which could reasonably be expected to prevent any
Originating Lender from originating Receivables or transferring Receivables to
the Originator following origination;
(ix) promptly after the Seller obtains knowledge thereof, notice of the
commencement of any proceedings instituted by or against any of the Seller, the
Servicer or the Originator, as applicable, in any federal, state or local court
or before any governmental body or agency, or before any arbitration board, in
which the amount involved, in the case of the Servicer or Originator, is
$500,000 or more and not covered by insurance or in which injunctive or similar
relief is sought or any litigation or proceeding relating to any Transaction
Document;
(x)    promptly after the occurrence thereof, notice of any event or
circumstance that could reasonably be expected to have a Material Adverse
Effect;
(xi)    notice of any material change to the Credit and Collection Policy or
material change to the standard operation practices or procedures;
(xii)    any amendment, waiver, extension, termination or replacement of the KAR
Credit Facility (with a copy thereof) and an execution copy of the underlying
credit agreement with respect to the KAR Credit Facility, in each case, upon
execution thereof;
(xiii)    as soon as possible and in any event within 30 days after the Seller
knows or has reason to know of: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan that is a Single Employer Plan, a
failure to make any required contribution to a Plan, the creation of any lien in
favor of the Pension Benefit Guaranty Corporation or a Plan or any withdrawal
from, or the termination,

 
EX-IV-5
 

--------------------------------------------------------------------------------




Reorganization or Insolvency of, any Multiemployer Plan or (ii) the institution
of proceedings or the taking of any other action by the Pension Benefit Guaranty
Corporation or the Seller or any ERISA Affiliate or any Multiemployer Plan with
respect to the withdrawal from, or the terminating, Reorganization or Insolvency
of any Plan;
(xiv)    as soon as available and in any event upon the earlier to occur of (x)
45 days following the end of a fiscal quarter (90 days, in the case of the
fourth fiscal quarter in any fiscal year) and (y) the day a compliance
certificate is delivered pursuant to the KAR Credit Facility, a compliance
certificate setting forth computations in reasonable detail satisfactory to the
Majority Purchasers demonstrating compliance with the financial covenants of KAR
thereunder; and
(xv)    promptly after any changes, the current list of Excluded Receivables.
(m)    Separate Corporate Existence. Each of the Seller and AFC hereby
acknowledges that the Purchasers, the Agent and the Purchaser Agents are
entering into the transactions contemplated by the Agreement and the Transaction
Documents in reliance upon the Seller’s identity as a legal entity separate from
AFC. Therefore, from and after the date hereof, the Seller and AFC shall take
all reasonable steps to continue the Seller’s identity as a separate legal
entity and to make it apparent to third Persons that the Seller is an entity
with assets and liabilities distinct from those of AFC, the Originator and any
other Person, and is not a division of AFC or any other Person. Without limiting
the generality of the foregoing and in addition to and consistent with the
covenant set forth in paragraph (a) of this Exhibit IV, the Seller and AFC shall
take such actions as shall be required in order that:
(i) The Seller will be a limited purpose corporation whose primary activities
are restricted in its articles of incorporation to purchasing Receivables from
the Originator, entering into agreements for the servicing of such Receivables,
selling undivided interests in such Receivables and conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;
(ii) Not less than one member of Seller’s Board of Directors (the “Independent
Directors”) shall be individuals who are not direct, indirect or beneficial
stockholders, officers, directors, employees, affiliates, associates, customers
or suppliers of the Originator or any of its Affiliates. The Seller’s Board of
Directors shall not approve, or take any other action to cause the commencement
of a voluntary case or other proceeding with respect to the Seller under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law, or the appointment of or taking possession by, a receiver,
liquidator, assignee, trustee, custodian, or other similar official for the
Seller unless in each case the Independent Directors shall approve the taking of
such action in writing prior to the taking of such action. The Independent
Directors’ fiduciary duty shall be to the Seller (and creditors) and not to the
Seller’s shareholders in respect of any decision of the type described in the
preceding sentence. In the event an Independent Director resigns or otherwise
ceases to be a director of the Seller, there shall be selected a replacement
Independent Director who shall not be an individual within the proscriptions of
the first

 
EX-IV-6
 

--------------------------------------------------------------------------------




sentence of this clause (ii) or any individual who has any other type of
professional relationship with the Originator or any of its Affiliates or any
management personnel of any such Person or Affiliate and who shall be (x) a
tenured professor at a business or law school, (y) a retired judge or (z) an
established independent member of the business community, having a sound
reputation and experience relative to the duties to be performed by such
individual as an Independent Director;
(iii) No Independent Director shall at any time serve as a trustee in bankruptcy
for Originator or any Affiliate thereof;
(iv) Any employee, consultant or agent of the Seller will be compensated from
the Seller’s own bank accounts for services provided to the Seller except as
provided herein in respect of the Servicing Fee. The Seller will engage no
agents other than a Servicer for the Receivables, which Servicer will be fully
compensated for its services to the Seller by payment of the Servicing Fee;
(v) The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service its Receivables. The Seller will
pay the Servicer a monthly fee based on the level of Receivables being managed
by the Servicer. The Seller will not incur any material indirect or overhead
expenses for items shared between the Seller and the Originator or any Affiliate
thereof which are not reflected in the Servicing Fee. To the extent, if any,
that the Seller and the Originator or any Affiliate thereof share items of
expenses not reflected in the Servicing Fee, such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered, it
being understood that Originator shall pay all expenses relating to the
preparation, negotiation, execution and delivery of the Transaction Documents,
including, without limitation, legal and other fees;
(vi) The Seller’s operating expenses will not be paid by Originator or any
Affiliate thereof unless the Seller shall have agreed in writing with such
Person to reimburse such Person for any such payments;
(vii) The Seller will have its own separate mailing address and stationery;
(viii) The Seller’s books and records will be maintained separately from those
of the Originator or any Affiliate thereof;
(ix) Any financial statements of the Originator or KAR which are consolidated to
include the Seller will contain detailed notes clearly stating that the Seller
is a separate corporate entity and has sold ownership interests in the Seller’s
accounts receivable;
(x) The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of the Originator and any Affiliate
thereof;

 
EX-IV-7
 

--------------------------------------------------------------------------------




(xi) The Seller will strictly observe corporate formalities in its dealings with
the Originator and any Affiliate thereof, and funds or other assets of the
Seller will not be commingled with those of the Originator or any Affiliate
thereof. The Seller shall not maintain joint bank accounts or other depository
accounts to which the Originator or any Affiliate thereof (other than AFC in its
capacity as Servicer) has independent access and shall not pool any of the
Seller’s funds at any time with any funds of the Originator or any Affiliate
thereof;
(xii) The Seller shall pay to the Originator the marginal increase (or, in the
absence of such increase, the market amount of its portion) of the premium
payable with respect to any insurance policy that covers the Seller and any
Affiliate thereof, but the Seller shall not, directly or indirectly, be named or
enter into an agreement to be named, as a direct or contingent beneficiary or
loss payee, under any such insurance policy, with respect to any amounts payable
due to occurrences or events related to the Originator or any Affiliate thereof
(other than the Seller); and
(xiii) The Seller will maintain arm’s length relationships with the Originator
and any Affiliate thereof. The Originator or any Affiliate thereof that renders
or otherwise furnishes services to the Seller will be compensated by the Seller
at market rates for such services. Neither the Seller nor the Originator or any
Affiliate thereof will be or will hold itself out to be responsible for the
debts of the other or the decisions or actions respecting the daily business and
affairs of the other.
(n)    Mergers, Acquisitions, Sales, etc.
(i) The Seller shall not:
(A) be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire, whether in one or a series of transactions, all
or substantially all of the assets or any stock of any class of, or any
partnership or joint venture interest in, any other Person, or sell, transfer,
assign, convey or lease any of its property and assets (including, without
limitation, any Pool Receivable or any interest therein) other than pursuant to
this Agreement;
(B) make, incur or suffer to exist an investment in, equity contribution to,
loan, credit or advance to, or payment obligation in respect of the deferred
purchase price of property from, any other Person, except for obligations
incurred pursuant to the Transaction Documents; or
(C) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person.
(o)    Restricted Payments.
(i) General Restriction. Except in accordance with subparagraph (ii), the Seller
shall not (A) purchase or redeem any shares of its capital stock, (B) declare or
pay

 
EX-IV-8
 

--------------------------------------------------------------------------------




any Dividend or set aside any funds for any such purpose, (C) prepay, purchase
or redeem any subordinated indebtedness of the Seller, (D) lend or advance any
funds or (E) repay any loans or advances to, for or from the Originator. Actions
of the type described in this clause (i) are herein collectively called
“Restricted Payments”.
(ii) Types of Permitted Payments. Subject to the limitations set forth in clause
(iii) below, the Seller may make Restricted Payments so long as such Restricted
Payments are made only to the Originator and only in one or more of the
following ways:
(A) Seller may make cash payments (including prepayments) on the Company Note in
accordance with its terms; and
(B) if no amounts are then outstanding under the Company Note, the Seller may
declare and pay Dividends.
(iii) Specific Restrictions. The Seller may make Restricted Payments only out of
Collections paid or released to the Seller pursuant to Section 1.4(b).
Furthermore, the Seller shall not pay, make or declare:
(A) any Dividend if, after giving effect thereto, Seller’s Tangible Net Worth
would be less than [*]; or
(B) [*]
(p)    Use of Seller’s Share of Collections. Subject to clause (o) above, the
Seller shall apply its share of Collections to make payments in the following
order of priority: first, the payment of its expenses (including, without
limitation, the obligations payable to Purchasers, the Affected Persons, the
Agent, the Purchaser Agents and the Agent under the Transaction Documents),
second, the payment of accrued and unpaid interest on the Company Note, third,
the payment of the outstanding principal amount of the Company Note, and fourth,
other legal and valid corporate purposes permitted by the Agreement.
(q)    Amendments to Certain Documents.
(i) The Seller shall not amend, supplement, amend and restate, or otherwise
modify the Purchase and Sale Agreement, the Company Note, any other document
executed under the Purchase and Sale Agreement, the Deposit Account Agreements,
the Backup Servicing Agreement, the Backup Servicing Fee Letter (if any) or the
Seller’s articles of incorporation or by-laws, except (A) in accordance with the
terms of such document, instrument or agreement and (B) with the prior written
consent of the Agent. The Seller shall obtain confirmation of the then–current
rating of the Notes from S&P prior to amending the Seller’s articles of
incorporation.
(ii) The Servicer shall maintain a complete list of Excluded Receivables and
shall update such list on a timely basis for all changes thereto.

 
EX-IV-9
 

--------------------------------------------------------------------------------




(iii) The Originator shall not enter into, or otherwise become bound by, any
agreement, instrument, document or other arrangement that restricts its right to
amend, supplement, amend and restate or otherwise modify, or to extend or renew,
or to waive any right under, this Agreement or any other Transaction Document.
(r)    Incurrence of Indebtedness. The Seller shall not (i) create, incur or
permit to exist any Debt or liability, (ii) cause or permit to be issued for its
account any letters of credit or bankers’ acceptances, except for Debt incurred
pursuant to the Company Note and liabilities incurred pursuant to or in
connection with the Transaction Documents or otherwise permitted therein or
(iii) enter into any swap or derivative contract.
(s)    Lot Checks. The Seller shall, or shall cause the Servicer to, conduct Lot
Checks of the Obligors according to the Originator’s customary practices or such
more frequent intervals as may reasonably be requested by the Agent.
(t)    Cash Collateral Amounts. With respect to each Eligible Receivable, if the
related Contract (or related documentation) includes a “cash collateral”
feature, then all such “cash collateral” shall be deposited to the Deposit
Accounts held at [*] (numbered [*] and [*]) and such amounts shall be used to
secure the obligations of the related Obligor.”
(u)    Article 122a. On any date on which the Net Receivables Pool Balance is
greater than zero (1) AFC shall own 100% of the outstanding equity (including
amounts represented by the Loss Reserve) of the Seller; (2) the equity in the
Seller shall represent at least [*] of the Net Receivables Pool Balance (i.e.,
by virtue of the Loss Percentage being in excess of [*]); (3) AFC shall not
enter into any credit risk mitigation short positions or any other hedges with
respect to its equity interest in the Seller or the Eligible Receivables
(including amounts represented by the Loss Reserve); (4) in each Servicer
Report, AFC shall represent (a) that it continues to own 100% of the outstanding
equity of the Seller and (b) that no credit risk mitigation, short positions or
any other hedges with respect to its equity interest in the Seller or the
Eligible Receivables (including amounts represented by the Loss Reserve) have
been entered into; and (5) AFC shall provide to any Purchaser or Purchaser Agent
which is subject to European Union Directive 2006/48/EC (the “CRD”) all
information which such Purchaser or Purchaser Agent reasonably requests or
requires in order for such Purchaser or Purchaser Agent to comply with its
obligations under Article 122(a)(4) and (5) of the CRD.





 
EX-IV-10
 

--------------------------------------------------------------------------------




EXHIBIT V

TERMINATION EVENTS
Each of the following shall be a “Termination Event”:
(a)    Any Person which is the Servicer shall fail to (1) make when due any
payment or deposit to be made by it under the Agreement or any other Transaction
Document or (2) set aside or allocate all accrued and unpaid Program Fee,
Discount or Servicing Fee in accordance with Section 1.4(b) and in each case,
such failure shall remain unremedied for two Business Days after the earlier of
(i) the Servicer’s knowledge of such failure and (ii) notice to the Servicer of
such failure; or
(b)    The Seller shall fail (i) to transfer to any successor Servicer when
required any rights, pursuant to the Agreement, which the Seller then has with
respect to the servicing of the Pool Receivables, or (ii) to make any payment
required under the Agreement or any other Transaction Document, and in either
case such failure shall remain unremedied for two Business Days after notice or
discovery thereof; or
(c)    Any representation or warranty made or deemed made by the Seller or the
Servicer (or any of their respective officers) under or in connection with the
Agreement or any other Transaction Document or any information or report
delivered by the Seller or the Servicer pursuant to the Agreement or any other
Transaction Document shall prove to have been incorrect, incomplete (with
respect to such information or report delivered) or untrue in any material
respect when made or deemed made or delivered; provided, however, if the
violation of this paragraph (c) by the Seller or the Servicer may be cured
without any potential or actual detriment to any Purchaser, the Agent, any
Purchaser Agent, the Backup Servicer or any Program Support Provider, the Seller
or the Servicer, as applicable, shall have 30 days from the earlier of (i) such
Person’s knowledge of such failure and (ii) notice to such Person of such
failure to so cure any such violation before a Termination Event shall occur so
long as such Person is diligently attempting to effect such cure; or
(d)    The Seller or the Servicer shall fail to perform or observe any other
material term, covenant or agreement contained in the Agreement or any other
Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for 30 days after the earlier of (i) such
Person’s knowledge of such failure and (ii) notice to such Person of such
failure (or, with respect to a failure to deliver the Servicer Report or the
Portfolio Certificate pursuant to the Agreement, such failure shall remain
unremedied for five days); or
(e)    (i) A default shall occur in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Debt of
the Seller, AFC or KAR or (ii) a default shall occur in the performance or
observance of any obligation or condition with respect to such Debt if the
effect of such default is to accelerate the maturity of any such Debt, and, in
the case of either clause (i) or clause (ii), the Debt with respect to which
non-payment and/or non-performance shall have occurred exceeds, at any point in
time, with respect to the Seller or AFC, $1,000,000 in the aggregate for all
such occurrences or, with respect to KAR, $35,000,000, in the aggregate for all
such occurrences; or

 
EX-V-1
 

--------------------------------------------------------------------------------




(f)    The Agreement or any purchase or any reinvestment pursuant to the
Agreement shall for any reason (other than pursuant to the terms hereof)
(i) cease to create, or the Aggregate Participation shall for any reason cease
to be, a valid and enforceable perfected undivided percentage ownership interest
to the extent of the Aggregate Participation in each Pool Receivable free and
clear of any Adverse Claim, excepting only Permitted Liens and the Collections
with respect thereto and the Seller’s right, title and interest in, to and under
the Related Security and the proceeds thereof, or (ii) cease to create with
respect to all of Seller’s right, title and interest in, to and under the items
described in Section 1.2(d)(A) – (F), or the interest of the Agent (for the
benefit of the Secured Parties) with respect to such items shall cease to be, a
valid and enforceable first priority perfected security interest, and in the
case of the Pool Receivables, free and clear of any Adverse Claim, excepting
only Permitted Liens; or
(g)    The Originator, KAR or Seller shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Originator, KAR or Seller
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against it (but not instituted by it), either
such proceeding shall remain undismissed or unstayed for a period of 45 days, or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Originator, KAR or Seller shall take any corporate
action to authorize any of the actions set forth above in this paragraph (g); or
(h)    As of the last day of any calendar month, the arithmetic average of the
Default Ratios for the most recent [*] shall exceed [*] or the Default Ratio as
of the last day of any calendar month shall exceed [*]; or
(i)    As of the last day of any calendar month, the arithmetic average of the
Delinquency Ratios for the most recent [*] shall exceed [*] or the Delinquency
Ratio as of the last day of any calendar month shall exceed [*]; or
(j)    The arithmetic average of the Net Spread for the most recent [*] shall be
[*]; or
(k)    At any time the Aggregate Participation exceeds 100% and such condition
shall continue unremedied for five days after any date any Servicer Report or
Portfolio Certificate is required to be delivered; or
(l)    A Change in Control shall occur; or
(m)    (i) Any “accumulated funding deficiency” (within the meaning of Section
412 of the Internal Revenue Code or Section 302 of ERISA), whether or not
waived, shall exist

 
EX-V-2
 

--------------------------------------------------------------------------------




with respect to any Plan, (ii) a Reportable Event shall occur with respect to,
or proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Majority Purchasers, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iii) the Seller or
any ERISA Affiliate shall, or in the reasonable opinion of the Majority
Purchasers, is likely to, incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan, (iv) the
Internal Revenue Service shall file notice of a lien pursuant to Section 6323 of
the Internal Revenue Code with regard to any assets of the Seller or any ERISA
Affiliate and such lien shall not have been released within ten Business Days,
or the Pension Benefit Guaranty Corporation shall, or shall indicate its
intention to, file notice of a lien pursuant to Section 4068 of ERISA or perfect
a lien under Section 302(f) of ERISA with regard to any of the assets of Seller
or any ERISA Affiliate, or (v) any other adverse event or condition shall occur
or exist with respect to a Plan; and in each case in clauses (i), (ii), (iii),
(iv) and (v) above, such event or condition, together with all other such events
or conditions, if any, could reasonably be expected to involve an aggregate
amount of liability to the Seller or an ERISA Affiliate in excess of
$10,000,000; or
(n)    The Tangible Net Worth of the Seller shall be less than [*] or the
Tangible Net Worth of the Originator shall be less than [*]; or
(o)    Any material adverse change shall occur in the reasonable business
judgment of the Agent or the Majority Purchasers in the collectibility of the
Pool Receivables or the business, operations, property or financial condition of
the Originator or the Seller; or
(p)    The Termination Date shall occur or any Purchase and Sale Termination
Event (as defined in the Purchase and Sale Agreement) shall occur (whether or
not waived by the Seller); or
(q)    The Performance Guaranty shall cease to be in full force and effect with
respect to KAR, KAR shall fail to comply with or perform any provision of the
Performance Guaranty, or KAR (or any Person by, through or on behalf of KAR)
shall contest in any manner the validity, binding nature or enforceability of
the Performance Guaranty with respect to KAR; or
(r)    the sum of all of AFC’s Debt including (i) intercompany loans between AFC
and KAR, but excluding any guarantee of KAR’s Debt under the KAR Credit
Facility, and (ii) the outstanding balance of any other recourse transactions
(which excludes the Investment of the Aggregate Participation under this
Agreement and any Canadian securitization obligations) exceeds the sum of [*];
or
(s)    AFC’s debt (excluding guarantees) to equity ratio is greater than [*]; or
(t)    The aggregate Outstanding Balances of Eligible Receivables shall be less
than $100,000,000; or
(u)    The amount on deposit in the Cash Reserve Account shall at any time fail
to equal or exceed the Cash Reserve for a period of [*]; or

 
EX-V-3
 

--------------------------------------------------------------------------------




(v)    (i) any of the Originator, the Seller or the Servicer shall have asserted
that any of the Transaction Documents to which it is a party is not valid and
binding on the parties thereto; or (ii) any court, governmental authority or
agency having jurisdiction over any of the parties to any of the Transaction
Documents or any property thereof shall find or rule that any material
provisions of any of the Transaction Documents is not valid and binding on the
parties thereto and all appeals therefrom have been decided or the time to
appeal has run; or
(w)    the Backup Servicer shall resign or be terminated and no successor Backup
Servicer reasonably acceptable to the Agent shall have been appointed pursuant
to a replacement Backup Servicing Agreement within 90 days of such resignation
or termination; unless on or prior to the first day in which a Backup Servicer
is required to be appointed pursuant to this paragraph (x) KAR’s senior
unsecured debt shall be rated at least “BBB-” by S&P and “Baa3” by Moody’s;
provided, that a Termination Event shall be deemed to occur if no Backup
Servicer reasonably acceptable to the Agent shall have been appointed within 90
days following any subsequent withdrawal, suspension or downgrade of such senior
unsecured debt ratings of KAR below “BBB-” by S&P or below “Baa3” by Moody’s or,
if the applicable rating is “BBB-” by S&P or “Baa3” by Moody’s, the placement of
such ratings on credit watch or similar notation; or
(x)    the occurrence of a KAR Financial Covenant Termination Event; or
(y)    as of the last day of any calendar month, the arithmetic average of the
Payment Rate for the most recent [*] shall be less than [*]; or
(z)    As reported on its consolidated balance sheet, AFC shall fail to maintain
(as measured as of the last Business Day of each calendar week) cash and cash
equivalents (including, without limitation, any intercompany receivable payable
by KAR to AFC upon demand) of at least [*], at least [*] of which must
constitute unrestricted cash (i.e., cash that is neither (i) pledged to a third
party unrelated to this facility, nor (ii) in an account in which a third party
unrelated to this facility has a perfected security interest).







 
EX-V-4
 

--------------------------------------------------------------------------------




EXHIBIT VI
PORTFOLIO CERTIFICATE
AFC Funding Corporation
To:
BMO Capital Markets, as Agent and Fairway Purchaser Agent; BMO Harris Bank as
Purchaser; Deutsche Bank AG as Purchaser; Deutsche Bank AG, as Saratoga
Purchaser Agent; and Fifth Third Bank as Purchaser
 
 
 
 
 
 
 
Reference is made to the 5th Amended and Restated Receivables Purchase
Agreement, dated as of June 21, 2013, (herein, as amended or otherwise modified
from time to time, called the "Receivables Purchase Agreement"), among AFC
Funding Corp. (the "Seller"), Automotive Finance Corporation (the "Servicer"),
the entities from time parties thereto as Purchasers or Purchase Agents
thereunder, BMO Capital Markets Corp. as Agent. Capitalized terms used but not
otherwise defined herein are used as defined in the Receivables Purchase
Agreement.
 
 
 
 
 
 
Date
The Seller hereby certifies and warrants to you that the following is a true and
correct computation as of:
 
6/21/2013
 
 
 
 
 
 
 
current Investment
 
 
0
 
 
reduced by, the amount of cash in the [*] at the end of business on the last
Business Day of the prior calendar week, that was wired to the respective
Purchaser on the immediately following Business Day to pay down the Purchaser's
Investment.
 
 
 
 
 
0
 
 
plus, with respect to a request for an increase of the Purchasers' Investments,
the amount of such increase.
 
0
 
 
                 Investment after funding activity
 
1A
0
 
 
 
 
 
 
 
 
Current balance of unfufilled purchases subject to a Deferred Purchase Date
1B
0
 
 
 
 
 
 
 
 
Loss Reserve [*]
[*]
1C
#VALUE!
 
 
 
 
 
 
 
 
 
 
TOTAL (1)
#VALUE!
 
Net Receivables Pool Balance
 
 
 
 
 
 
 
 
 
 
Total of all Receivables in the Receivables Pool (A) [Note: these letters
correspond to the Servicer Report.]
 
0
 
 
 
 
 
 
 
 
Reduction for: Specified Ineligible Receivables (B)
 
0
 
 
 
 
 
 
 
 
Reduction for: Title Attached Receivables (D)
 
0
 
 
 
 
 
 
 
 
Reduction for: ineligible Receivables (F)
 
0
 
 
 
 
 
 
 
 
Reduction for: Normal Concentration limit (H)
 
0
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
0
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
0
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
0
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
0
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
0
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
0
 
 
 
 
 
 
 
 
Reduction for: Special Concentration limit - [*]
 
0
 
 
Net Receivables Pool Balance
2A
0
 
 
 
 
 
 
 
Liquidation Account balance excess/(deficit)
 
 
 
 
Amount of Collections on deposit in the Liquidation Account (other than amounts
transferred thereto from the Deposit Accounts to pay Discount, Servicing Fee,
Unaffiliated Servicing Fee, Backup Servicing Fee, Transition Expenses and
Program Fees, Note Placement Fee and Indemnified Amounts)
 
 
 
 
2B
0
 
 
 
 
 
 
 
 
 
 
TOTAL (2)
0
 
 
 
 
 
 
 
Aggregate Participation TEST:
(1) / (2)
#VALUE!
 
 
Is Aggregate Participation less than or equal to 100%?
 
#VALUE!
 
 
 
 
 
 
 
Cash Reserve [*]
 
 
 
 
 
Is Level One Trigger applicable?
 
 
No
 
 
 
 
 
 
 
 
Cash Reserve Account balance
3A
0
 
 
 
 
 
 
 
 
Cash Reserve Required Amount (1A * Cash Reserve %)
3B
0
 
 
 
 
 
 
 
Cash Reserve TEST: (3A must be greater than or equal to 3B)
 
COMPLIES
 
 
 
 
 
 
 
IN WITNESS WHEREOF, the SELLER has caused this Portfolio Certificate to be
executed and delivered by the Servicer. In addition, as of the date of this
Portfolio Certificate, both AFC and AFC Funding are in compliance with all
Representations & Warranties and Covenants. Also, no Termination Events or
Unmatured Termination Events have occurred under the RPA.
 
 
 
 
 
 
 
 
 
 
 Automotive Finance Corporation, as Servicer
 
 
 
 
 
 
 
 
 
 
By: _________________________________
 
 
 
 Name: James E. Money, II
 
 
 
 
Title: Chief Financial Officer and Treasurer
 
 




 
EX-VI-1
 

--------------------------------------------------------------------------------




EXHIBIT VII

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
In addition to the representations, warranties and covenants contained in the
Agreement, to induce Purchasers and Agent to enter into the Agreement and, in
the case of Purchasers, to purchase the Participation hereunder, the Seller
hereby represents, warrants and covenants to Agent and the Purchasers as to
itself as follows on the Closing Date and on the date of each purchase and
reinvestment in the Participation thereafter:
General
1.    The Agreement creates a valid and continuing security interest (as defined
in the Indiana UCC) in the Pool Receivables in favor of the Agent, for the
benefit of the Secured Parties, which security interest is prior to all other
Adverse Claims, and is enforceable as such as against creditors of and
purchasers from the Seller.
2.    The Pool Receivables constitute “accounts,” “payment intangibles,”
“general intangibles,” “instruments” or “tangible chattel paper,” within the
meaning of the Indiana UCC.
3.    The Cash Reserve Account, the Deposit Accounts and the Liquidation Account
and all subaccounts of such accounts, constitute either a “deposit account” or a
“securities account” within the meaning of the Indiana UCC.
4.    The Originator or the Originating Lender, as applicable, thereof has
perfected its security interest against the Obligors in the property securing
the Pool Receivables (to the extent that a security interest in such property
can be perfected by the filing of a financing statement).
Creation
5.    The Seller owns and has good and marketable title to the Pool Receivables
free and clear of any Adverse Claim, claim or encumbrance of any Person,
excepting only Permitted Liens.
6.    Originator has received all consents and approvals to the sale of the Pool
Receivables to the Seller required by the terms of the Receivables that
constitute instruments or payment intangibles.
Perfection
7.    Each of the Originator and the Seller has caused or will have caused,
within ten days after the effective date of the Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the
Receivables from Originator to the Seller pursuant to the Purchase and Sale
Agreement and the security interest therein granted by the Seller to the Agent,
for the benefit of the Secured Parties, hereunder; and Originator or Originating
Lender has in its possession the original copies of such instruments or tangible
chattel paper that constitute or evidence the Pool Receivables, and

 
EX-VII-1
 

--------------------------------------------------------------------------------




all financing statements referred to in this paragraph contain a statement to
the effect that: A purchase of or security interest in any collateral described
in this financing statement will violate the rights of the Agent, for the
benefit of the Secured Parties.
8.    With respect to Pool Receivables that constitute an instrument or tangible
chattel paper:
Such instruments or tangible chattel paper is in the possession of the Servicer
and the Agent has received a written acknowledgment from the Servicer that the
Servicer is holding such instruments or tangible chattel paper solely on behalf
and for the benefit of the Agent, on behalf of the Secured Parties, and each of
the Originator and the Seller has caused or will have caused, within ten days
after the effective date of the Agreement, the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law, and all financing statements referred to in
this paragraph contain a statement to the effect that: A purchase of or security
interest in any collateral described in this financing statement will violate
the rights of the Agent, for the benefit of the Secured Parties.
9.    With respect to the Cash Reserve Account, the Deposit Accounts and the
Liquidation Account and all subaccounts of such accounts that constitute deposit
accounts, either:
(i) The Seller has delivered to the Agent, for the benefit of the Secured
Parties, a fully executed agreement pursuant to which the bank maintaining the
deposit accounts has agreed to comply with all instructions originated by the
Agent, for the benefit of the Secured Parties, directing disposition of the
funds in such accounts without further consent by the Seller; or
(ii) The Seller has taken all steps necessary to cause the Agent, on behalf of
the Secured Parties, to become the account holder of such accounts.
10.    With respect to the Cash Reserve Account, the Deposit Accounts and the
Liquidation Account or subaccounts of such accounts that constitute “securities
accounts” or “securities entitlements” within the meaning of the Indiana UCC:
(i) The Seller has delivered to the Agent, for the benefit of the Secured
Parties, a fully executed agreement pursuant to which the securities
intermediary has agreed to comply with all instructions originated by the Agent,
for the benefit of the Secured Parties, relating to such account without further
consent by the Seller; or
(ii) The Seller has taken all steps necessary to cause the securities
intermediary to identify in its records the Agent, for the benefit of the
Secured Parties, as the person having a security entitlement against the
securities intermediary in each of such accounts.



 
EX-VII-2
 

--------------------------------------------------------------------------------




Priority
11.    Other than the transfer of the Receivables to the Seller under the
Purchase and Sale Agreement and the security interest granted to the Agent, for
the benefit of the Secured Parties, pursuant to this Agreement, neither the
Seller nor the Originator has pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Pool Receivables or the Cash
Reserve Account, the Deposit Accounts, the Liquidation Account or any subaccount
of such accounts. Neither the Seller nor the Originator has authorized the
filing of, or is aware of any financing statements against the Seller or the
Originator that include a description of collateral covering the Pool
Receivables or the Cash Reserve Account, the Deposit Accounts, the Liquidation
Account or any subaccount of such accounts other than any financing statement
relating to the security interest granted to the Agent, for the benefit of the
Secured Parties, hereunder or that has been terminated.
12.    Neither the Seller nor the Originator is aware of any judgment, ERISA or
tax lien filings against either the Seller or the Originator.
13.    None of the instruments or tangible chattel paper that constitute or
evidence the Pool Receivables has any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than the
Seller or the Agent, for the benefit of the Secured Parties.
14.    Neither the Cash Reserve Account, the Deposit Accounts, the Liquidation
Account nor any subaccount of such accounts are in the name of any person other
than the Seller or the Agent, on behalf of the Secured Parties. The Seller has
not consented to the securities intermediary of any such account to comply with
entitlement orders of any person other than the Agent, on behalf of the Secured
Parties.
15.    Survival of Perfection Representations. Notwithstanding any other
provision of the Agreement or any other Transaction Document, the Perfection
Representations contained in this Exhibit VII shall be continuing, and remain in
full force and effect (notwithstanding any termination of the commitments or any
replacement of the Servicer or termination of Servicer’s rights to act as such)
until such time as Investments and all other obligations under the Agreement
have been finally and fully paid and performed.
16.    No Waiver. The parties to the Agreement: (i) shall not, without obtaining
a confirmation of the then-current rating of the Notes, waive any of the
Perfection Representations; and (ii) shall provide the Ratings Agencies with
prompt written notice of any breach of the Perfection Representations, and shall
not, without obtaining a confirmation of the then-current rating of the Notes
(as determined after any adjustment or withdrawal of the ratings following
notice of such breach), waive a breach of any of the Perfection Representations.
17.    Servicer to Maintain Perfection and Priority. The Servicer covenants
that, in order to evidence the interests of the Agent, on behalf of the Secured
Parties, under this Agreement, Servicer shall take such action, or execute and
deliver such instruments (other than effecting a Filing (as defined below),
unless such Filing is effected in accordance with this paragraph) as may be

 
EX-VII-3
 

--------------------------------------------------------------------------------




necessary or advisable including, without limitation, such actions as are
requested by the Agent, on behalf of the Secured Parties, to maintain and
perfect, as a first priority interest (subject only to Permitted Liens), the
Agent’s, on behalf of the Secured Parties’, security interest in the Pool
Receivables and Collections with respect thereto and the Seller’s right, title
and interest in, to and under the Related Security and the proceeds thereof.
Servicer shall, from time to time and within the time limits established by law,
prepare and present to the Agent, on behalf of the Secured Parties, for the
Agent, on behalf of the Secured Parties, to authorize (based in reliance on the
opinion of counsel hereinafter provided for) the Servicer to file, all financing
statements, amendments, continuations, initial financing statements in lieu of a
continuation statement, terminations, partial terminations, releases or partial
releases, or any other filings necessary or advisable to continue, maintain and
perfect the Agent’s, on behalf of the Secured Parties’, security interest in the
Pool Receivables and Collections with respect thereto and the Seller’s right,
title and interest in, to and under the Related Security and the proceeds
thereof as a first-priority interest (subject only to Permitted Liens) (each a
“Filing”). Servicer shall present each such Filing to the Agent, on behalf of
the Secured Parties, together with (x) an opinion of counsel as to perfection
and such other matters as the Agent may reasonably request with respect to such
Filing, and (y) a form of authorization for the Agent’s, on behalf of the
Secured Parties’ signature. Upon receipt of such opinion of counsel and form of
authorization, the Agent, on behalf of the Secured Parties, shall promptly
authorize in writing Servicer to, and Servicer shall, effect such Filing under
the Uniform Commercial Code without the signature of Originator, the Seller, or
the Agent, on behalf of the Secured Parties where allowed by applicable law.
Notwithstanding anything else in the Agreement to the contrary, the Servicer
shall not have any authority to effect a Filing without obtaining written
authorization from the Agent, on behalf of the Secured Parties, in accordance
with this paragraph (17).



 
EX-VII-4
 

--------------------------------------------------------------------------------




SCHEDULE I

[RESERVED]





 
SCH-I-1
 

--------------------------------------------------------------------------------




SCHEDULE II

DEPOSIT BANKS AND DEPOSIT ACCOUNTS
Deposit Bank
Deposit Account
[*]
[*]
[*]
[*]
[*]
[*]








 
SCH-II-1
 

--------------------------------------------------------------------------------




SCHEDULE III
NET RECEIVABLES POOL BALANCE CALCULATIONS
 
 
In calculating NRPB, there should be no duplication of amounts previously
reduced from a different category.
Net Receivables Pool Balance Calculation
 
 
 
 
Total Pool Receivables
 
 
 
 
(A)
Specified Ineligible Receivables
 
 
 
 
(B)
Total Pool Receivables excluding Specified Ineligible Receivables
 
 
(A) - (B)
 
(C)
Title Attached Receivables
 
 
 
 
(D)
Receivables subject to Back-up Servicing Fee
 
 
(C) - (D)
 
(E)
 
 
 
 
 
 
 
 
 
ineligible Receivables
Non-US residents, governmental, or other ineligible obligors
 
 
f1
 
 
Delinquent Receivables
 
 
f2
 
 
Defaulted Receivables
 
 
f3
 
 
Obligors with > [*] Defaulted Receivables
 
 
f4
 
 
Short-pays
 
 
f5
 
 
NSF
 
 
f6
 
 
Ineligible contract terms
 
 
f7
 
 
Receivable > original terms without Excess Curtailment
 
 
f8
 
 
Other ineligible vehicle types
 
 
f9
 
 
Sold out of Trust
 
 
f10
 
 
Obligors subject to bankruptcy or insolvency proceedings
 
 
f11
 
 
Rental Receivables (Principal Balance > [*])
 
 
f12
 
 
Term > [*] payoff
 
 
f13
 
 
 
 
 
 
Total ineligible Receivables
(sum f)
 
(F)
Eligible Receivables
 
 
(E) - (F)
 
(G)
 
 
 
 
 
 
 
 
 
Normal Concentration Percentage
Obligor Name
Amount
Also, has Rental?
Y/N
Concentration limit
Limit
Excess concentrations
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
h1
 
 
 
 
 
 
 
 
h2
 
 
 
 
 
 
 
 
h3
 
 
 
 
 
 
 
 
h4
 
 
 
 
 
 
 
 
h5
 
 
 
 
 
 
 
 
h6
 
 
 
 
 
 
 
 
h7
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
h8
 
 
 
 
 
 
 
 
h9
 
 
 
 
 
 
 
 
h10
 
 
 
 
 
 
 
 
(sum h)
 
(H)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Special Obligors
Obligor Name
Amount
Also, has Rental? Y/N
Concentration Limit
Limit
Excess concentrations
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
i1
 
 
 
 
 
 
 
 
i2
 
 
 
 
 
 
 
 
i3
 
 
 
 
 
 
 
 
i4
 
 
 
 
 
 
 
 
i5
 
 
 
 
 
 
 
 
i6
 
 
 
 
 
 
 
 
i7
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
i8
 
 
 
 
 
 
 
 
i9
 
 
 
 
 
 
 
 
i10
 
 
 
 
 
 
 
 
(sum i)
—
(I)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
All Obligors exceeding [*] Normal Concentration limit (aggregate concentration
limit [*])
 
 
Value of Receivables for
 
 
 
Obligor Name
Amount
 
Concentration Limit
Limit
Obligors exceeding [*]
 
 
 
0


0
 
0
 
0
 
 
 
0


0
 
0
 
0
 
 
 
0


0
 
0
 
0
 
 
 
0


0
 
0
 
0
 
 
 
0


0
 
0
 
0
 
 
 
0


0
 
0
 
0
 
 
 
0


0
 
0
 
0
 
 
 
0
0
 
0
 
0
 
 
 
0
0
 
0
 
0
 
 
 
0
0
 
0
 
0
 
 
 
 
 
 
 
 
 
 
 
 
Total of Special Obligors exceeding [*]
 
(i)
0
(sum j)
 
 
 
 
[*] concentration percentage x (G)
 
(ii)
0
 
 
 
 
 
Excess concentration


 
 
 
 
if (i) > (ii), then (ii) - (i)
—
(J)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Specialty Vehicles
 
 
 
 
 
 
 
 
 
Total Motorcycles (including all-terrain vehicles)
(i)
 
 
 
 
 
 
All-Terrain Vehicles
(ii)
 
 
 
 
 
 
     All-Terrain Vehicles Advance Limit
(iii)
 
 
 
 
 
 
     All Terrain Vehicles Discounted amount
(ii) x (iii)
 
(iv)
 
 
 
 
     Total Motorcycles discounted amount
 
 
(i) - (ii) + (iv)
 
(x)
 
 
 
 
 
 
 
 
 
 
 
Salvage Vehicles
(v)
 
 
 
 
 
 
     Advance Limit
 
(vi)
 
 
 
 
 
 
     Salvage Vehicles discounted amount
 
 
(v) x (vi)
 
(y)
 
 
 
 
 
 
 
 
 
 
 
Marine Crafts
 
(vii)
 
 
 
 
 
 
     Advance Limit
 
(viii)
 
 
 
 
 
 
     Marine Crafts discounted amount
 
 
(vii) x (viii)
 
(z)
 
 
 
 
 
 
 
 
 
 
 
Specialty Vehicle Type
Amount
 
Concentration limit
Limit
Excess concentrations
 
 
 
[*] from (x)
 
k1
 
 
 
K1
 
 
[*]
 
k2
 
 
 
K2
 
 
[*]
 
k3
 
 
 
K3
 
 
[*] from (y)
 
k4
 
 
 
K4
 
 
[*]
 
k5
 
 
 
K5
 
 
[*] from (z)
 
k6
 
 
 
K6
 
 
[*]
 
k7
 
 
 
K7
 
 
Excess concentration
 
 
 
 
(sum k)
 
(K)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
[*] Specialty Vehicle Aggregate Special Concentration Percentage
 
 
 
 
 
 
Total Specialty Vehicles
(i)
 
sum (k)
 
 
 
 
Excess concentration
(ii)
 
from (K)
 
 
 
 
Total Specialty Vehicles, net of Excess Concentration
(i) - (ii)
 
(iii)
 
 
 
 
 
[*] Concentration Percentage x (G)
 
(iv)
—
 
 
 
Excess Concentration
 
 
 
if (iii) > (iv), then (iv) - (iii)
 
(L)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Extended Curtailment Receivables
Extended Curtailment Receivables
(i)
 
 
 
 
 
 
Extended Curtailments > [*] days
(ii)
 
 
 
 
 
 
Extended Curtailments delinquent [*] days
(iii)
 
 
 
 
 
 
 
 
 
 
 
 
from (ii)
 
(M)
 
 
(i) - (ii)
 
(iv)
 
 
Reduction to NRPB
 
Discount percentage
(v)
 
 
 
 
 
 
Discounted amount
 
(iv) x (v)
 
n1
 
 
Value at [*] advance limit
(iii) * [100% - (v)]
 
(vi)
 
 
 
 
[*] Concentration percentage x (G)
(vii)
 
 
 
 
 
 
Excess concentration
 
if (vi) > (vii), then (vii) - (vi)
 
n2
 
 
 
 
 
 
 
 
(sum n)
 
(N)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Rental Receivables
Static Rental Receivables Pool Net Loss Rate
 
**
Static Rental Receivables Pool Net Loss Rate
Advance rate
 
 
 
** Rate from worst performing [*] rolling vintage during last 24 Months
 
 
 
Applicable Rental Receivables Advance Rate
(i)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rental Receivables
 
 
 
 
 
 
 
All Rental Receivables including large rental Obligors
(ii)
 
 
 
 
 
 
Individual excess concentrations (not to double count)
(iii)
 
sum (h8-h10) - sum(i8-i10)
 
 
 
 
 
(iv)
 
(ii) - (iii)
 
 
 
Discount percentage (inverse of Appl. Rent. Rcv Adv. Rate)
(v)
 
100% - (i)
 
 
 
Discounted amount
 
(iv) x (v)
—
o1
 
 
 
 
 
 
 
 
 
 
 
Value of Rental Receivables at applicable advance rate
(i) x (iv)
 
 
 
 
 
 
[*] concentration percentage x (G)
(v)
 
 
 
 
 
 
Excess concentration


 
 
if (iv) > (v), then (v) - (iv)
—
o2
 
 
 
 
 
 
 
 
(sum l)
 
(O)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Minimum Curtailment Payment
 
 
 
 
 
 
 
 
 
Receivables (excluding Rental) w/ curtailment pymt [*], but [*]
(i)
 
 
 
 
 
 
[*] concentration limit
(ii)
 
 
 
 
 
 
Excess Concentration
 
if (i) > (ii), then (i) - (ii)
 
 
 
(P)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Maximum Terms
[*] Day Terms
(i)
 
 
 
 
 
 
[*] Concentration Percentage x (G)
(ii)
 
 
 
 
 
 
Excess Concentration
 
 
 
if (i) > (ii), then (ii) - (i)
 
(Q)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
[*] to [*] Day Terms
(iii)
 
 
 
 
 
 
[*] Concentration Percentage x (G)
(iv)
 
 
 
 
 
 
Excess Concentration
 
 
 
 
if (iii) > (iv), then (iv) - (iii)
 
(R)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Auction Credit
 
 
 
 
 
 
 
 
 
Total Auction Credits
 
(i)
 
 
 
 
 
 
[*] concentration limit
 
(ii)
 
 
 
 
 
 
Excess Concentration
 
 
if (i) > (ii), then (i) - (ii)
 
 
 
(S)
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
Total of discounts and excess concentrations
 
(Sum H through S)
 
(T)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
 
 
 
 
(G) + (T)
 
 










 
SCH-III-1
 

--------------------------------------------------------------------------------




SCHEDULE IV

[RESERVED]



 
SCH-IV-1
 

--------------------------------------------------------------------------------




SCHEDULE V

TAX MATTERS
None.





 
SCH-V-1
 

--------------------------------------------------------------------------------




SCHEDULE VI

COMPETITOR FINANCIAL INSTITUTIONS
[*]



 
SCH-VI-1
 

--------------------------------------------------------------------------------




ANNEX A
FORM OF PURCHASE NOTICE
[bmoimage.jpg]
 
 
 
 
AFC Funding Corporation
 
 
 
 
PURCHASE/PAYDOWN Request
 
 
 
 
 
 
[DATE]
FAX/E-MAIL TO:
BMO Capital Markets
BMO Harris Bank
Saratoga
Deutsche Bank
Fifth Third
 
 
Attn:
Attn:
Attn:
Attn:
Attn:
 
 
Phone:
Phone:
Phone:
Phone:
Phone:
 
 
Fax:
Fax:
Fax:
Fax:
fax:
 
 
Email all of these recipients:
Email all of these recipients:
Email all of these recipients:
Email all of these recipients:
Email all of these recipients:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TRANSACTION AMOUNT
CLIENT NAME:
AFC Funding Corporation
 
 
 
Total Current Outstandings


 
 
 
 
 
 
INCREASE


 
FUNDING DATE:
[DATE]
 
 
 
 PAYDOWN


 
 
 
 
 
 
 
 
 
FAIRWAY


BMO Harris


Saratoga


Deutsche Bank


Fifth Third


 
 
 
 
 
 
 
 
MATURITY RANGE FOR CONDUITS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FAIRWAY


BMO Harris


Saratoga


Deutsche Bank


Fifth Third


TOTALS


PURCHASE AMOUNT:
 
 
 
 
 
 
Next Business Day's activity - Increase
 
 
 
 
 
$
—


 
 
 
 
 
 
 
PAYDOWN AMOUNT :
 
 
 
 
 
 
Next Business Day's activity - Decrease
 
 
 
 
 
$
—


 
 
 
 
 
 
 
CURRENT OUTSTANDINGS:
 
 
 
 
 
$
—


 
 
 
 
 
 
 
REQUESTED OUTSTANDINGS (Next Business Day):
 
 
 
 
 
$
—


 
 
 
 
 
 
—
%
 
 
 
 
 
 
 
Maximum Limit (Facility / Purchase)
 
 
 
 
 
$
—


 
%


%


%


%


%


—
%
 
 
 
 
 
 
 
Limit Exceeded?
Within Limit


Within Limit


Within Limit


Within Limit


Within Limit


Within Limit


 
 
 
 
 
 
 
Deferred Payments Pending?
No


No


No


No


No


 
    (If Yes, see separate schedule attached & include unfulfilled amounts in
requested outstanding total above)
0


0


0


0


0


 
 
 
 
 
 
 
 
 
FAIRWAY


BMO HARRIS


SARATOGA


DEUTSCHE BANK


FIFTH THIRD


TOTALS


 
$
—


$
—


$
—


$
—


$
—


$
—


 
 
 
 
 
 
 
WIRE INSTRUCTIONS for AFC:
Wire Instrns for FAIRWAY


Wire Instrns for BMO Harris


Wire Instrns for Saratoga


Wire Instrns for Deutsche Bank


Wire Instrns for Fifth Third


 
Bank:
 
 
 
 
 
 
ABA:
 
 
 
 
 
 
Account #:
 
 
 
 
 
 
Account Name:
 
 
 
 
 
 
Reference:
 
 
 
 
 
 
Special Instructions:
 
 
 
 
 
 
Wells Contact:
 
 
 
 
 
 
 
 
 
 
 
 
 
Send CP trade confirmations to:
 
 
 
 
 
 
 
 
 
 
 
Automotive Finance Corporation, as Servicer
 
 
 
 
 
 
 
 
 
 
 
 
By:______________________________
 
 
 
 
 
Name: James E. Money, II
 
 
 
 
 
Title: Chief Financial Officer and Treasurer


 
Annex A-1
 

--------------------------------------------------------------------------------




ANNEX B
FORM OF SERVICER REPORT
Delivered Electronically in Excel Format
AFC FUNDING CORPORATION
 
 
 
 
 
 
 
 
 
 
Servicer Report
 
 
Dated:
 
 
 
30-Sep-12


 
Inputs


 
 
 
 
 
# of Days in Month:
 
 
30


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This Servicer report is delivered pursuant to the Fifth Amended and Restated
Receivables Purchase Agreement (the “RPA”) dated as of June 21, 2013 among AFC
Funding Corporation, as Seller, Automotive Finance Corporation, as Servicer, the
entities identified from time to time as Purchasers or Purchaser Agents, and BMO
Capital Markets Corp, as Agent.
 
 
 
 
 
 
 
 
 
 
 
 
Part I.
Purchase Limit, Investment Amount, and Participation as of
 
 
 
 
30-Sep-12
 
 
 
 
 
 
Fairway
BMO Harris
Saratoga
Deutche Bank
Fifth Third
Total
 
 
A.
Purchase Limit
 
 
 
 
 
—


 
 
 
Purchase Limit %
 
 
 
 
 
 
 
 
B.
Aggregate Investment Amount (Excludes Cash Wired from [*])
 
 
 
 
 
 
 
 
C.
Aggregate unfulfilled Purchases pending in connection with Deferred Purchase
Date
 
 
 
 
 
 
 
 
D.
Cash wired from [*]
 
 
 
 
 
 
 
 
E.
Aggregate Investment Amount (Net of Cash Wired from [*] & Including Purchase
amounts subject to a Deferred Purchase Date)
 
 
 
 
 
 
 
 
F.
Aggregate Loss Reserve Calculation
 
 
 
 
 
 
 
 
G.
Collateral Balance = (Net Receivables Pool Balance + Excess in Liq. Acct )
 
 
 
 
 
 
 
 
H.
Participation = [((E+F)/G))]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part II.
Receivables Rollforward and Aging Report
 
 
 
 
 
 
 
 
 
See Section I details on Receivables Pool Balance calculated as of the Month End
Date.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part III.
Concentration Limits and Net Receivables Pool Balance
 
 
 
 
 
 
 
 
 
See Section II details on Receivables Pool Balance calculated as of the Month
End Date.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part IV.
Required Reserves (Section III)
 
$


 
%


 
 
 
 
A.
Loss Reserve (incl Cash Res)
Loss Reserves and Percentage
 
 
 
 
 
 
 
 
 
Minimum Level (Min % * Investment)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B.
Cash Reserve (part of LR)
Minimum Level (Min % * Investment)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part V.
Performance Triggers (Section IV)
 
 
Actual


 
Trigger Level


 
 
 
 
A.
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  In Compliance
 
 
B.
[*]
 
 
 
 
 
 
  In Compliance
 
 
C.
[*]
 
 
 
 
 
 
  In Compliance
 
 
D.
[*]
 
 
 
 
 
 
  In Compliance
 
 
E.
[*]
 
 
 
 
 
 
  In Compliance
 
 
F.
[*]
 
 
 
 
 
 
  In Compliance
 
 
G.
Net Spread Test [*]
 
 
 
 
 
 
  In Compliance
 
 
H.
Net Spread Test [*]
 
 
 
 
 
 
  In Compliance
 
 
I.
[*]
 
 
 
 
 
 
  In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part VI.
Financial Triggers & Covenants (Section V)
 
Actual


 
Trigger Level


 
 
 
 
A.
Bankruptcy
 
 
 
  In Compliance
 
 
B.
Material Adverse Change
 
 
 
  In Compliance
 
 
C.
ERISA / IRS section 6323 Lien
 
 
 
  In Compliance
 
 
D.
Change in Control
 
 
 
  In Compliance
 
 
E.
KAR Financial Covenant Violation
 
 
 
  In Compliance
 
 
F.
AFC owns 100% of Seller's Equity which represents [*] of NRPB
 
 
 
  In Compliance
 
 
G.
No credit risk mitigation, short position, or other hedges with respect to AFC's
equity interest
 
 
 
  In Compliance
 
 
H.
Cross Acceleration of Corporate Debt (Seller or AFC > [*]; KAR > [*])
 
 
 
  In Compliance
 
 
I.
AFC consolidated cash equivalents are at least [*] (incl [*] unrestricted cash)
 
 
 
  In Compliance
 
 
J.
Cash Reserve exceeds required amount
 
 
 
  In Compliance
 
 
K.
Level One Trigger Event
 
 
 
  In Compliance
 
 
L.
Servicer's Debt + Investment Limitation
 
 
 
  In Compliance
 
 
M.
Tangible Net Worth Test (AFC)
 
 
 
  In Compliance
 
 
N.
Tangible Net Worth Test (Seller)
 
 
 
  In Compliance
 
 
O.
Leverage Ratio (Debt / Equity) of AFC - Quarterly
 
 
 
  In Compliance
 
 
P.
Increase to Utilization Fee Event [*]
 
 
 
  In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
Part VII.
Reporting Requirements
 
Timing
 
 
 
 
 
 
A.
Quarterly Financial Statements (unaudited) - KAR & AFC
 
[*]
 
 
 
 
 
 
B.
Annual Financial Statements - KAR & AFC
 
[*]
 
 
 
 
 
 
C.
KAR Compliance Certificate (includes Rating Agencies)
 
[*]
 
 
 
 
 
 
D.
Reporting Period
 
[*]
 
 
 
 
 
 
E.
Report Dates (includes Rating Agencies)
 
[*]
 
 
 
 
 
 
F.
Material Changes to Servicer Report
 
[*]
 
 
 
 
 
 
G.
Notice of Termination Event or Unmatured Termination Event (includes Rating
Agencies)
 
[*]
 
 
 
 
 
 
H.
Notice of ERISA Liens > $250,000 or reportable events
 
[*]
 
 
 
 
 
 
I.
Seller, changes to name, jurisdiction or corporate structure
 
[*]
 
 
 
 
 
 
J.
Litigation over $500,000
 
[*]
 
 
 
 
 
 
K.
List of Subservicers with Contact Information
 
[*]
 
 
 
 
 
 
L.
Material changes to Credit and Collection Policy
 
[*]
 
 
 
 
 
 
M.
Changes to standard operating practices or procedures
 
[*]
 
 
 
 
 
 
N.
Changes to Excluded Receivables
 
[*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Part VIII.
Representations & Warranties
 
 
 
 
 
 
 
 
 
The Servicer certifies the figures on the Servicer Report to be true and
complete, no Termination Events as forth in Exhibit V have occurred, and the
representations and warranties set forth in Exhibit III of the Receivables
Purchase Agreement are true and correct as of the date hereof. In addition, the
Servicer confirms that no subservicing arrangements exist other than AFC Cal,
LLC.
(Delivered by the Servicer, on behalf of the Seller pursuant to Exhibit
IV(l)(iii) of the Receivables Purchase Agreement)
 
 
 
 
 
 
 
 
 
 
 
 
Automotive Finance Corporation, as Servicer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name Printed:
James E. Money, II
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
 
Chief Financial Officer and Treasurer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION I - Receivables Information
 
 
 
 
 
 
 
 
 
 
I.
Receivables Rollforward
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Current Month
 
#REF!
#REF!
#REF!
#REF!
#REF!
A)
Beginning Principal Balance
 
 
 
 
 
 
 
 
 
 
B)
Receivables Floorplanned
 
 
 
 
 
 
 
 
 
 
C)
Principal Receipts
 
 
 
 
 
 
 
 
 
 
D)
Write-Offs
 
 
 
 
 
 
 
 
 
 
E)
A/R Converted to Notes
 
 
 
 
 
 
 
 
 
 
 
Ending Principal Balance [A + B - C - D - E]
 
 
—


 
—


—


—


—


—


 
 
 
 
 
 
 
 
 
 
 
 
 
Finance Charge Collections
 
 
 
 
 
 
 
 
 
 
F)
Interest
 
 
 
 
 
 
 
 
 
 
G)
Floorplan Fee
 
 
 
 
 
 
 
 
 
 
H)
Other Fees
 
 
 
 
 
 
 
 
 
 
 
Finance Charge Collections (F + G + H)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Write-Offs
 
 
 
 
 
 
 
 
 
 
I)
Total Write-Offs
 
 
 
 
 
 
 
 
 
 
J)
Write-Offs > [*]
 
 
 
 
 
 
 
 
 
 
K)
Total Converted to Notes
 
 
 
 
 
 
 
 
 
 
L)
Converted to Notes > [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
II.
Receivables Aging Report
 
 
 
 
 
 
 
 
 
 
A)
Current
 
 
 
 
 
 
 
 
 
 
B)
[*] Days Past Due
 
 
 
 
 
 
 
 
 
 
C)
[*] Days Past Due
 
 
 
 
 
 
 
 
 
 
D)
[*] Days Past Due
 
 
 
 
 
 
 
 
 
 
E)
[*] Days Past Due
 
 
 
 
 
 
 
 
 
 
F)
[*] Days Past Due
 
 
 
 
 
 
 
 
 
 
 
Total Receivables [A + B + C + D + E + F]
 
 
—


 
—


—


—


—


 
 
Average Maturity (ref purposes only)
 
 
 
 
 
 
 
 
 
 
 
 
Difference
 
—


 
—


—


—


—


 
 
 
 
 
 
 
 
 
 
 
 
 
III.
Payment Rate / Implied Turnover
 
 
 
 
 
 
 
 
 
A)
[*]
 
 
 
 
 
 
Specified Ineligible Receivables
B)
[*]
 
 
 
 
 
 
(Assets sold to AFC Funding Corp., but not eligible for the Net Receivables Pool
Balance. These items are not included in the rollforward and are not aged)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
IV.
Delinquent Receivables
 
 
 
 
 
 
Dismantlers
 
 
 
Receivables [*] days past due
 
 
 
 
 
 
Affiliated Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
V.
Defaulted Receivables
 
 
 
 
 
 
 
 
 
 
 
Receivables [*] days past due
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 VI.
Obligor Information
 
 
 
 
 
 
 
 
 
 
 
Number of Active Dealers
 
 
 
 
 
 
 
 
 
 
 
Average Dealer Size
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 SECTION II - Concentrations & NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
In calculating NRPB, there should be no duplication of amounts previously
reduced from a different category.
 
 
 
Net Receivables Pool Balance Calculation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Pool Receivables
 
 
 
 
 
 
(A)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Specified Ineligible Receivables
 
 
 
 
 
 
(B)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Pool Receivables excluding Specified Ineligible Receivables
 
 
 
 
(A) - (B)
 
(C)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title Attached Receivables
 
 
 
 
 
 
(D)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables subject to Back-up Servicing Fee
 
 
 
(C) - (D)
 
(E)
Prior ME Recvs:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ineligible Receivables
 
 
 
Non-US residents, governmental, or other ineligible obligors
 
 
 
f1
 
 
 
 
 
Delinquent Receivables
 
 
 
f2
 
 
 
 
 
Defaulted Receivables
 
 
 
f3
 
 
 
 
 
Obligors with > [*] Defaulted Receivables
 
 
 
f4
 
 
 
 
 
Short-pays
 
 
 
f5
 
 
 
 
 
NSF
 
 
 
f6
 
 
 
 
 
Ineligible contract terms
 
 
 
f7
 
 
 
 
 
Receivable > original terms without Excess Curtailment
 
 
 
f8
 
 
 
 
 
Other ineligible vehicle types
 
 
 
f9
 
 
 
 
 
Sold out of Trust
 
 
 
f10
 
 
 
 
 
Obligors subject to bankruptcy or insolvency proceedings
 
 
 
f11
 
 
 
 
 
Rental Receivables (Principal Balance > [*])
 
 
 
f12
 
 
 
 
 
Term > [*] payoff
 
 
 
f13
 
 
 
 
 
 
Total ineligible Receivables
(sum f)


 
(F)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible Receivables
 
 
 
 
 
(E) - (F)
 
(G)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Normal Concentration Percentage
 
 
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration limit
Limit
Excess concentrations
 
 
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
h1
 
 
 
 
 
 
 
 
 
 
 
h2
 
 
 
 
 
 
 
 
 
 
 
h3
 
 
 
 
 
 
 
 
 
 
 
h4
 
 
 
 
 
 
 
 
 
 
 
h5
 
 
 
 
 
 
 
 
 
 
 
h6
 
 
 
 
 
 
 
 
 
 
 
h7
 
 
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
h8
 
 
 
 
 
 
 
 
 
 
 
h9
 
 
 
 
 
 
 
 
 
 
 
h10
 
 
 
 
 
 
 
 
 
 
 
(sum h)


 
(H)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Special Obligors
 
 
 
Obligor Name
Amount
Also, has Rental? Y/N
Concentration Limit
Limit
Excess concentrations
 
 
 
 
 
 
Retail Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
i1
 
 
 
 
 
 
 
 
 
 
 
i2
 
 
 
 
 
 
 
 
 
 
 
i3
 
 
 
 
 
 
 
 
 
 
 
i4
 
 
 
 
 
 
 
 
 
 
 
i5
 
 
 
 
 
 
 
 
 
 
 
i6
 
 
 
 
 
 
 
 
 
 
 
i7
 
 
 
 
 
Rental Obligors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
i8
 
 
 
 
 
 
 
 
 
 
 
i9
 
 
 
 
 
 
 
 
 
 
 
i10
 
 
 
 
 
 
 
 
 
 
 
(sum i)


—
(I)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
All Obligors exceeding [*] Normal Concentration limit (aggregate concentration
limit [*])
 
 
Value of Receivables for
 
 
 
 
 
 
Obligor Name
Amount
 
Concentration Limit
Limit
Obligors exceeding [*]
 
 
 
 
 
 
—


—
 
—
 
—
 
 
 
 
 
 
—


—
 
—
 
—
 
 
 
 
 
 
—


—
 
—
 
—
 
 
 
 
 
 
—


—
 
—
 
—
 
 
 
 
 
 
—


—
 
—
 
—
 
 
 
 
 
 
—


—
 
—
 
—
 
 
 
 
 
 
—


—
 
—
 
—
 
 
 
 
 
 
—
—
 
—
 
—
 
 
 
 
 
 
—
—
 
—
 
—
 
 
 
 
 
 
—
—
 
—
 
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total of Special Obligors exceeding [*]
(i)
—
(sum j)
 
 
 
 
 
 
 
[*] concentration percentage x (G)
(ii)
—
 
 
 
 
 
 
 
 
Excess concentration


 
 
 
 
if (i) > (ii), then (ii) - (i)
 
—
(J)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Specialty Vehicles
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Motorcycles (including all-terrain vehicles)
(i)
 
 
 
 
 
 
 
 
 
All-Terrain Vehicles
 
(ii)
 
 
 
 
 
 
 
 
 
     All-Terrain Vehicles Advance Limit
(iii)
 
 
 
 
 
 
 
 
 
     All Terrain Vehicles Discounted amount
(ii) x (iii)
 
(iv)
 
 
 
 
 
 
 
     Total Motorcycles discounted amount
 
(i) - (ii) + (iv)
 
 
(x)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Salvage Vehicles
(v)
 
 
 
 
 
 
 
 
 
     Advance Limit
 
(vi)
 
 
 
 
 
 
 
 
 
     Salvage Vehicles discounted amount
 
 
(v) x (vi)


 
(y)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Marine Crafts
 
(vii)
 
 
 
 
 
 
 
 
 
     Advance Limit
 
(viii)
 
 
 
 
 
 
 
 
 
     Marine Crafts discounted amount
 
 
(vii) x (viii)


 
(z)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Specialty Vehicle Type
Amount
 
Concentration limit
Limit
Excess concentrations
 
 
 
 
 
 
[*] from (x)
 
k1
 
 
 
K1
 
 
 
 
 
[*]
 
k2
 
 
 
K2
 
 
 
 
 
[*]
 
k3
 
 
 
K3
 
 
 
 
 
[*] from (y)
 
k4
 
 
 
K4
 
 
 
 
 
[*]
 
k5
 
 
 
K5
 
 
 
 
 
[*] from (z)
 
k6
 
 
 
K6
 
 
 
 
 
[*]
 
k7
 
 
 
K7
 
 
 
 
 
Excess concentration


 
 
 
 
 
(sum k)


 
(K)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] Specialty Vehicle Aggregate Special Concentration Percentage
 
 
 
 
 
 
 
 
Total Specialty Vehicles
 
(i)
 
sum (k)
 
 
 
 
 
 
 
Excess concentration


 
(ii)
 
from (K)
 
 
 
 
 
 
 
Total Specialty Vehicles, net of Excess Concentration
(i) - (ii)
 
(iii)
 
 
 
 
 
 
 
 
[*] Concentration Percentage x (G)
(iv)


—
 
 
 
 
 
 
Excess Concentration


 
 
 
 
if (iii) > (iv), then (iv) - (iii)
 
 
(L)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Extended Curtailment Receivables
 
 
 
Extended Curtailment Receivables
 
(i)
 
 
 
 
 
 
 
 
 
Extended Curtailments >[*]
 
(ii)
 
 
 
 
 
 
 
 
 
Extended Curtailments delinquent [*]
 
(iii)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
from (ii)


 
(M)
 
 
 
 
 
(i) - (ii)
 
(iv)
 
Reduction to NRPB
 
 
 
Discount percentage
 
(v)
 
 
 
 
 
 
 
 
 
Discounted amount


 
 
 
(iv) x (v)


 
n1
 
 
 
 
 
Value at [*] advance limit
(iii) * [100% - (v)]
 
(vi)
 
 
 
 
 
 
 
[*] Concentration percentage x (G)
(vii)
 
 
 
 
 
 
 
 
 
Excess concentration


 
if (vi) > (vii), then (vii) - (vi)
 
 
n2
 
 
 
 
 
 
 
 
 
 
 
(sum n)


 
(N)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Rental Receivables
 
 
 
Static Rental Receivables Pool Net Loss Rate
 
**
Static Rental Receivables Pool Net Loss Rate
Advance rate
 
 
 
 
 
 
** Rate from worst performing [*] rolling vintage during last 24 Months
 
 
 
 
 
 
Applicable Rental Receivables Advance Rate
(i)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rental Receivables
 
 
 
 
 
 
 
 
 
 
 
All Rental Receivables including large rental Obligors
(ii)
 
 
 
 
 
 
 
 
 
Individual excess concentrations (not to double count)
(iii)
 
sum (h8-h10) - sum(i8-i10)
 
 
 
 
 
 
 
 
(iv)
 
(ii) - (iii)
 
 
 
 
 
 
 
Discount percentage (inverse of Appl. Rent. Rcv Adv. Rate)
(v)
 
100% - (i)
 
 
 
 
 
 
 
Discounted amount
 
 
 
(iv) x (v)


—
o1
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Value of Rental Receivables at applicable advance rate
(i) x (iv)
 
 
 
 
 
 
 
 
 
[*] concentration percentage x (G)
(v)
 
 
 
 
 
 
 
 
 
Excess concentration


 
 
if (iv) > (v), then (v) - (iv)
 
—
o2
 
 
 
 
 
 
 
 
 
 
 
(sum l)


 
(O)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Minimum Curtailment Payment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Receivables (excluding Rental) w/ curtailment pymt [*], but [*]
(i)
 
 
 
 
 
 
 
 
 
[*] concentration limit
 
(ii)
 
 
 
 
 
 
 
 
 
Excess Concentration
 
 
if (i) > (ii), then (i) - (ii)
 
 
 
 
(P)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Maximum Terms
 
 
 
[*] to [*] Day Terms
(i)
 
 
 
 
 
 
 
 
 
[*] Concentration Percentage x (G)
 
(ii)
 
 
 
 
 
 
 
 
 
Excess Concentration
 
 
 
 
if (i) > (ii), then (ii) - (i)
 
 
(Q)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[*] to [*] Day Terms
(iii)
 
 
 
 
 
 
 
 
 
[*] Concentration Percentage x (G)
 
(iv)
 
 
 
 
 
 
 
 
 
Excess Concentration
 
 
 
 
if (iii) > (iv), then (iv) - (iii)
 
 
(R)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Concentration Percentage - Auction Credit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Auction Credits
 
(i)
 
 
 
 
 
 
 
 
 
[*] concentration limit
 
(ii)
 
 
 
 
 
 
 
 
 
Excess Concentration
 
 
if (i) > (ii), then (i) - (ii)
 
 
 
 
(S)
 
 
 
 
 
 
 
 
 
Reduction to NRPB
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total of discounts and excess concentrations
 
 
 
(Sum H through S)
 
 
(T)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Net Receivables Pool Balance
 
 
 
 
 
(G) + (T)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION III - Required Reserves
 
 
 
 
 
 
 
 
 
 
A)
[*]
 
 
 
 
 
 
 
Month Delinquency Ratio
 
B)
[*]
 
 
 
 
 
 
 
#REF!
 
 
C)
Loss Reserve Ratio (Calculated Below)
 
 
 
 
 
 
#REF!
 
 
D)
Minimum Loss Percentage
 
 
 
 
 
 
#REF!
 
 
E)
 
Loss Percentage [*]
 
 
 
 
 
#REF!
 
 
 
 
 
 
 
 
 
 
 
#REF!
 
 
 
 
Loss Percentage (1-Loss Percentage)
 
 
—
%
 
#REF!
 
 
 
 
 
 
 
 
 
 
 
#REF!
 
 
XI.
Loss Reserve Calculation
Fairway
BMO Harris
Saratoga
Deutche Bank
Fifth Third
Total


 
#REF!
 
 
A)
Total Investment
 
 
 
 
 
 
 
#REF!
 
 
B)
Cash wired in from collection accounts
 
 
 
 
 
 
 
#REF!
 
 
C)
Loss Percentage/(1-Loss Percentage)
 
 
 
 
 
 
 
#REF!
 
 
 
 
Loss Reserve [A - B * C]
 
 
 
 
 
#REF!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
loss reserve - default % component:
 
 
 
 
 
 
[*] Avg Default Ratio
 
D)
[*]
 
 
 
 
 
 
 
#REF!
 
 
E)
[*]
 
 
 
 
 
 
 
#REF!
 
 
F)
[*]
 
 
 
 
 
 
 
#REF!
 
 
G)
Outstanding Balance of Eligible Receivables
 
 
 
 
 
 
#REF!
 
 
 
 
Loss Reserve Ratios [G * H/I]
 
 
 
 
#REF!
 
 
 
 
 
 
 
 
 
 
 
#REF!
 
 
XII.
Required Cash Reserve Account
 
 
 
 
 
#REF!
 
 
 
Has Level I Trigger Ever Occurred
 
 
 
 
 
#REF!
 
 
 
Calculation Date of Most Recent Level I Trigger Violation
 
 
 
 
 
#REF!
 
 
 
[*]
 
 
 
 
Level I Trigger
 
 
#REF!
 
 
 
[*]
 
 
 
 
Level I Trigger
 
 
#REF!
 
 
 
[*]
 
 
 
 
Level I Trigger
 
 
#REF!
 
 
 
Calculation Date Level I Trigger was Cured
 
 
 
 
 
 
 
 
Has the Level I Trigger been cured for [*]?
 
 
 
 
 
 
 
 
Level I Trigger Applicable (occurred and not cured for [*]) ?
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
A)
Cash Reserve Percentage
 
 
 
 
 
 
 
 
 
 
B)
Aggregate Investments
 
 
 
 
 
 
 
 
 
 
C)
 
Required Cash Reserve Amount [A * B]
 
 
 
 
 
 
 
 
 
Actual Cash Reserve Balance
 
 
 
Violation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
XIII.
Total Reserves
 
 
 
 
 
 
 
 
 
 
A)
Loss Reserve
 
 
 
 
 
 
 
 
 
 
B)
Cash Reserve [from XII. C)]
 
 
 
 
 
 
 
 
 
 
C)
 
Total Reserve $ [A + B]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Reserve % [A + B] / XI.(A)
 
 
 
 
 
 
 
D)
Investment + Loss Reserve C) + XI.A)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
XIV.
Liquidation Account Balance
Fairway
BMO Harris
Saratoga
Deutche Bank
Fifth Third
Total


 
[*] Backup Servicing Fee calculation
 
A)
Liquidation Account Balance
 
 
 
 
 
 
 
[*]
 
 
B)
Last Billing Paid
 
 
 
 
 
 
 
[*]
 
 
C)
Unaffiliated Servicing Fee (not previously set aside)
 
 
 
 
 
 
 
[*]
 
 
D)
Backup Serv. Fees [*] (not previously set aside)
 
 
 
 
 
 
 
[*]
 
 
E)
Transition Expenses (if any, not previously set aside)
 
 
 
 
 
 
 
[*]
 
 
F)
Discount
 
 
 
 
 
 
 
[*]
 
 
G)
Utilization Fee (From Billing)
 
 
 
 
 
 
 
[*]
 
 
H)
Facility Fee (From Billing)
 
 
 
 
 
 
 
 
 
 
I)
Note Placement Fees
 
 
 
 
 
 
 
 
 
 
 
Note: Items D, E and F are limited to Libor + [*]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Minimum Balance
 
 
 
 
 
 
 
 
 
 
Excess Cash/(Deficit)
 
 
 
 
 
 
 
 
 
 
Compliance?
 
 
In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION IV - Performance Triggers
 
 
 
 
 
 
 
 
 
 
XVI.
Termination Events - Month End Only
 
 
 
 
 
 
 
 
 
A)
Participation Test
 
 
 
 
 
 
 
 
 
 
 
1)
Aggregate Investments
 
 
 
 
 
 
 
 
2)
Aggregate unfulfilled Deferred Purchases
 
 
 
 
 
 
 
 
3)
Loss Reserve Calculation
 
 
 
 
 
 
 
 
4)
Cash wired from collection account
 
 
 
 
 
 
 
 
5)
Excess Cash in Liquidation Account
 
 
 
 
 
 
 
 
6)
Investment + Loss Reserve - Cash wired
 
 
 
 
 
 
 
 
7)
Net Receivable Pool Balance + Excess in Liq. Acct
 
 
 
 
 
 
 
8)
Participation % [5) / 6)]
 
 
 
 
 
 
 
 
9)
Participation % Limit
In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B)
Default Ratio Test
 
 
 
 
 
 
For Reference: calculation of numerator
 
1)
Receivables [*] days past due + Write-offs and Notes [*] past due
Sep-12
#REF!
#REF!
ADD
Sep-12


 
 
    + A/R conv to Notes [*] past due (Ref Tab 1 for details)
 
 
 
[*] days
 
 
2)
Receivables Originated [*] prior (Cash Disbur.)
 
 
 
Total Write-offs
 
 
3)
Default Ratio [1/2]
 
 
 
Total Conv to Notes
 
 
 
Maximum [*] Default Ratio
In Compliance
 
 
 
DEDUCT
 
 
 
 
 
 
 
 
 
Write-Offs [*]
 
 
4)
[*] Avg Default Ratio
 
 
 
 
 
Conv to notes [*]
 
 
 
Maximum [*] Avg Default Ratio
In Compliance
 
 
 
Total Defaulted
 
 
 
 
 
 
 
 
 
 
 
 
 
C)
Delinquency Ratio Test
 
 
 
 
 
Sep-12
#REF!
#REF!
 
 
 
1)
Total Delinquent Receivables
 
 
 
 
 
 
 
 
2)
Outstanding Balance of Pool Receivables
 
 
 
 
 
 
 
 
3)
Delinquency Ratio [1/2]
 
 
 
 
 
 
 
 
 
Maximum[*] Delinquency Ratio
In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4)
[*] Avg Delinquency Ratio
 
 
 
 
 
 
 
 
 
Maximum [*] Avg Delinquency Ratio
In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D)
Net Spread Test
 
 
 
 
 
Sep-12
#REF!
#REF!
 
 
 
1)
Finance Charge Collections
 
 
 
 
 
 
 
 
2)
Discount Expensed During Month (actual)
 
 
 
 
 
 
 
 
3)
Monthly Facility Fees (includes pgm fee & insur premium)
 
 
 
 
 
 
 
 
4)
Monthly Utilization Fee (includes Use & NonUse fees)
 
 
 
 
 
 
 
 
5)
Backup Servicing Fees (Wells Fargo) and Unaffiliated Servicer Fees
 
 
 
 
 
 
 
 
6)
Transition Expenses (if any)
 
 
 
 
 
 
 
 
7)
Servicer Fee [*]
 
 
 
 
 
 
 
 
8)
Other Fees > $100
 
 
 
 
 
 
 
 
9)
Receivables [*] Days Past Due
 
 
 
 
 
 
 
 
10)
Write-offs/Non-Cash AJE's
 
 
 
 
 
 
 
 
11)
A/R Converted to Notes
 
 
 
 
 
 
 
 
 
           Subtotal
 
 
 
 
 
 
 
 
12)
Add Back 10) & 11) greater than [*] days old
 
 
 
 
 
 
 
 
13)
Recoveries
 
 
 
 
 
 
 
 
14)
Collections on defaulted receivables
 
 
 
 
 
 
 
 
15)
Excess Finance Collections
 
 
 
 
 
 
 
 
16)
Average Aggregate Balance Pool Receivables
3 month arithmetic avg
 
 
 
 
 
 
17)
Net Spread [*]
 
 
 
 
 
 
 
 
18)
Minimum Net Spread (current month)
 
 
 
 
 
 
 
 
 
Compliance [*]
 
 
 
 
 
 
 
 
19)
Minimum Net Spread ([*] arithmetic average)
 
 
 
 
 
 
 
 
 
Compliance [*]
 
 
 
 
 
 
 
 
20)
[*] Avg Net Spread (level I)
 
 
 
 
 
 
 
 
 
Minimum Net Spread
 
 
 
 
 
 
 
 
 
Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
E)
Payment Rate
 
 
 
 
 
Sep-12
#REF!
#REF!
 
 
 
1)
Collections of principal on all Pool Receivables (excl. Collections of principal
on Spec. Ineligible Receivables)
 
 
 
 
 
 
 
2)
Beginning agg O/S Balance of Pool Receivables (excl. Collections of principal on
Spec. Ineligible Receivables)
 
 
 
 
 
 
 
 
Payment Rate
 
 
 
 
 
 
 
 
 
[*] avg Payment Rate
 
 
 
 
 
 
 
 
Minimum[*] avg Payment Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
F)
Minimum Eligible Receivables
 
 
 
 
 
 
 
 
 
 
1)
Eligible Receivables
 
 
 
 
 
 
 
2)
Minimum Eligible Receivables
 
 
 
 
 
 
 
 
Compliance [1 > 2]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  SECTION V - Financial Triggers & Covenants
 
 
 
 
 
 
 
 
A)
Tangible Net Worth Test
 
 
 
 
 
 
 
 
 
 
1.
Servicer - Automotive Finance Corporation
 
 
 
 
 
 
 
 
 
 
A)
AFC's Shareholder's Equity
 
 
 
 
 
 
 
B)
AFC's Intangible Assets
 
 
 
 
 
 
 
C)
Tangible Net Worth [A-B]
 
 
 
 
 
 
 
D)
Minimum Tangible Net Worth
 
 
 
 
 
 
 
 
Compliance [C > D]
 
In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2.
Seller - AFC Funding Corporation
 
 
 
 
 
 
 
 
 
 
A)
Funding Shareholder's Equity
 
 
 
 
 
 
 
 
B)
Funding Corp's Intangible Assets
 
 
 
 
 
 
 
 
C)
Tangible Net Worth [A-B]
 
 
 
 
 
 
 
 
D)
Minimum Tangible Net Worth
 
 
 
 
 
 
 
 
 
Compliance [C > D]
 
 
In Compliance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
B)
Servicer's Debt + Investment Limitation
 
 
 
 
 
 
 
 
 
 
A)
Maximum Debt ([*] + unfulfilled deferred purchases)
 
 
 
 
 
 
B)
All Debt (incl. Intercompany; Excl RPA Invstmnt, unfulfilled def purchases, CAD
Securitization) & Receivables Sold
 
 
 
 
 
 
C)
Compliance (A > B)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C)
Servicer's Debt/Equity Ratio
 
 
 
 
 
 
 
 
 
 
 
A)
All Debt
 
 
 
 
 
 
 
 
B)
AFC Shareholder's Equity
 
 
 
 
 
 
 
 
 
Debt:Equity
 
 
 
 
 
 
 
 
 
Compliance (A/B < = [*])
5.00x
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
D)
Seller Liquidity
 
 
 
 
 
 
 
 
 
 
 
 
AFC cash and cash equivalents
 
 
 
 
 
 
 
 
 
Minimum cash and equivalents
 
 
 
 
 
 
 
 
 
AFC unrestricted cash
 
 
 
 
 
 
 
 
 
Minimum unrestricted cash
 
 
 
 
 
 
 
 
 
Termination Event test
 
 
 
 
 
 
 






 
Annex B-1
 

--------------------------------------------------------------------------------




ANNEX C

FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________], is among
AFC Funding Corporation (the “Seller”), Automotive Finance Corporation, as
servicer (the “Servicer”), [___________________], as a purchaser (the
“______________ Purchaser”), [____________________], as purchaser agent for
[_______________] Purchaser (the “_____________ Purchaser Agent”), and BMO
Capital Markets Corp. and as agent (the “Agent”).
BACKGROUND
The Seller, the Servicer, and the Agent are parties to a certain Fifth Amended
and Restated Receivables Purchase Agreement, dated as of June 21, 2013 (as
amended through the date hereof, the “Receivables Purchase Agreement”).
Capitalized terms used but not defined herein have the meanings assigned to them
in the Receivables Purchase Agreement.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1.SECTION 1. This letter constitutes a Joinder Agreement pursuant to
Section 1.12 of the Receivables Purchase Agreement. The Seller desires the
[_________________] Purchaser to become a Purchaser and the [_________________]
Purchaser Agent to become a Purchaser Agent under the Receivables Purchase
Agreement and upon the terms and subject to the conditions set forth in the
Receivables Purchase Agreement, and the [_________________] Purchaser agrees to
become a Purchaser and the [_________________] Purchaser Agent agrees to become
a Purchaser Agent thereunder.


Seller hereby represents and warrants to each of the [_________________]
Purchaser, the [_________________] Purchaser Agent and the Agent as of the date
hereof, as follows:
(i) the representations and warranties contained in Exhibit III and Exhibit VII
to the Receivables Purchase Agreement are true and correct on and as of such
date of such Purchase as though made on and as of such date;
(ii) no event has occurred and is continuing, or would result from such
Purchase, that constitutes a Termination Event or Unmatured Termination Event;
(iii) the sum of the aggregate of the Participations does not exceed 100%; and
(iv) the amount on deposit in the Cash Reserve Account is equal to or greater
than the Cash Reserve.
SECTION 2. Upon execution and delivery of this Agreement by the Seller, each of
the [______________] Purchaser, [______________] Purchaser Agent and the Agent,
satisfaction of

 
 
 

--------------------------------------------------------------------------------




the other conditions to assignment specified in Section 1.12 of the Receivables
Purchase Agreement and receipt by the Agent of counterparts of this Agreement
(whether by facsimile or otherwise) executed by each of the parties hereto, each
of the [______________] Purchaser and the [______________] Purchaser Agent shall
become a party to, and have the rights and obligations of a Purchaser and
Purchaser Agent, respectively, under, the Receivables Purchase Agreement.


SECTION 3. (a) The Maximum Purchase Amount of the [__________] Purchaser shall
be as set forth on the signature page hereto.


(b) All notices and other communications hereunder or under the Receivables
Purchase Agreement to the [______________] Purchaser and the [______________]
Purchaser Agent shall be sent or delivered to [______________] Purchaser and
[______________] Purchaser Agent at the address set forth under their names on
the signature pages hereof.


SECTION 4. Each party hereto hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any
Purchaser, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding under any federal or state
bankruptcy or similar law, for one year and one day after the latest maturing
Note issued by such Purchaser is paid in full. The covenant contained in this
paragraph shall survive any termination of the Receivables Purchase Agreement.


SECTION 5. THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
INDIANA. This Agreement may not be amended, supplemented or waived except
pursuant to a writing signed by the party to be charged. This Agreement may be
executed in counterparts, and by the different parties on different
counterparts, each of which shall constitute an original, but all together shall
constitute one and the same agreement.


(continued on following page)










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.
[______________________________], as a [_________]
Purchaser
By:_________________________________________________
Name Printed:________________________________________
Title:_______________________________________________
Address:
______________________________________________
______________________________________________
______________________________________________
______________________________________________


Attention:______________________________________
E-Mail:________________________________________
Telephone:_____________________________________
Facsimile:______________________________________


    Maximum Purchase Amount: $ [ _____________]    




With a copy to:
_________________________________________________
_________________________________________________
_________________________________________________


    Attention:______________________________________
E-Mail:________________________________________
Telephone:_____________________________________
Facsimile:______________________________________
         

 
S-1
Joinder Agreement ([________])

--------------------------------------------------------------------------------




[__________________________], as Purchaser Agent for
the [_______] Purchaser






By:_________________________________________________
Name Printed:________________________________________
Title:_______________________________________________
Address:
______________________________________________
______________________________________________
______________________________________________
______________________________________________


Attention:______________________________________
E-Mail:________________________________________
Telephone:_____________________________________
Facsimile:______________________________________



 
S-2
Joinder Agreement ([________])

--------------------------------------------------------------------------------




BMO CAPITAL MARKETS CORP.,
as Agent




By:____________________________
Name Printed:____________________
Title:___________________________


    



 
S-3
Joinder Agreement ([________])

--------------------------------------------------------------------------------




AFC FUNDING CORPORATION, as Seller




By:____________________________
Name Printed:____________________
Title:___________________________




 

 
S-4
Joinder Agreement ([________])

--------------------------------------------------------------------------------




AUTOMOTIVE FINANCE CORPORATION, as Servicer




By:____________________________
Name Printed:____________________
Title:___________________________





 
S-5
Joinder Agreement ([________])